                        Case 19-10998-BLS            Doc 719        Filed 11/15/19      Page 1 of 69
         THIS IS NOT A SOLICITATION OF AN ACCEPTANCE OR REJECTION OF THE FOLLOWING
            COMBINED CHAPTER 11 DISCLOSURE STATEMENT AND PLAN. ACCEPTANCES OR
         REJECTIONS MAY NOT BE SOLICITED UNTIL THE COMBINED DISCLOSURE STATEMENT
            AND PLAN HAS BEEN PROVISIONALLY APPROVED BY THE BANKRUPTCY COURT

                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

                                                                )
         In re:                                                 )    Chapter 11
                                                                )
         Hospital Acquisition LLC, et al.,1                     )    Case No. 19-10998 (BLS)
                                                                )
                                  Debtors.                      )    Jointly Administered
                                                                )
                                                                )

             COMBINED DISCLOSURE STATEMENT AND JOINT CHAPTER 11 PLAN OF
          LIQUIDATION OF HOSPITAL ACQUISITION LLC AND ITS AFFILIATED DEBTORS

         Dated: November 15, 2019

        AKIN GUMP STRAUSS HAUER & FELD LLP                      YOUNG CONAWAY STARGATT & TAYLOR, LLP
        Scott Alberino (admitted pro hac vice)                  M. Blake Cleary (No. 3614)
        Kevin M. Eide (admitted pro hac vice)                   Jaime Luton Chapman (No. 4936)
        2001 K Street, N.W.                                     Joseph M. Mulvihill (No. 6061)
        Washington, DC 20006                                    Betsy L. Feldman (No. 6410)
        Telephone: (202) 887-4000                               Rodney Square
        Facsimile: (202) 887-4288                               1000 North King Street
                                                                Wilmington, Delaware 19801
        Sarah Link Schultz (admitted pro hac vice)              Telephone: (302) 571-6600
        2300 N. Field Street, Suite 1800                        Facsimile: (302) 571-1253
        Dallas, Texas 75201
        Telephone: (214) 969-2800
        Facsimile: (214) 969-4343
                                                          COUNSEL FOR DEBTORS AND DEBTORS IN
                                                          POSSESSION


                   1
                     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, are: Hospital Acquisition LLC (3232); Hospital Acquisition Intermediate Sub LLC (9609);
         LifeCare Holdings LLC (f/k/a Hospital Acquisition Sub I LLC) (6612); LifeCare Behavioral Health Hospital of
         Pittsburgh LLC (9835); New LifeCare Hospitals LLC (7959); New LifeCare Hospitals of Dayton LLC (2592); New
         LifeCare Hospitals of Milwaukee LLC (2428); New LifeCare Hospitals of South Texas LLC (4237); Hospital
         Acquisition Sub II LLC (7920); New LifeCare Management Services LLC (4310); New LifeCare REIT 1 LLC
         (9849); New LifeCare Hospitals of Mechanicsburg LLC (0174); New Pittsburgh Specialty Hospital LLC (7592);
         LifeCare Vascular Services, LLC (5864); New LifeCare Hospitals of North Texas LLC (4279); New LifeCare
         Hospitals of Chester County LLC (1116); New LifeCare Hospitals of Northern Nevada LLC (4534); New San
         Antonio Specialty Hospital LLC (2614); New LifeCare Hospitals of North Carolina LLC (7257); New LifeCare
         Hospitals of Pittsburgh LLC (8759); New NextCare Specialty Hospital of Denver LLC (6416); Hospital Acquisition
         MI LLC (4982); LifeCare Pharmacy Services LLC (3733); New LifeCare REIT 2 LLC (1315); New LifeCare
         Hospitals at Tenaya LLC (6891); and New LifeCare Hospitals of Sarasota LLC (8094). The Debtors’ address is
         5340 Legacy Drive, Suite 150, Plano, Texas 75024.

25437081.10
                             Case 19-10998-BLS                    Doc 719            Filed 11/15/19             Page 2 of 69



                                                             TABLE OF CONTENTS


         ARTICLE I DEFINED TERMS AND RULES OF INTERPRETATION ........................2

         ARTICLE II CLASSIFICATION OF CLAIMS AND INTERESTS AND
         ESTIMATED RECOVERIES ...........................................................................................17

                    2.1        Classification..............................................................................................17

         ARTICLE III BACKGROUND AND DISCLOSURES ..................................................19

                    3.1        General Background ..................................................................................19
                    3.2        Events Leading to Chapter 11 ....................................................................22
                    3.3        The Chapter 11 Cases ................................................................................22

         ARTICLE IV CONFIRMATION AND VOTING PROCEDURES ................................28

                    4.1        Confirmation Procedure .............................................................................28
                    4.2        Procedure for Objections ...........................................................................28
                    4.3        Requirements for Confirmation .................................................................29
                    4.4        Classification of Claims and Interests........................................................29
                    4.5        Impaired Claims or Interests ......................................................................30
                    4.6        Confirmation Without Necessary Acceptances; Cramdown .....................31
                    4.7        Feasibility...................................................................................................32
                    4.8        Best Interests Test and Liquidation Analysis.............................................32
                    4.9        Acceptance of the Plan...............................................................................33

         ARTICLE V CERTAIN RISK FACTORS TO BE CONSIDERED PRIOR TO
         VOTING ............................................................................................................................34

                    5.1        The Plan May Not Be Accepted ................................................................34
                    5.2        The Plan May Not Be Confirmed ..............................................................34
                    5.3        Distributions to Holders of Allowed Claims under the Plan May Be
                               Inconsistent with Projections .....................................................................35
                    5.4        Objections to Classification of Claims ......................................................35
                    5.5        Failure to Consummate the Plan ................................................................36
                    5.6        Plan Releases May Not Be Approved ........................................................36
                    5.7        The Total Amount of 503(b)(9) Claims and Initial Administrative
                               Claims May Exceed the Caps ....................................................................36
                    5.8        Reductions to Estimated Creditor Recoveries ...........................................36
                    5.9        Certain Tax Considerations........................................................................36

         ARTICLE VI TREATMENT OF UNCLASSIFIED CLAIMS........................................37

                    6.1        Administrative Claims ...............................................................................37
                    6.2        DIP Credit Agreement Claims ...................................................................38
                    6.3        Priority Tax Claims ....................................................................................38
25437081.10

                                                                               -i-
                             Case 19-10998-BLS                     Doc 719             Filed 11/15/19             Page 3 of 69



         ARTICLE VII TREATMENT OF CLASSIFIED CLAIMS AND INTERESTS ............38

                    7.1        Class 1: Priority Non-Tax Claims .............................................................38
                    7.2        Class 2: Other Secured Claims .................................................................38
                    7.3        Class 3: Prepetition Priming Term Loan Claims .......................................38
                    7.4        Class 4: Prepetition Second Term Facility Claims ....................................39
                    7.5        Class 5: General Unsecured Claims ..........................................................39
                    7.6        Class 6: Intercompany Claims ...................................................................39
                    7.7        Class 7: Interests ........................................................................................39
                    7.8        Reservation of Rights Regarding Claims and Interests .............................39

         ARTICLE VIII ACCEPTANCE OR REJECTION OF THE PLAN ...............................39

                    8.1        Class Entitled to Vote ................................................................................39
                    8.2        Acceptance by Impaired Classes of Claims or Interests ............................39
                    8.3        Presumed Acceptance by Unimpaired Classes ..........................................39
                    8.4        Presumed Rejections by Impaired Classes ................................................40
                    8.5        Confirmation Pursuant to Bankruptcy Code Section 1129(b) ...................40
                    8.6        Controversy Concerning Impairment ........................................................40
                    8.7        Elimination of Vacant Classes ...................................................................40

         ARTICLE IX IMPLEMENTATION OF THE PLAN AND THE LIQUIDATING
         TRUST ...............................................................................................................................40

                    9.1        Implementation of the Plan ........................................................................40
                    9.2        Substantive Consolidation .........................................................................40
                    9.3        Debtors’ Members, Managers, and Officers ..............................................42
                    9.4        Wind-Up and Dissolution of the Debtors ..................................................42
                    9.5        Creation and Governance of the Liquidating Trust ...................................42
                    9.6        Purpose of the Liquidating Trust ...............................................................43
                    9.7        Liquidating Trustee and Liquidating Trust Agreement .............................43
                    9.8        Compensation and Duties of Liquidating Trustee .....................................44
                    9.9        United States Federal Income Tax Treatment of the Liquidating
                               Trust ...........................................................................................................44
                    9.10       Abandonment, Disposal, and Destruction of Records ...............................46
                    9.11       Distributions by Liquidating Trustee .........................................................46
                    9.12       Cash Investments .......................................................................................46
                    9.13       Dissolution of the Liquidating Trust ..........................................................47
                    9.14       Control Provisions .....................................................................................47
                    9.15       Limitation of Liability; Indemnification ....................................................47
                    9.16       Company Action ........................................................................................47
                    9.17       Avoidance Actions .....................................................................................48

         ARTICLE X PROVISIONS GOVERNING DISTRIBUTIONS .....................................48

                    10.1       Distributions for Allowed Claims ..............................................................48
                    10.2       Interest of Claims .......................................................................................48

25437081.10

                                                                                -ii-
                          Case 19-10998-BLS                     Doc 719             Filed 11/15/19             Page 4 of 69



                  10.3      Distributions by Liquidating Trustee as Disbursement Agent ...................48
                  10.4      Waterfall ....................................................................................................49
                  10.5      Means of Cash Payment.............................................................................49
                  10.6      Fractional Distributions .............................................................................49
                  10.7      De Minimis Distributions ..........................................................................49
                  10.8      Delivery of Distributions; Unclaimed Distributions ..................................50
                  10.9      Application of Distribution Record Date ...................................................50
                  10.10     Withholding, Payment and Reporting Requirements With Respect
                            to Distributions...........................................................................................50
                  10.11     Setoffs ........................................................................................................51
                  10.12     No Distribution in Excess of Allowed Amounts .......................................51
                  10.13     Allocation of Distributions ........................................................................51
                  10.14     Forfeiture of Distributions .........................................................................51

         ARTICLE XI PROVISIONS FOR CLAIMS OBJECTIONS AND
         ESTIMATION OF CLAIMS .............................................................................................52

                  11.1      Claims Administration Responsibility .......................................................52
                  11.2      Claims Objections ......................................................................................52
                  11.3      Estimation of Contingent or Unliquidated Claims.....................................52
                  11.4      Distributions on Account of Disputed Claims ...........................................52
                  11.5      Amendments to Claims ..............................................................................53
                  11.6      Claims Paid and Payable by Third Parties .................................................53
                  11.7      Adjustment to Claims Without Objection..................................................53

         ARTICLE XII EXECUTORY CONTRACTS .................................................................53

                  12.1      Executory Contracts Deemed Rejected .....................................................53
                  12.2      Asset Purchase Agreements and Provider Agreements .............................53

         ARTICLE XIII CONFIRMATION AND CONSUMMATION OF THE PLAN ............53

                  13.1      Conditions Precedent to the Effective Date ...............................................53
                  13.2      Notice of Effective Date ............................................................................54
                  13.3      Waiver of Conditions Precedent to the Effective Date ..............................54
                  13.4      Effect of Non-Occurrence of Effective Date .............................................55

         ARTICLE XIV EFFECTS OF CONFIRMATION ..........................................................55

                  14.1      Exculpation, Releases, and Injunctions .....................................................55
                  14.2      Term of Bankruptcy Injunction or Stays ...................................................57

         ARTICLE XV RETENTION OF JURISDICTION .........................................................58

                  15.1      Exclusive Jurisdiction of Bankruptcy Court ..............................................58



25437081.10

                                                                            -iii-
                        Case 19-10998-BLS                   Doc 719            Filed 11/15/19             Page 5 of 69



         ARTICLE XVI MISCELLANEOUS PROVISIONS.......................................................60

                16.1     Modification of the Plan ............................................................................60
                16.2     Revocation, Withdrawal, or Non-Confirmation of the Plan ......................60
                16.3     Binding Effect ............................................................................................60
                16.4     Subordination Rights .................................................................................60
                16.5     Severability of Plan Provisions ..................................................................61
                16.6     Payment of Statutory Fees; Filing of Quarterly Reports ...........................61
                16.7     Prepetition Term Agents’ Fees and Expenses ...........................................61
                16.8     Dissolution of the Committee ....................................................................61
                16.9     Exemption from Section 1146 ...................................................................62
                16.10    Closing of Chapter 11 Cases; Caption Change ..........................................62
                16.11    Filing of Additional Documents ................................................................62
                16.12    Insurance ....................................................................................................62
                16.13    Successors and Assigns..............................................................................63
                16.14    Governing Law ..........................................................................................63
                16.15    Exhibits and Schedules ..............................................................................63
                16.16    Computation of Time .................................................................................63
                16.17    Reservation of Rights .................................................................................63




25437081.10

                                                                        -iv-
                  Case 19-10998-BLS   Doc 719   Filed 11/15/19   Page 6 of 69



                                       DISCLAIMER

         THIS COMBINED DISCLOSURE STATEMENT AND PLAN WAS COMPILED FROM
         INFORMATION OBTAINED FROM NUMEROUS SOURCES BELIEVED TO BE
         ACCURATE TO THE BEST OF THE DEBTORS’ KNOWLEDGE, INFORMATION, AND
         BELIEF. NO GOVERNMENTAL AUTHORITY HAS PASSED ON, CONFIRMED OR
         DETERMINED THE ACCURACY OR ADEQUACY OF THE INFORMATION
         CONTAINED HEREIN.

         NOTHING STATED HEREIN SHALL BE (I) DEEMED OR CONSTRUED AS AN
         ADMISSION OF ANY FACT OR LIABILITY BY ANY PARTY, (II) ADMISSIBLE IN ANY
         PROCEEDING INVOLVING THE DEBTORS OR ANY OTHER PARTY, OR (III) DEEMED
         CONCLUSIVE EVIDENCE OF THE TAX OR OTHER LEGAL EFFECTS OF THE
         COMBINED DISCLOSURE STATEMENT AND PLAN ON THE DEBTORS OR HOLDERS
         OF CLAIMS OR INTERESTS. CERTAIN STATEMENTS CONTAINED HEREIN, BY
         NATURE, ARE FORWARD-LOOKING AND CONTAIN ESTIMATES AND
         ASSUMPTIONS. THERE CAN BE NO ASSURANCE THAT SUCH STATEMENTS WILL
         REFLECT ACTUAL OUTCOMES.

         THE STATEMENTS CONTAINED HEREIN ARE MADE AS OF THE DATE HEREOF,
         UNLESS ANOTHER TIME IS SPECIFIED. THE DELIVERY OF THIS COMBINED
         DISCLOSURE STATEMENT AND PLAN SHALL NOT BE DEEMED OR CONSTRUED TO
         CREATE ANY IMPLICATION THAT THE INFORMATION CONTAINED HEREIN IS
         CORRECT AT ANY TIME AFTER THE DATE HEREOF. HOLDERS OF CLAIMS OR
         INTERESTS SHOULD NOT CONSTRUE THE CONTENTS OF THIS COMBINED
         DISCLOSURE STATEMENT AND PLAN AS PROVIDING ANY LEGAL, BUSINESS,
         FINANCIAL OR TAX ADVICE. THEREFORE, EACH SUCH HOLDER SHOULD
         CONSULT WITH ITS OWN LEGAL, BUSINESS, FINANCIAL, AND TAX ADVISORS AS
         TO ANY SUCH MATTERS CONCERNING THIS COMBINED DISCLOSURE
         STATEMENT AND PLAN AND THE TRANSACTIONS CONTEMPLATED HEREBY.

         NO PARTY IS AUTHORIZED TO GIVE ANY INFORMATION WITH RESPECT TO THIS
         COMBINED DISCLOSURE STATEMENT AND PLAN OTHER THAN THAT WHICH IS
         CONTAINED IN THIS COMBINED DISCLOSURE STATEMENT AND PLAN. NO
         REPRESENTATIONS CONCERNING THE DEBTORS OR THE VALUE OF THEIR
         PROPERTY HAVE BEEN AUTHORIZED BY THE DEBTORS OTHER THAN AS SET
         FORTH IN THIS COMBINED DISCLOSURE STATEMENT AND PLAN.           ANY
         INFORMATION, REPRESENTATIONS, OR INDUCEMENTS MADE TO OBTAIN AN
         ACCEPTANCE OF THIS COMBINED DISCLOSURE STATEMENT AND PLAN OTHER
         THAN, OR INCONSISTENT WITH, THE INFORMATION CONTAINED HEREIN SHOULD
         NOT BE RELIED UPON BY ANY HOLDER OF A CLAIM OR INTEREST. THE
         COMBINED DISCLOSURE STATEMENT AND PLAN HAS BEEN PREPARED IN
         ACCORDANCE WITH BANKRUPTCY CODE SECTION 1125 AND BANKRUPTCY RULE
         3016(b) AND NOT IN ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAWS
         OR OTHER NON-APPLICABLE BANKRUPTCY LAWS.



25437081.10

                                            1
                         Case 19-10998-BLS              Doc 719        Filed 11/15/19        Page 7 of 69



         SEE ARTICLE V HEREIN, ENTITLED “CERTAIN RISK FACTORS TO BE CONSIDERED
         PRIOR TO VOTING,” FOR A DISCUSSION OF CERTAIN CONSIDERATIONS IN
         CONNECTION WITH A DECISION BY A HOLDER OF AN IMPAIRED CLAIM TO
         ACCEPT THE COMBINED DISCLOSURE STATEMENT AND PLAN.

                                                       INTRODUCTION2

         The Debtors hereby jointly propose the following combined Disclosure Statement and Plan for
         the liquidation of the Debtors’ remaining Assets and distribution of the proceeds of the Assets to
         the Holders of Allowed Claims against the Debtors as set forth herein. Each Debtor is a
         proponent of the Plan within the meaning of Bankruptcy Code section 1129.

         This combined Disclosure Statement and Plan contains, among other things, a discussion of the
         Debtors’ history, businesses, properties, operations, the Chapter 11 Cases, risk factors, summary
         and analysis of the Plan, and certain other related matters.

         ALL HOLDERS OF CLAIMS AGAINST THE DEBTORS ARE ENCOURAGED TO
         READ THE COMBINED DISCLOSURE STATEMENT AND PLAN IN ITS ENTIRETY,
         AND TO CONSULT WITH AN ATTORNEY, BEFORE VOTING TO ACCEPT OR
         REJECT THE PLAN.       SUBJECT TO CERTAIN RESTRICTIONS AND
         REQUIREMENTS SET FORTH IN BANKRUPTCY CODE SECTION 1127,
         BANKRUPTCY RULE 3019, AND IN THE PLAN, THE DEBTORS RESERVE THE
         RIGHT TO ALTER, AMEND, MODIFY, REVOKE OR WITHDRAW THE PLAN, OR
         ANY PART THEREOF, PRIOR TO ITS SUBSTANTIAL CONSUMMATION.

                                              ARTICLE I
                              DEFINED TERMS AND RULES OF INTERPRETATION

         Defined Terms

              1.1        “503(b)(9) Claims” shall mean Claims arising under Bankruptcy Code section
              503(b)(9).

              1.2        “Administrative Claim” shall mean a Claim for costs and expenses of
              administration of the Chapter 11 Cases allowed under Bankruptcy Code sections 503(b),
              507(b) or, if applicable, 1114(e)(2), including but not limited to: (a) any actual and
              necessary costs and expenses incurred after the Petition Date of preserving the Estates and
              operating the businesses of the Debtors (including, but not limited to, wages, salaries,
              commissions for services and payments for inventories, leased equipment and premises) and
              Claims by Governmental Units for taxes (including Claims related to taxes which accrued
              after the Petition Date, but excluding Claims related to taxes which accrued on or before the
              Petition Date); (b) compensation for legal, financial, advisory, accounting and other services
              and reimbursement of expenses allowed by the Bankruptcy Court under Bankruptcy Code
              sections 328, 330, 331, 363 or 503(b) to the extent incurred on or prior to the Effective Date;
              (c) all fees and charges assessed against the Estates under United States Code title 28

                2
                    Capitalized terms not defined in this Introduction shall have the meanings ascribed below.

25437081.10

                                                                   2
                       Case 19-10998-BLS         Doc 719      Filed 11/15/19    Page 8 of 69



              section 1930; (d) any 503(b)(9) Claims; and (e) any Claims that have been designated
              “Administrative Claims” by order of this Court.

              1.3       “Affiliate” shall mean “affiliate” as defined in Bankruptcy Code section 101(2).

              1.4         “Allowed” shall mean all or a portion of a Claim against the Debtors or an
              Interest in the Debtors (a) that has been listed by the Debtors in the Schedules as liquidated
              in amount and not “disputed” or “contingent,” and with respect to which no contrary Claim
              or proof of Interest has been filed, (b) as to which no objection or request for estimation has
              been Filed on or before the Claims Objection Deadline or the expiration of such other
              applicable period fixed by the Bankruptcy Court, (c) as to which any objection has been
              settled, waived, withdrawn or denied by a Final Order, or (d) that is allowed (i) by a Final
              Order, including, without limitation, the Prepetition Priming Term Loan Claims and the
              Prepetition Second Term Facility Claims, (ii) pursuant to the terms of the Plan, including,
              without limitation, the Prepetition Priming Term Loan Claims and the Prepetition Second
              Term Facility Claims, or (iii) by a stipulation entered into between the Holder of such Claim
              or Interest and the Liquidating Trustee, in consultation with the Term Lender
              Representative(s), if any, on or after the Effective Date. For purposes of computing
              Distributions under the Plan, a Claim or Interest that has been deemed “Allowed” shall not
              include interest, costs, fees or charges on such Claim or Interest from and after the Petition
              Date, except as provided in Bankruptcy Code section 506(b) or as otherwise expressly set
              forth in the Plan. For the avoidance of doubt, the Prepetition Priming Term Loan Claims
              and the Prepetition Second Term Facility Claims shall include all prepetition accrued but
              unpaid interest, and the Prepetition Priming Term Loan Claims shall include postpetition
              interest at the default rate provided for in the Prepetition Priming Term Loan Agreement.

              1.5        “Assets” shall mean any and all right, title, and interest of the Debtors and the
              Estates in and to property of whatever type or nature, including their books and records.

              1.6       “Avoidance Actions” shall mean any and all Preference Actions or other
              avoidance or equitable subordination or recovery actions under the Bankruptcy Code,
              including under Bankruptcy Code sections 105(a), 502(d), 510, 542 through 551, and 553,
              or any similar federal, state, or common law causes of action.

              1.7        “Ballot” shall mean the ballot form distributed to each Holder of a Claim entitled
              to vote to accept or reject this Plan.

              1.8        “Bankruptcy Code” shall mean title 11 of the United States Code, 11 U.S.C.
              §§ 101–1532, and as such title has been, or may be, amended from time to time, to the
              extent that any such amendment is applicable to the Chapter 11 Cases.

              1.9        “Bankruptcy Court” shall mean the United States Bankruptcy Court for the
              District of Delaware.

              1.10      “Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy Procedure, the
              Official Bankruptcy Forms, or the Local Rules, and as each has been, or may be, amended
              from time to time, to the extent that any such amendment is applicable to the Chapter 11
              Cases.
25437081.10

                                                          3
                      Case 19-10998-BLS         Doc 719      Filed 11/15/19    Page 9 of 69



              1.11       “Bar Date” shall mean, with respect to any particular Claim, the specific date set
              by the Bankruptcy Court as the last day for Filing Proofs of Claim, motions for allowance of
              Administrative Claims, or proofs of Interest against the Debtors in the Chapter 11 Cases for
              that specific Claim or Interest. For the avoidance of doubt, pursuant to the terms of the DIP
              Order, the Bar Date shall not apply with respect to the Prepetition Priming Term Loan
              Claims or the Prepetition Second Term Facility Claims.

              1.12       “Beneficiary” shall mean a holder of a Liquidating Trust Interest, whether
              individually or as agent on behalf of one or more other Entities. To the extent Holders of
              Allowed Claims are entitled to a Distribution from the Liquidating Trust pursuant to the
              terms of the combined Disclosure Statement and Plan, such Holders are each a Beneficiary.

              1.13       “Bidding Procedures Order” shall mean that certain Order Establishing
              Bidding Procedures Relating to the Sales of All or a Portion of the Debtors’ Assets
              [D.I. 298].

              1.14      “Borrowers” shall mean, in connection with the DIP Credit Agreement, LifeCare
              Holdings LLC; New LifeCare Hospitals LLC; New LifeCare Hospitals of Chester County
              LLC; New LifeCare Hospitals of Milwaukee LLC; New LifeCare Hospitals of North
              Carolina LLC; New LifeCare Hospitals of Pittsburgh LLC; New LifeCare Management
              Services LLC; New NextCare Specialty Hospital of Denver LLC; New LifeCare REIT 1
              LLC; New LifeCare Hospitals of Mechanicsburg LLC; New Pittsburgh Specialty Hospital
              LLC; New LifeCare Hospitals of Dayton LLC; New LifeCare Hospitals of Northern Nevada
              LLC; New LifeCare Hospitals of South Texas LLC; New LifeCare Hospitals of North
              Texas LLC; New San Antonio Specialty Hospital LLC; New LifeCare REIT 2 LLC; New
              LifeCare Hospital at Tenaya LLC; New LifeCare Hospitals of Sarasota LLC; LifeCare
              Behavioral Health Hospital of Pittsburgh LLC; and LifeCare Pharmacy Services LLC.

              1.15      “Business Day” shall mean any day, other than a Saturday, Sunday or a legal
              holiday (as that term is defined in Bankruptcy Rule 9006(a)).

              1.16      “Cash” shall mean money that is legal tender of the United States of America.

              1.17       “Causes of Action” shall mean all Claims, actions, causes of action, choses in
              action, suits, debts, dues, damages, defenses, judgments, set-off claims, third-party claims,
              counterclaims, and cross claims that are or may be pending or existing on the Effective Date
              against any Entity, based in law or equity, including, but not limited to, under the
              Bankruptcy Code, whether direct, indirect, known or unknown, derivative, or otherwise and
              whether asserted or unasserted as of the date of entry of the Confirmation Order, and
              including the unknown Causes of Action that have not been released by the Plan or any
              order of the Bankruptcy Court.

              1.18       “Chapter 11 Cases” shall mean the chapter 11 cases commenced by the Debtors
              and jointly administered under case number 19-10998 (BLS) in the Bankruptcy Court.

              1.19     “Claim” shall mean a claim against any Debtor, as such term is defined in
              Bankruptcy Code section 101(5).

25437081.10

                                                         4
                      Case 19-10998-BLS        Doc 719       Filed 11/15/19   Page 10 of 69



              1.20      “Claims Agent” shall mean the Debtors’ claims agent, Prime Clerk LLC.

              1.21      “Claims Objection Deadline” shall mean ninety (90) days after the Effective
              Date, or such later date as may be ordered by the Bankruptcy Court; provided however, that
              the Liquidating Trustee may seek extensions of this date from the Bankruptcy Court.

              1.22      “Class” shall mean each category or group of Holders of Claims or Interests that
              has been designated as a class in Article II of the combined Disclosure Statement and Plan.

              1.23      “Committee” shall mean the Official Committee of Unsecured Creditors
              appointed in the Chapter 11 Cases.

              1.24      “Confirmation” shall mean entry of the Confirmation Order by the Bankruptcy
              Court on the docket of the Chapter 11 Cases.

              1.25       “Confirmation Date” shall mean the date upon which the Bankruptcy Court
              enters the Confirmation Order on the docket of the Chapter 11 Cases, within the meaning of
              Bankruptcy Rules 5003 and 9021.

              1.26      “Confirmation Hearing” shall mean the hearing held by the Bankruptcy Court
              to consider confirmation of the Plan and final approval of the Disclosure Statement, as such
              hearing may be adjourned or continued from time to time.

              1.27      “Confirmation Notice” shall mean the notice of Confirmation Hearing to be
              delivered pursuant to Bankruptcy Rules 2002(c)(3) and 2002(f).

              1.28      “Confirmation Order” shall mean the order of the Bankruptcy Court, in form
              and substance satisfactory to the Prepetition Term Agents, confirming the Plan pursuant to,
              among others, Bankruptcy Code section 1129.

              1.29      “Consummation” shall mean the occurrence of the Effective Date.

              1.30       “Contingent” shall mean, with reference to a Claim, a Claim that has not accrued
              or is not otherwise payable and the accrual of which, or the obligation to make payment on
              which, is dependent upon a future event that may or may not occur.

              1.31      “Creditor” shall have the meaning ascribed to such term in Bankruptcy Code
              section 101(10).

              1.32      “Debtors” shall mean, collectively, Hospital Acquisition LLC; Hospital
              Acquisition Intermediate Sub LLC; LifeCare Holdings LLC; LifeCare Behavioral Health
              Hospital of Pittsburgh LLC; New LifeCare Hospitals LLC; New LifeCare Hospitals of
              Dayton LLC; New LifeCare Hospitals of Milwaukee LLC; New LifeCare Hospitals of
              South Texas LLC; Hospital Acquisition Sub II LLC; New LifeCare Management Services
              LLC; New LifeCare REIT 1 LLC; New LifeCare Hospitals of Mechanicsburg LLC; New
              Pittsburgh Specialty Hospital LLC; LifeCare Vascular Services, LLC; New LifeCare
              Hospitals of North Texas LLC; New LifeCare Hospitals of Chester County LLC; New
              LifeCare Hospitals of Northern Nevada LLC; New San Antonio Specialty Hospital LLC;
25437081.10

                                                         5
                      Case 19-10998-BLS         Doc 719       Filed 11/15/19   Page 11 of 69



              New LifeCare Hospitals of North Carolina LLC; New LifeCare Hospitals of Pittsburgh
              LLC; New NextCare Specialty Hospital of Denver LLC; Hospital Acquisition MI LLC;
              LifeCare Pharmacy Services LLC; New LifeCare REIT 2 LLC; New LifeCare Hospitals at
              Tenaya LLC; and New LifeCare Hospitals of Sarasota LLC.

              1.33      “DIP Agent” shall mean White Oak Healthcare Finance, LLC, in its capacity as
              administrative agent and collateral agent under the DIP Credit Agreement.

              1.34     “DIP Credit Agreement” shall mean that certain Debtor-In-Possession Credit
              Agreement by and among the Borrowers, the DIP Agent and the DIP Lender, dated as of
              May 6, 2019 (as amended, modified, restated, or supplemented).

              1.35     “DIP Credit Agreement Claims” shall mean any and all Claims of the DIP
              Agent and DIP Lender arising under the DIP Credit Agreement.

              1.36      “DIP Lender” shall mean White Oak Healthcare Finance, LLC, in its capacity as
              lender under the DIP Credit Agreement.

              1.37       “DIP Order” shall mean that Final Order (I) Authorizing the Debtors to Obtain
              Postpetition Financing, (II) Authorizing Use of Cash Collateral, (III) Granting Liens and
              Providing Superpriority Administrative Expense Status, (IV) Granting Adequate Protection,
              (V) Modifying the Automatic Stay, and (VI) Granting Related Relief [D.I. 278], issued by the
              Bankruptcy Court on June 21, 2019, as supplemented by the Order Approving Stipulation
              Supplementing the Final Order (I) Authorizing the Debtors to Obtain Postpetition
              Financing, (II) Authorizing the Use of Cash Collateral, (III) Granting Liens and Providing
              Superpriority Administrative Expense Status, (IV) Granting Adequate Protection,
              (V) Modifying the Automatic Stay, and (VI) Granting Related Relief [D.I. 686].

              1.38        “Disallowed” shall mean, with respect to any Claim or Interest or portion thereof,
              any Claim against or Interest in a Debtor which: (i) has been disallowed, in whole or part,
              by a Final Order; (ii) has been withdrawn, in whole or in part, by the Holder thereof; (iii) is
              listed in the Schedules as zero or as Disputed, Contingent or unliquidated and in respect of
              which a proof of Claim or a proof of Interest, as applicable, has not been timely Filed or
              deemed timely Filed pursuant to the Plan, the Bankruptcy Code or any Final Order or other
              applicable law; (iv) has been reclassified, expunged, subordinated or estimated to the extent
              that such reclassification, expungement, subordination or estimation results in a reduction in
              the Filed amount of any proof of Claim or proof of Interest; (v) is evidenced by a proof of
              Claim or a proof of Interest which has been Filed, or which has been deemed to be Filed
              under applicable law or order of the Bankruptcy Court or which is required to be Filed by
              order of the Bankruptcy Court but as to which such proof of Claim or proof of Interest was
              not timely or properly Filed; (vi) is unenforceable to the extent provided in Bankruptcy
              Code section 502(b); or (vii) if there has been a Trigger Event, where the Holder of a Claim
              is an Entity from which property is recoverable under Bankruptcy Code sections 542, 543,
              550, or 553 or that is a transferee of a transfer avoidable under Bankruptcy Code sections
              522(f), 522(h), 544, 545, 547, 548, 549, or 724(a), unless such Entity or transferee has paid
              the amount, or turned over any such Property, for which such Entity or transferee is liable
              under Bankruptcy Code section 522(i), 542, 543, 550, or 553, and if required by the

25437081.10

                                                          6
                      Case 19-10998-BLS         Doc 719       Filed 11/15/19    Page 12 of 69



              Bankruptcy Code, an Objection or adversary proceeding has been Filed.. In each case a
              Disallowed Claim or a Disallowed Interest is disallowed only to the extent of disallowance,
              withdrawal, reclassification, expungement, subordination, or estimation.

              1.39      “Disbursing Agent” shall mean the Liquidating Trustee; provided, however, that
              the Liquidating Trustee may, in its discretion, retain a third party to act as Disbursing Agent.

              1.40      “Disclosure Statement” shall mean the disclosure statement, as amended,
              supplemented, or modified from time to time, that is embodied within the combined
              Disclosure Statement and Plan and distributed in accordance with, among others,
              Bankruptcy Code sections 1125, 1126(b), and 1145, Bankruptcy Rule 3018 and other
              applicable law.

              1.41     “Disputed” shall mean any Claim or Interest which has not yet been Allowed or
              Disallowed in accordance with the terms of the Plan.

              1.42       “Disputed Claim Reserve” shall mean the reserve established and maintained
              by the Liquidating Trustee for payment of Disputed Claims, which reserve shall be
              established in consultation with the Prepetition Term Agents (until such time as the
              Prepetition Priming Term Loan Claims shall have been paid in full, after which time the
              Liquidating Trustee shall consult with the Prepetition Second Term Facility Agents), or,
              after the Effective Date, the Term Lender Representative(s), if any, in an amount equal to
              the face value of all Disputed Administrative Claims, Disputed Priority Tax Claims,
              Disputed Priority Non-Tax Claims, and Disputed Other Secured Claims, or such other
              amount as may be ordered by the Court.

              1.43       “Distribution” shall mean a delivery of Cash by the Disbursing Agent to the
              Holders of Allowed Claims pursuant to the Plan.

              1.44      “Distribution Date” shall mean the date on which a Distribution is made
              pursuant to the Plan.

              1.45     “Distribution Record Date” shall mean the date established for determining the
              Holders of Claims entitled to Distributions pursuant to the Plan, which shall be the General
              Bar Date or, in the case of the Prepetition Priming Term Loan Claims and the Prepetition
              Second Term Facility Claims, the Effective Date, or such other date established in the
              Confirmation Order.

              1.46      “Distribution Proceeds” shall mean all Cash realizable from the Liquidating
              Trust Assets after Payment in Full or satisfaction of the (i) First Tier Claims and (ii) the
              payment of, and reserving for, Liquidating Trust Expenses in accordance with the
              Liquidating Trust Agreement.

              1.47     “Effective Date” shall mean the first Business Day after the later of the date on
              which (a) all conditions in Article XIII of the Plan have been satisfied or waived in
              accordance with that Article and (b) no stay of the Confirmation Order is in effect.

              1.48      “Effective Date Notice” shall mean the notice of the Effective Date.
25437081.10

                                                          7
                        Case 19-10998-BLS       Doc 719       Filed 11/15/19   Page 13 of 69



              1.49      “Entity” shall have the meaning ascribed to such term in Bankruptcy Code
              section 101(15).

              1.50      “Estate” shall mean each of the Debtors’ estates created by Bankruptcy Code
              section 541 upon the commencement of the Chapter 11 Cases on the Petition Date.

              1.51      “Exculpated Parties” shall mean, in each of their capacities as such, (a) the
              Debtors, (b) the Committee, and (c) and each of the foregoing’s respective Related Parties.

              1.52      “Executory Contract” shall mean a contract or unexpired lease to which the
              Debtor is a party that is subject to assumption or rejection under Bankruptcy Code section
              365.

              1.53     “File,” “Filed,” or “Filing” shall mean, respectively, file, filed, or filing with the
              Bankruptcy Court or its authorized designee in the Chapter 11 Cases.

              1.54       “Final Administrative Claim Bar Date” shall mean the date that is forty-five
              (45) days after the date the Effective Date Notice is filed and served, which date shall be the
              deadline for filing requests for payment of Administrative Claims that arose after the date of
              entry of the Solicitation Procedures and Bar Date Order, but prior to the Effective Date.

              1.55       “Final Distribution” shall mean the final Distributions to Holders of Allowed
              Claims.

              1.56      “Final Order” shall mean an order or judgment of the Bankruptcy Court, or other
              court of competent jurisdiction, that is not subject to stay or appeal, and for which the
              applicable time within which to take such action has expired, or for which such actions has
              been adjudicated by the highest court with jurisdiction over the matter.

              1.57      “First Day Declaration” shall mean the Declaration of James Murray, Chief
              Executive Officer of Hospital Acquisition LLC, in Support of Chapter 11 Petitions and First
              Day Motions [D.I. 2].

              1.58      “First Tier Claims” shall mean all Administrative Claims (including Professional
              Fee Claims and DIP Credit Agreement Claims), Priority Tax Claims, Priority Non-Tax
              Claims, and Other Secured Claims.

              1.59       “General Bar Date” shall mean the deadline established by the Solicitation
              Procedures and Bar Date Order for filing proofs of Claim for (a) Initial Administrative
              Claims, (b) 503(b)(9) Claims, (c) Secured Claims, (d) Priority Tax Claims, and (e) Priority
              Non-Tax Claims. For the avoidance of doubt, pursuant to the terms of the DIP Order, the
              General Bar Date shall not apply with respect to the Prepetition Priming Term Loan Claims
              or the Prepetition Second Term Facility Claims.

              1.60      “General Unsecured Claim” shall mean a Claim against a Debtor, but excluding
              any Administrative Claims (including Professional Fee Claims and DIP Credit Agreement
              Claims), Priority Tax Claims, Priority Non-Tax Claims, Other Secured Claims, Prepetition

25437081.10

                                                          8
                      Case 19-10998-BLS          Doc 719       Filed 11/15/19    Page 14 of 69



              Priming Term Loan Claims, Prepetition Second Term Facility Claims, Intercompany
              Claims, and Interests.

              1.61     “Governmental Unit” shall have the meaning ascribed to such term in
              Bankruptcy Code section 101(27).

              1.62      “Holder” shall mean any Entity holding a Claim or Interest.

              1.63      “Home Health Equity Sale” shall mean the sale to an affiliate of White Oak
              Healthcare Financing LLC pursuant to that certain Purchase Agreement by and among
              LifeCare Holdings LLC and certain subsidiaries and [__________], dated as of [_________]

              1.64       “Impaired” shall mean, when used in reference to a Claim or Interest, a Claim or
              Interest that is impaired within the meaning of Bankruptcy Code section 1124.

              1.65      “Impaired Class” shall mean a Class of Claims or Interests that is Impaired.

              1.66      “Intercompany Claim” shall mean a Claim by a Debtor against another Debtor.

              1.67     “Intercreditor Agreement” shall have the meaning set forth in the Prepetition
              Priming Term Loan Agreement.

              1.68        “Interests” shall mean the legal interests, equitable interests, contractual
              interests, equity interests or ownership interests, or other rights of any Entity in the Debtors
              including all capital stock, stock certificates, common stock, preferred stock, partnership
              interests, limited liability company or membership interests, rights, treasury stock, options,
              warrants, contingent warrants, convertible or exchangeable securities, investment securities,
              subscriptions or other agreements and contractual rights to acquire or obtain such an interest
              or share in the Debtors, partnership interests in the Debtors’ stock appreciation rights,
              conversion rights, repurchase rights, redemption rights, dividend rights, preemptive rights,
              subscription rights and liquidation preferences, puts, calls, awards or commitments of any
              character whatsoever relating to any such equity, common stock, preferred stock, ownership
              interests or other shares of capital stock of the Debtors or obligating the Debtors to issue,
              transfer or sell any shares of capital stock whether or not certificated, transferable, voting or
              denominated “stock” or a similar security.

              1.69      “Initial Administrative Claim Bar Date” shall mean the deadline for filing
              requests for payment of Initial Administrative Claims, as established by the Solicitation
              Procedures and Bar Date Order.

              1.70      “Initial Administrative Claims” shall mean Administrative Claims, other than
              503(b)(9) Claims and Professional Fee Claims, incurred on or after the Petition Date
              through and including the date the Bankruptcy Court enters the Solicitation Procedures and
              Bar Date Order.

              1.71      “Internal Revenue Code” shall mean the United States Internal Revenue Code
              1986, as amended.

25437081.10

                                                           9
                      Case 19-10998-BLS         Doc 719        Filed 11/15/19   Page 15 of 69



              1.72      “IRS” shall mean the Internal Revenue Service.

              1.73       “LifeCare 2.0 Sale” shall mean the sale to LifeCare 2.0 LLC pursuant to that
              certain Asset Purchase Agreement by and among LifeCare Holdings LLC and certain
              subsidiaries and LifeCare 2.0, LLC, dated as of July 30, 2019.

              1.74       “Liquidating Trust” shall mean the trust with a term of not more than 5 years
              (subject to extensions as provided) to be established under the combined Disclosure
              Statement and Plan and the Liquidation Trust Agreement.

              1.75      “Liquidating Trust Agreement” shall mean a trust agreement, in form and
              substance satisfactory to the Prepetition Term Agents, that establishes the Liquidating Trust
              and governs the powers, duties, and responsibilities of the Liquidating Trustee. The
              Liquidating Trust Agreement shall be filed as part of the Plan Supplement.

              1.76        “Liquidating Trust Assets” shall consist of all Assets of the Estates as of the
              Effective Date, including, but not limited to, (i) Cash, (ii) Retained Causes of Action,
              (iii) any proceeds realized or received from such Assets, (iv) all rights of setoff, recoupment,
              and other defenses against Claims, (v) all rights under the asset purchase agreements from
              the Sales and any other documents related to the Sales, including, but not limited to, the
              PAM Note, (vi) all bank accounts (as set forth in the Liquidating Trust Agreement),
              (vii) Debtor Hospital Acquisition of MI, LLC’s interests in Primovista Investments, LLC,
              and (viii) all documents, communications, and information protected by the attorney-client
              privilege, the work-product privilege, and any other applicable evidentiary privileges. For
              the avoidance of doubt, the Liquidating Trust Assets shall not include any Preference
              Actions (except for purposes of setoff as provided in section 9.17 of this combined
              Disclosure Statement and Plan), or any Claims and Causes of Action that have been released
              pursuant to the Plan, provided, however, that if a Trigger Event occurs, then the Liquidating
              Trust Assets shall include all Preference Actions.

              1.77        “Liquidating Trustee” shall mean the Entity designated and retained as the
              trustee to the Liquidating Trust, as of the Effective Date or as soon as reasonably practicable
              thereafter, as the fiduciary responsible for administering the Liquidating Trust, and any
              successor subsequently appointed pursuant to the Liquidating Trust Agreement, provided
              that the Liquidating Trustee shall be acceptable to the Prepetition Term Agents, in
              consultation with the Committee.

              1.78      “Liquidating Trust Expenses” shall mean all reasonable legal and other fees and
              expenses incurred by the Liquidating Trustee on account of administration of the
              Liquidating Trust, including, without limitation, reasonable attorneys’ fees and expenses,
              insurance costs, taxes, escrow expenses and all other costs of administering the Liquidating
              Trust in accordance with the combined Disclosure Statement and Plan and the Liquidating
              Trust Agreement, together with all reasonable and documented expenses and costs,
              including, without limitation, the reasonable attorney’s fees and expenses of the Term
              Lender Representative(s), if any.



25437081.10

                                                          10
                      Case 19-10998-BLS         Doc 719       Filed 11/15/19   Page 16 of 69



              1.79      “Liquidating Trust Interests” shall mean the non-transferable interests in the
              Liquidating Trust that are issued to the Beneficiaries pursuant to the combined Disclosure
              Statement and Plan.

              1.80       “Liquidating Trust Operating Reserve” shall mean such reserve of Cash
              determined from time to time by the Liquidating Trustee, in consultation with the
              Prepetition Term Agents (prior to the Effective Date) or the Term Lender Representative(s),
              if any (after the Effective Date), pursuant to the Liquidating Trust Agreement to be
              reasonably necessary to pay Liquidating Trust Expenses, including: (a) the unpaid liabilities,
              debts, or obligations of the Liquidating Trust; (b) the fees and expenses of the Liquidating
              Trustee; (c) all fees and expenses of professionals retained by the Liquidating Trustee; and
              (d) any and all other costs associated with the liquidation or preservation of the Liquidating
              Trust Assets.

              1.81       “Local Rules” shall mean the Local Rules of Bankruptcy Practice and Procedure
              of the United States Bankruptcy Court for the District of Delaware.

              1.82        “Objection” shall mean any objection, application, motion, complaint or any
              other legal proceeding seeking, in whole or in part, to disallow, determine, liquidate,
              classify, reclassify, or establish the priority, expunge, subordinate or estimate any Claim
              (including the resolution of any request for payment of any Administrative Claim).

              1.83       “Other Secured Claim” shall mean any Secured Claim other than a DIP Credit
              Agreement Claim, a Prepetition Priming Term Loan Claim, or a Prepetition Second Term
              Facility Claim.

              1.84      “Paid in Full,” “Payment in Full,” or “Pay in Full” shall mean, with respect to
              an Allowed Claim, payment in Cash or other consideration in an aggregate amount equal to
              the Allowed amount thereof.

              1.85      “PAM Note” shall mean the $5 million junior subordinated promissory note,
              dated September 30, 2019, issued by PAM Squared, LLC to LifeCare Holdings LLC and the
              Debtor-sellers, as consideration for the PAM Sale.

              1.86     “PAM Sale” shall mean the sale to PAM Squared, LLC pursuant to that certain
              Asset Purchase Agreement by and among LifeCare Holdings LLC and certain subsidiaries
              and PAM Squared, LLC, dated as of July 18, 2019, and as supplemented by the Asset
              Purchase Agreement by and among LifeCare Holdings LLC and New LifeCare
              Management Services LLC and PAM Squared, LLC, dated September 18, 2019.

              1.87    “Petition Date” shall mean May 6, 2019, the date on which the Debtors
              commenced Filing the Chapter 11 Cases in the Bankruptcy Court.

              1.88      “Plan” shall mean this joint plan of liquidation under chapter 11 of the
              Bankruptcy Code, as it may be altered, amended, modified or supplemented from time to
              time, in form and substance satisfactory to the Prepetition Term Agents, including in
              accordance with any documents submitted in support hereof and the Bankruptcy Code or the
              Bankruptcy Rules.
25437081.10

                                                         11
                      Case 19-10998-BLS        Doc 719       Filed 11/15/19   Page 17 of 69



              1.89      “Plan Supplement” shall mean the ancillary documents necessary to the
              implementation and effectuation of the Plan, each in form and substance satisfactory to the
              Prepetition Term Agents, including the Liquidating Trust Agreement, which shall be Filed
              on or before the date that is seven (7) days prior to the Voting Deadline, provided, however,
              that the Debtors shall have the right to amend documents contained in, and exhibits to, the
              Plan Supplement, in form and substance satisfactory to the Prepetition Term Agents and
              otherwise in accordance with the terms of the Plan.

              1.90      “Preference Actions” shall mean any right, claim, or cause of action of the
              Debtors arising under Bankruptcy Code section 547.

              1.91      “Prepetition Priming Term Loan Advisors” shall mean Ropes & Gray LLP as
              counsel to certain Prepetition Priming Term Loan Lenders, Thompson Hine LLP as counsel
              to the Prepetition Priming Term Loan Agent, and Potter Anderson & Corroon LLP as
              Delaware counsel.

              1.92      “Prepetition Priming Term Loan Agent” shall mean Glas Trust Company LLC,
              or its duly appointed successor, in its capacity as agent to the Prepetition Priming Term
              Loan Agreement.

              1.93      “Prepetition Priming Term Loan Agreement” shall mean that certain
              Prepetition Priming Term Loan Credit Agreement, dated as of August 10, 2018 (as has been
              and may be amended, supplemented or otherwise modified from time to time), by and
              among LifeCare Holdings, as borrower, the guarantors thereunder, the Prepetition Priming
              Term Loan Agent and the Prepetition Priming Term Loan Lenders.

              1.94      “Prepetition Priming Term Loan Claims” shall mean any and all Claims of the
              Prepetition Priming Term Loan Agent and the Prepetition Priming Term Loan Lenders
              pursuant to or arising under the Prepetition Priming Term Loan Documents, which shall be
              deemed Allowed in the aggregate principal amount of amount of not less than $[___], plus
              any accrued but unpaid interest, fees, and other expenses and amounts arising under or in
              connection with the Prepetition Priming Term Loan Agreement.

              1.95       “Prepetition Priming Term Loan Lenders” shall mean the Entities party from
              time to time to the Prepetition Priming Term Loan Agreement as lenders or issuing banks, in
              their respective capacities as such.

              1.96      “Prepetition Priming Term Loan Documents” shall mean the Prepetition
              Priming Term Loan Agreement collectively with any other First Lien Documents (as
              defined in the Intercreditor Agreement).

              1.97       “Prepetition Revolving Credit Agreement” shall mean that certain credit
              agreement, dated as of August 10, 2018 (as has been and may be amended, supplemented or
              otherwise modified from time to time), by and among LifeCare Holdings LLC, each of the
              Debtors party thereto, and White Oak Healthcare Finance, LLC, as administrative agent,
              collateral agent, and lender party thereto.


25437081.10

                                                        12
                      Case 19-10998-BLS       Doc 719       Filed 11/15/19   Page 18 of 69



              1.98       “Prepetition Revolving Lender” shall mean White Oak Healthcare Finance LLC
              in its capacity as lender under the Prepetition Revolving Credit Agreement.

              1.99      “Prepetition Second Term Facility Advisors” shall mean Shearman & Sterling
              LLP as counsel to the Prepetition Second Term Facility Agents, Potter Anderson & Corroon
              LLP as local counsel, and Stout Risius Ross Advisors, LLC, as financial advisor.

              1.100     “Prepetition Second Term Facility Agents” shall mean (a) Seaport Loan
              Products LLC, or its duly appointed successor, in its capacity as administrative agent and
              (b) Wilmington Trust, National Association, or its duly appointed successor in its capacity
              as co-administrative agent and collateral agent pursuant to the Prepetition Second Term
              Facility Agreement.

              1.101     “Prepetition Second Term Facility Agreement” shall mean that certain Credit
              Agreement dated as of May 31, 2013 (as has been and may be amended, supplemented, or
              otherwise modified from time to time), by and among LifeCare Holdings, as borrower, the
              Prepetition Second Term Facility Agents, and the Prepetition Second Term Facility Lenders.

              1.102     “Prepetition Second Term Facility Claims” shall mean any and all Claims of
              the Prepetition Second Term Facility Agents and the Prepetition Second Term Facility
              Lenders pursuant to or arising under the Prepetition Second Term Facility Documents,
              which shall be deemed Allowed in the aggregate principal amount of not less than
              $140,947,579, plus any accrued but unpaid interest, fees, and other expenses and amounts
              arising under or in connection with the Prepetition Second Term Facility Agreement.

              1.103     “Prepetition Second Term Facility Documents” shall mean the Prepetition
              Second Term Facility Agreement collectively with any other Second Lien Documents (as
              defined in the Intercreditor Agreement).

              1.104       “Prepetition Second Term Facility Lenders” shall mean the Entities party from
              time to time to the Prepetition Second Term Facility Agreement as lenders or issuing banks,
              in their respective capacities as such.

              1.105   “Prepetition Term Agents” shall mean collectively the Prepetition Priming
              Term Loan Agent and the Prepetition Second Term Facility Agents.

              1.106      “Priority Non-Tax Claim” shall mean any and all Claims accorded priority in
              right of payment under Bankruptcy Code section 507(a), other than Priority Tax Claims and
              Administrative Claims.

              1.107       “Priority Tax Claim” shall mean a Claim or a portion of a Claim for which
              priority is asserted under Bankruptcy Code section 507(a)(8).

              1.108      “Professional” shall mean an Entity employed pursuant to a Final Order in
              accordance with Bankruptcy Code sections 327, 328, 333, 363, 1103 and to be compensated
              for services rendered prior to the Confirmation Date, pursuant to Bankruptcy Code sections
              327, 328, 329, 330, and 331, or for which compensation and reimbursement has been
              allowed by the Bankruptcy Court pursuant to Bankruptcy Code section 503(b)(4).
25437081.10

                                                       13
                      Case 19-10998-BLS          Doc 719       Filed 11/15/19    Page 19 of 69



              1.109     “Professional Fee Claims Bar Date” shall mean the deadline for Filing all
              applications for Professional Fee Claims, which shall be forty-five (45) days after the
              Liquidating Trustee files and serves the Effective Date Notice.

              1.110      “Professional Fee Claims” shall mean all fees and expenses (including but not
              limited to, transaction fees and success fees) for services rendered by Professionals in
              connection with the Chapter 11 Cases from the Petition Date through and including the
              Effective Date.

              1.111      “Related Parties” shall mean officer, director, agent, attorney, advisor,
              employee, professional, shareholder, partner (general or limited), Affiliate, member,
              manager, equity holder, trustee, executor, predecessor in interest, or successor or assign of
              any such Entity. For the avoidance of doubt, Related Parties shall include, but not be
              limited to, the Prepetition Priming Term Loan Advisors and the Prepetition Second Term
              Facility Advisors

              1.112      “Released Parties” shall mean (a) the Debtors and the Estates, (b) the DIP
              Lender, (c) the DIP Agent, (d) the Prepetition Priming Term Loan Lenders, (e) the
              Prepetition Priming Term Loan Agent, (f) the Prepetition Second Term Facility Lenders,
              (g) the Prepetition Second Term Facility Agents, (h) the Liquidating Trustee, (i) the
              Committee, and (j) with respect to each of the foregoing, their Related Parties, provided,
              however, that Released Parties shall exclude any of the foregoing parties that makes a
              Release Opt-Out Election.

              1.113      “Release Opt-Out Election” shall mean the timely election to “opt out” of being
              a Releasing Party by (a) submitting a Ballot by the Voting Deadline that (i) does not vote to
              accept the Plan and (ii) selects the option set forth on the Ballot to not grant the releases set
              forth in Section 14.1(c) of this Plan or (b) Filing a written objection to the releases set forth
              in Section 14.1(c) of this Plan by the objection deadline established by the Solicitation
              Procedures and Bar Date Order.

              1.114     “Releasing Parties” shall mean (a) all Holders of Claims or Interests who are
              Unimpaired, (b) the Committee, (c) the DIP Lender, (d) the DIP Agent, (e) the Prepetition
              Priming Term Loan Lenders, (f) the Prepetition Priming Term Loan Agent, (g) the
              Prepetition Second Term Facility Lenders, (h) the Prepetition Second Term Facility Agents,
              and (i) with respect to each of the foregoing, their Related Parties, provided, however, that
              Releasing Parties shall exclude any of the foregoing parties that makes a Release Opt-Out
              Election.

              1.115      “Retained Causes of Action” shall mean all Causes of Actions against third
              parties, including, without limitation, the rights and claims described in Exhibit A hereto,
              but excluding all Preference Actions and those Causes of Action released pursuant to
              Section 14.1(b) hereof, provided, however, that if a Trigger Event occurs, then all
              Preference Actions shall be Retained Causes of Action.

              1.116     “Revenue Procedure” shall mean an official statement of a procedure published
              by the IRS in the Internal Revenue Bulletin.

25437081.10

                                                          14
                      Case 19-10998-BLS         Doc 719       Filed 11/15/19   Page 20 of 69



              1.117      “Sales” shall mean collectively, the PAM Sale, the LifeCare 2.0 Sale, the Select
              Sale, and the Home Health Equity Sale.

              1.118     “Schedules” shall mean the schedules of assets and liabilities and statements of
              financial affairs Filed by the Debtors pursuant to Bankruptcy Code section 521 and in
              substantial accordance with the Official Bankruptcy Forms, as the same may have been
              amended, modified, or supplemented from time to time.

              1.119      “Secured Claim” shall mean, pursuant to Bankruptcy Code section 506, that
              portion of a Claim that is (a) secured by a valid, perfected and enforceable security interest,
              lien, mortgage, or other encumbrance, that is not subject to avoidance under applicable
              bankruptcy or non-bankruptcy law, in or upon any right, title or interest of the Debtors in
              and to property of the Estates, to the extent of the value of the Holder’s interest in such
              property as of the relevant determination date, or (b) Allowed as such pursuant to the terms
              of the Plan (subject to the Confirmation Order becoming a Final Order). The defined term
              Secured Claim includes any Claim that is (i) subject to an offset right under applicable law
              as of the Petition Date, and (ii) a secured claim against the Debtors pursuant to Bankruptcy
              Code sections 506(a) and 553.

              1.120     “Select Sale” shall mean the sale to Select Medical Corporation pursuant to that
              certain Asset Purchase Agreement by and between New LifeCare Hospitals of Pittsburgh
              LLC and Select Medical Corporation dated as of August 13, 2019.

              1.121      “Solicitation Procedures and Bar Date Order” shall mean that certain Order
              (I) Approving the Combined Disclosure Statement and Plan on an Interim Basis for
              Solicitation Purposes Only; (II) Establishing Solicitation and Tabulation Procedures;
              (III) Approving the Form of Ballot and Solicitation Materials; (IV) Establishing the Voting
              Record Date; (V) Fixing the Date, Time, and Place for the Combined Hearing and the
              Deadline for Filing Objections Thereto; (VI) Establishing Bar Dates for Filing Proofs of
              Claim for Secured, Priority, and 503(b)(9) Claims and Requests for Allowance of Initial
              Administrative Claims; and (VII) Granting Related Relief [D.I. ___].

              1.122      “Taxes” shall mean all income, gross receipts, sales, use, transfer, payroll,
              employment, franchise, profits, property, excise, or other similar taxes, estimated import
              duties, fees, stamp taxes, and duties, value added taxes, assessments, or charges of any kind
              whatsoever (whether payable directly or by withholding), together with any interest and any
              penalties, additions to tax, or additional amounts imposed by any taxing authority of a
              Governmental Unit with respect thereto.

              1.123     “Term Lender Representative(s)” shall mean one or more Entities that may (but
              are not required to) be designated by the Required Lenders (as such term is defined in the
              Prepetition Second Term Facility Agreement) and identified in the Plan Supplement.

              1.124      “Treasury Regulations” shall mean the regulations (including temporary
              regulations) promulgated by the United States Department of the Treasury pursuant to and
              in respect of provisions of the Internal Revenue Code. All references herein to sections of


25437081.10

                                                         15
                      Case 19-10998-BLS          Doc 719        Filed 11/15/19    Page 21 of 69



              the Treasury Regulations shall include any corresponding provision or provisions of
              succeeding, similar or substitute, temporary or final Treasury Regulations.

              1.125     “Trigger Event” shall mean the filing by the Committee of any objection,
              reservation of rights or statement in opposition to either (i) this Plan or (ii) entry of the order
              contemplated by paragraph 3(ii) of the Stipulation Supplementing the Final Order (I)
              Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing Use of Cash
              Collateral, (III) Granting Liens and Providing Superpriority Administrative Expense Status,
              (IV) Granting Adequate Protection, (V) Modifying the Automatic Stay, and (VI) Granting
              Related Relief [D.I. 686].

              1.126   “Unclassified Claims” shall mean any Administrative Claims, DIP Credit
              Agreement Claims, Professional Fee Claims, and Priority Tax Claims.

              1.127     “Unimpaired” shall mean, when used in reference to a Claim or Interest, any
              Claim or Interest that is not impaired within the meaning of Bankruptcy Code section 1124.

              1.128     “U.S. Trustee Fees” shall mean fees payable pursuant to 28 U.S.C. § 1930.

              1.129     “Voting Deadline” shall mean [__], 2019, at 4:00 p.m. (prevailing Eastern
              Time), the date and time by which ballots to accept or reject the Plan must be received to be
              counted, as set forth by the Solicitation Procedures and Bar Date Order.

         Rules of Interpretation

              1.130      For purposes of the Plan, except as expressly provided or unless the context
              otherwise requires, (a) any capitalized term used in the combined Disclosure Statement and
              Plan that is not defined herein, but is defined in the Bankruptcy Code or the Bankruptcy
              Rules, shall have the meaning ascribed to that term in the Bankruptcy Code or the
              Bankruptcy Rules, as applicable, (b) whenever the context requires, each term stated in
              either the singular or the plural shall include the singular and the plural, and pronouns stated
              in the masculine, feminine, or neuter shall include the masculine, feminine and the neuter,
              (c) any reference in the Plan to a contract, instrument, release, indenture, or other agreement
              or document being in a particular form or on particular terms and conditions means that
              such document shall be substantially in such form or substantially on such terms and
              conditions, (d) any reference in the Plan to an existing document or exhibit means such
              document or exhibit as it may be amended, modified, or supplemented from time to time,
              (e) unless otherwise specified, all references in the Plan to sections, articles, schedules, and
              exhibits are references to sections, articles, schedules, and exhibits of or to the Plan, (f) the
              words “herein,” “hereof,” “hereto,” “hereunder,” and other words of similar import refer to
              the Plan in its entirety rather than to any particular paragraph, subparagraph, or clause
              contained in the Plan, (g) captions and headings to articles and sections are inserted for
              convenience of reference only and shall not limit or otherwise affect the provisions hereof or
              the interpretation of the Plan, and (h) the rules of construction set forth in Bankruptcy Code
              section 102 and in the Bankruptcy Rules shall apply.



25437081.10

                                                           16
                      Case 19-10998-BLS         Doc 719       Filed 11/15/19   Page 22 of 69



                                     ARTICLE II
          CLASSIFICATION OF CLAIMS AND INTERESTS AND ESTIMATED RECOVERIES

              THE PROJECTED RECOVERIES SET FORTH IN THE TABLE BELOW ARE
                ESTIMATES ONLY AND ARE THEREFORE SUBJECT TO CHANGE.

         2.1      Classification. The information in the table below is provided in summary form for
         illustrative purposes only and is subject to material change based on certain contingencies,
         including those related to the claims reconciliation process. Actual recoveries may widely vary
         within these ranges, and any changes to any of the assumptions underlying these amounts could
         result in material adjustments to recovery estimates provided herein and/or the actual distribution
         received by Creditors. The projected recoveries are based on information available to the
         Debtors as of the date hereof and reflect the Debtors’ estimates as of the date hereof only. In
         addition to the cautionary notes contained elsewhere in the combined Disclosure Statement and
         Plan, it is underscored that the Debtors make no representation as to the accuracy of these
         recovery estimates. The Debtors expressly disclaim any obligation to update any estimates or
         assumptions after the date hereof on any basis (including new or different information received
         and/or errors discovered).

                 A Claim or Interest is placed in a particular Class only to the extent that the Claim or
         Interest falls within the description of that Class and is classified in other Classes to the extent
         that any portion of the Claim or Interest falls within the description of such other Classes. A
         Claim or Interest is also placed in a particular Class for the purpose of receiving Distributions
         pursuant to the Plan only to the extent that such Claim or Interest is an Allowed Claim in that
         Class and such Claim or Interest has not been paid, released, or otherwise settled prior to the
         Effective Date.

                 All Claims and Interests, except Administrative Claims, DIP Credit Agreement Claims,
         Professional Fee Claims, and Priority Tax Claims, are placed in the Classes set forth below. In
         accordance with Bankruptcy Code section 1123(a)(1), Administrative Claims (including
         Professional Fee Claims), DIP Credit Agreement Claims, and Priority Tax Claims, as described
         herein, have not been classified, and the respective treatment of such unclassified Claims is set
         forth below in Article VI of the Plan. The categories of Claims and Interests listed below
         classify Claims and Interests for all purposes, including voting, confirmation and distribution
         pursuant to the Plan and pursuant to Bankruptcy Code sections 1122 and 1123(a)(1).

    Class/                                                                Estimated
                                                                                                          Projected
  Designation                      Plan Treatment                         Amount of           Status
                                                                                                          Recovery
                                                                           Claims
 Class 1:          Each Holder of an Allowed Priority Non-Tax $0                          Unimpaired/ 100%
 Priority Non-     Claim shall receive in full and final satisfaction,                    Deemed to
 Tax Claims        settlement, and release of and in exchange for                         accept Plan
                   such Allowed Class 1 Claim: (A) Cash equal to
                   the amount of such Allowed Priority Non-Tax
                   Claim; or (B) such other treatment which the
                   Debtors or the Liquidating Trustee, as
                   applicable, and the Holder of such Allowed
25437081.10

                                                         17
                   Case 19-10998-BLS       Doc 719       Filed 11/15/19   Page 23 of 69



    Class/                                                          Estimated
                                                                                                 Projected
  Designation                   Plan Treatment                      Amount of         Status
                                                                                                 Recovery
                                                                     Claims
                 Priority Non-Tax Claim have agreed upon in
                 writing.
 Class 2:        Each Holder of an Allowed Class 2 Claim shall $0                  Unimpaired/ 100%
 Other Secured   receive in full and final satisfaction, settlement,               Deemed to
 Claims          and release of and in exchange for such                           accept Plan
                 Allowed Class 2 Claim: (A) return of the
                 collateral securing such Allowed Other Secured
                 Claim; or (B) Cash equal to the amount of such
                 Allowed Other Secured Claim; or (C) such
                 other treatment which the Debtors or the
                 Liquidating Trustee, as applicable, and the
                 Holder of such Allowed Other Secured Claim
                 have agreed upon in writing.
 Class 3:        Unless the Holder agrees to a different $8.063 million            Impaired/     100%
 Prepetition     treatment, as soon as practicable after the                       Entitled to
 Priming Term    Effective Date, each Holder of a Prepetition                      vote
 Loan Claims     Priming Term Loan Claim shall receive such
                 Holder’s pro rata share of the Distribution
                 Proceeds until the Prepetition Priming Term
                 Loan Claims are paid in full. On the Effective
                 Date, the Prepetition Priming Term Loan
                 Claims shall be Allowed in the aggregate
                 principal amount of amount of not less than
                 $[●], plus any accrued but unpaid interest, fees,
                 and other expenses and amounts arising under
                 or in connection with the Prepetition Priming
                 Term Loan Agreement.
 Class 4:        Unless the Holder agrees to a different $145.079                  Impaired/     6.1%
 Prepetition     treatment in writing, as soon as practicable after million        Entitled to
 Second Term     the Effective Date, each Holder of a Prepetition                  vote
 Facility        Second Term Facility Claim shall receive such
 Claims          Holder’s pro rata share of the Distribution
                 Proceeds remaining after payment in full of the
                 Prepetition Priming Term Loan Claims until the
                 Prepetition Second Term Facility Claims are
                 paid in full. On the Effective Date, the
                 Prepetition Second Term Facility Claims shall
                 be Allowed in the aggregate principal amount
                 of amount of not less than $140,947,579, plus
                 any accrued but unpaid interest, fees, and other
                 expenses and amounts arising under or in
                 connection with the Prepetition Second Term
25437081.10

                                                    18
                          Case 19-10998-BLS             Doc 719         Filed 11/15/19        Page 24 of 69



    Class/                                                                             Estimated
                                                                                                                              Projected
  Designation                            Plan Treatment                                Amount of               Status
                                                                                                                              Recovery
                                                                                        Claims
                        Facility Agreement.
 Class 5:               Holders of General Unsecured Claims are not Unknown                                Impaired/         0%
 General                entitled to receive any Distribution or retain any                                 Deemed to
 Unsecured              property under the Plan on account of such                                         reject Plan
 Claims                 Claims.

 Class 6:               Holders of Intercompany Claims shall receive N/A                                   Impaired/         0%
 Intercompany           no Distribution on account of their                                                Deemed to
 Claims                 Intercompany Claims.                                                               reject Plan
 Class 7:               On the Effective Date, all Interests shall be N/A                                  Impaired/         0%
 Interests              extinguished as of the Effective Date, and                                         Deemed to
                        owners thereof shall receive no Distribution on                                    reject Plan
                        account of such Interests.

                                                 ARTICLE III
                                          BACKGROUND AND DISCLOSURES

         3.1      General Background3

                  (a)       The Debtors’ Business

                Prior to the Sales, the Debtors were a leading operator of long-term acute care (“LTAC”)
         hospitals in the United States. The Debtors’ predecessor was founded in 1992 and began its
         operations in 1993 with the opening of its first hospital in Shreveport, Louisiana. The Debtors
         were founded by a clinician who recognized an opportunity to provide patients requiring acute
         care with better treatment than was available in general acute care hospitals. The Debtors
         expanded and contracted their business over the next twenty-five (25) years.

                 Through its operating subsidiaries, the Debtors provided a full range of clinical services
         to patients with serious and complicated illnesses or injuries requiring extended hospitalization.
         Patients are admitted to the Debtors’ facilities primarily from general acute care hospitals. Many
         of the Debtors’ patients suffer from one or more respiratory, neuromuscular, circulatory, renal,
         hepatic, cardiac, or oncologic conditions. These conditions require a high level of monitoring
         and specialized care yet may not necessitate the continued services of an intensive care unit. The
         Debtors’ hospitals are designed to accommodate such patients and provide them with a higher
         level of care than a skilled nursing facility or an inpatient rehabilitation facility. Substantially all
         of the Debtors’ revenue derives from the provision of patient services and is received through
         Medicare and Medicaid reimbursements and payments from private payors.


                  3
                    Additional information regarding the Debtors’ business, assets, capital structure, and the circumstances
         leading to the filing of the Chapter 11 Cases is set forth in detail in the First Day Declaration, which is incorporated
         herein by reference.
25437081.10

                                                                   19
                      Case 19-10998-BLS         Doc 719        Filed 11/15/19   Page 25 of 69



                  Prior to the Sales, the Debtors operated a forty-nine (49) bed behavioral health hospital in
         Pittsburgh, Pennsylvania as well as three (3) out-patient wound care centers located within its
         Plano, Texas, Fort Worth, Texas and Dallas Texas hospitals. As of the Petition Date, the
         Debtors operated seventeen (17) facilities in nine (9) states, consisting of 865 beds in nine (9)
         freestanding facilities (approximately 67% of the beds) and eight (8) hospitals within hospitals
         facilities (approximately 33% of the beds).

                 As of the Petition Date, the Debtors employed approximately 3,500 people, all but
         approximately 150 of whom were employed at the hospital level and many of whom were
         registered or licensed nurses and respiratory therapists. While the Debtors employed several
         physicians, including a physician consultant as their National Medical Director, they did not
         employ the doctors that render services to its patients. The doctors were independent
         practitioners and, other than physicians who are compensated at an hourly rate for providing
         overnight coverage and other regular administrative services of the Debtors’ hospitals, generally
         provided care to the Debtors’ patients on a fee-for-services basis billing third-party payors
         directly for their services.

                In addition to the LTAC facilities, certain non-Debtor affiliates own and operate home
         health care agencies with locations in the states of Texas, Florida, and Nevada. The home
         healthcare agencies and the Debtors’ hospital facilities are operated independently of each other.

                (b)     The Debtors’ Capital Structure

                As of the Petition Date, the Debtors’ total consolidated long-term debt obligations were
         approximately $185 million.

                 In August 2018, LifeCare Holdings LLC (a) refinanced its then-existing revolving facility
         with a $40 million revolving facility by entering into the Prepetition Revolving Credit
         Agreement with the Prepetition Revolving Lender, (b) entered into the Prepetition Priming Term
         Loan Credit Agreement with the Prepetition Priming Term Loan Lenders and the Prepetition
         Priming Term Loan Agent pursuant to which LifeCare borrowed $7.5 million and which
         provided a term loan commitment of an additional $7.5 million, and (c) amended its then-
         existing term loan credit facility under the Prepetition Second Term Facility Agreement
         (collectively, the “August 2018 Transactions”).

                Prepetition Revolving Credit Agreement. Prior to August 2018, the Debtors were party
         to a $20 million revolving credit facility which matured by its terms in May 2018. LifeCare
         subsequently refinanced the debt under such revolving credit facility with the Prepetition
         Revolving Credit Agreement.

                 As of the Petition Date, there was approximately $23.9 million outstanding under the
         Prepetition Revolving Credit Agreement, plus issued but undrawn letters of credit of
         approximately $9.4 million. These obligations were secured by substantially all of the Assets.

                Prepetition Priming Term Loan Credit Agreement. In connection with the August 2018
         Transactions, LifeCare Holdings LLC entered into the Prepetition Priming Term Loan Credit
         Agreement governing a $15 million secured term loan credit facility constituting (a) an initial
25437081.10

                                                          20
                     Case 19-10998-BLS         Doc 719       Filed 11/15/19   Page 26 of 69



         $7.5 million term loan at closing and (b) a commitment to borrow an additional $7.5 million of
         term loans after closing. Each of LifeCare Holdings LLC’s subsidiaries (other than certain
         subsidiaries designated as non-guarantor subsidiaries under the Prepetition Priming Term Loan
         Credit Agreement that includes the certain non-Debtor Entities) guarantee LifeCare’s obligations
         under the Prepetition Priming Term Loan Credit Agreement.

                 As of the Petition Date, there was approximately $7.7 million outstanding under the
         Prepetition Priming Term Loan Credit Agreement. This obligation is secured by substantially all
         of the Assets.

                 Prepetition Second Term Facility Agreement. Prior to the August 2018 Transactions, the
         term loan credit facility under the Prepetition Second Term Facility Agreement matured by its
         terms in November 2018. Pursuant to the August 2018 Transactions, LifeCare amended the
         Prepetition Second Term Facility Agreement to, among other things, extend the maturity date to
         November 2021, reduce the cash interest payments and amend the financial covenants under the
         Prepetition Second Term Facility Agreement. Each of LifeCare’s subsidiaries (other than certain
         subsidiaries designated as non-guarantor subsidiaries under the Prepetition Priming Term Loan
         Credit Agreement that includes certain non-debtor Entities) guarantee LifeCare’s obligations
         under the Prepetition Second Term Facility Agreement.

                As of the Petition Date, the aggregate principal amount outstanding under the Prepetition
         Second Term Facility Agreement was approximately $140.9 million. This obligation is secured
         by substantially all of the Assets.

                 Intercreditor Agreements. In connection with the August 2018 Transactions, the Debtors
         entered into (i) an intercreditor agreement, dated as of August 10, 2018 (as amended,
         supplemented or otherwise modified the “ABL Intercreditor Agreement”), by and among the
         Debtors, the White Oak Healthcare Finance, LLC, Glas Trust Company LLC and the Prepetition
         Second Term Facility Agents and (ii) a term loan intercreditor agreement, dated as of August 10,
         2018 (as amended, supplemented or otherwise modified, the “Term Loan Intercreditor
         Agreement” and, together with the ABL Intercreditor Agreement, the “Intercreditor
         Agreements”), by and among the Prepetition Priming Term Loan Agent and Prepetition Second
         Term Facility Agents and acknowledge by the Debtors. Pursuant to the ABL Intercreditor
         Agreement, (a) the liens on ABL Priority Collateral (as defined in the ABL Intercreditor
         Agreement) securing the obligations under the Prepetition Revolving Credit Agreement are
         senior to the liens on ABL Priority Collateral securing the obligations under the Prepetition
         Priming Term Loan Credit Agreement and the Prepetition Second Term Facility Agreement and
         (b) the liens on Term Facility Priority Collateral (as defined in the ABL Intercreditor Agreement)
         securing the obligations under the Prepetition Priming Term Loan Credit Agreement and the
         Prepetition Second Term Facility Agreement are senior to the liens on the Term Facility Priority
         Collateral securing the obligations under the Prepetition Revolving Credit Agreement. Pursuant
         to the Term Loan Intercreditor Agreement, the liens on the collateral securing the obligations are
         under the Prepetition Priming Term Loan Credit Agreement are senior to the liens on the
         collateral securing the obligations under the Prepetition Second Term Facility Agreement.



25437081.10

                                                        21
                      Case 19-10998-BLS        Doc 719       Filed 11/15/19   Page 27 of 69



         3.2    Events Leading to Chapter 11

                 Internal and external factors led the Debtors to an unmanageable level of debt service
         obligations and an untenable liquidity position. In 2015, Medicare’s establishment of patient
         criteria to qualify as an LTAC-compliant patient facility led to significant reimbursement rate
         declines over the course of 2015 and 2016 as changes were implemented. When rates declined
         sharply, the Debtors were unable to adjust. Further, the number of patients qualifying for
         Medicare to have services provided in an LTAC setting has declined substantially, resulting in a
         significant oversupply of LTAC beds in the market.

                 In an effort to address decreasing Medicare rates and declining eligible patient volumes,
         the Debtors focused on four primary areas. First, the Company sought to improve their core
         business by building profitable referral sources and offering world-class care. Second, the
         Company sought to improve the value proposition of its strongest hospitals by adding
         complimentary businesses and/or developing centers of excellences for disease specific
         programs. Third, the Company closed four (4) marginally performing hospitals. Finally, the
         Company sought to implement a multi-faceted growth strategy designed to diversify its
         businesses through home health agency acquisitions and developing offerings designed to utilize
         its post-acute care platform to compete in the evolving value-based health care environment.

                In addition to developing these areas of focus, in August 2018, the Company raised
         additional liquidity and completed an amend-and-extend transaction described above to provide
         runway to execute on their business plan, including the continued acquisition and expansion of
         home health businesses.

                During the course of pursuing the August 2018 refinancing, the Company’s combined
         operations were generally performing in line with their business plan, although certain of the
         Company’s home health agency acquisitions were experiencing unfavorable results. Through
         September 2018, these unfavorable home health agency results were generally offset by
         favorable hospital results. In the fourth quarter of 2018, the Debtors’ hospitals also began to
         experience unfavorable operating results. These unfavorable results coupled with the
         unfavorable home health operations resulted in the Company being unable to perform in line
         with their 2018 business plan. Due to the anticipated 2018 business plan shortfall, the Debtors
         concluded that they would be unable to meet the debt level covenant levels required by the
         August 2018 Transaction during 2019. As a result, the Company initiated discussions with their
         lender groups. In conjunction with these discussions, the Company (a) closed five (5) additional
         marginally performing hospitals, (b) identified and pursued cost savings opportunities to
         conserve liquidity, and (c) engaged Houlihan Lokey Capital, Inc. to explore strategic alternatives
         including, but not limited to working with the lender groups on restructuring the Debtors’ debt
         and providing access to funds necessary for continued operations.

         3.3    The Chapter 11 Cases

                (a)     Generally

                As set forth above, on the Petition Date, the Debtors filed voluntary petitions for relief
         under chapter 11 of the Bankruptcy Code in the Bankruptcy Court. The commencement of a
25437081.10

                                                        22
                      Case 19-10998-BLS         Doc 719        Filed 11/15/19   Page 28 of 69



         chapter 11 case creates an estate that is composed of all of the legal and equitable interests of the
         debtor as of that date. The Bankruptcy Code provides that the debtor may continue to operate its
         business and remain in possession of its property as a “debtor in possession.” Prior to the Sales,
         the Debtors have continued to operate their businesses and manage their properties as debtors
         and debtors in possession. By order entered on May 8, 2019 [D.I. 36], the Chapter 11 Cases are
         being jointly administered for procedural purposes only. No trustee or examiner has been
         appointed in the Chapter 11 Cases. On May 17, 2019, the Office of the United States Trustee for
         the District of Delaware appointed the Committee.

                 The filing of the Debtors’ bankruptcy petitions on the Petition Date triggered the
         immediate imposition of the automatic stay under Bankruptcy Code section 362, which, with
         limited exceptions, enjoins all collection efforts and actions by creditors, the enforcement of
         liens against property of the Debtors and both the commencement and the continuation of
         prepetition litigation against the Debtors. With certain limited exceptions and/or modifications
         as permitted by order of the Bankruptcy Court, the automatic stay will remain in effect from the
         Petition Date until the Effective Date of the Plan.

                (b)      “First Day” Motions and Related Applications

                Commencing on the Petition Date, the Debtors filed the following “first-day” motions
         and applications designed to ease the Debtors’ transition into chapter 11, maximize the value of
         the Assets, and minimize the effects of the commencement of the Chapter 11 Cases (collectively,
         the “First Day Motions”):

                        i.      Debtors’ Motion for Entry of an Order Directing the Joint Administration
                                of the Debtors’ Chapter 11 Cases (“Joint Administration Motion”).
                        ii.     Debtors’ Application for Appointment of Prime Clerk LLC as Claims and
                                Noticing Agent Effective as of the Petition Date (“Claims Agent
                                Retention Motion”)
                        iii.    Debtors’ Motion for Entry of Interim and Final Orders (I) Prohibiting
                                Utility Companies From Altering, Refusing, or Discontinuing Utility
                                Services, (II) Deeming Utility Companies Adequately Assured of Future
                                Performance, (III) Establishing Procedures for Determining Additional
                                Adequate Assurance of Payment, and (IV) Setting a Final Hearing Related
                                Hereto (“Utility Motion”).
                        iv.     Debtors’ Motion for Entry of an Order Authorizing Certain Procedures to
                                Maintain the Confidentiality of Patient Information as Required by
                                Applicable Privacy Rules (“HIPAA Motion”).
                        v.      Debtors’ Motion for Entry of an Order (I) Authorizing But Not Directing,
                                Debtors to (A) Continue Insurance Policies Entered Into Prepetition,
                                (B) Satisfy All Obligations Relating to the Prepetition Insurance Policies,
                                (C) Continue Insurance Premium Financing Agreements, and (II) Granting
                                Related Relief (“Insurance Motion”).
                        vi.     Debtors’ Motion for Entry of an Order (I) Authorizing Payment of Certain
                                Prepetition Taxes and (II) Authorizing Financial Institutions to Honor and
25437081.10

                                                          23
                     Case 19-10998-BLS         Doc 719       Filed 11/15/19   Page 29 of 69



                               Process All Related Checks and Electronic Payments Requests (“Tax
                               Motion”).
                       vii.    Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
                               Debtors to (A) Continue Using Existing Centralized Cash Management
                               System, (B) Honor Certain Prepetition Obligations Related to the Use of
                               the Cash Management System, and (C) Maintain Existing Bank Accounts
                               and Check Stock; and (II) Granting Related Relief (“Cash Management
                               Motion”).
                       viii.   Debtors’ Motion for Entry of an Order Authorizing the Debtors to
                               Maintain, Administer, Modify, and Renew their Refund Program and
                               Practices and Honor Obligations Related Thereto (“Refund Motion”).
                       ix.     Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing, but
                               not Directing, Debtors to Pay Prepetition Claims of Certain Critical
                               Vendors and (II) Authorizing Financial Institutions to Honor and Process
                               All Related Checks and Transfer Requests (“Critical Vendor Motion”).
                       x.      Debtors’ Motion for Entry of an Order (I) Authorizing, but not Directing,
                               Payment of Certain Prepetition Claims of Warehousemen and Other Lien
                               Claimants and (II) Granting Related Relief (“Lien Claimant Motion”).
                       xi.     Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
                               Debtors to (A) Pay Prepetition Employee Wages, Benefits, and Other
                               Obligations and (B) Continue Employee Programs and Severance Program
                               and (II) Granting Related Relief (“DIP Motion”).

                 On May 8, 2019, the Bankruptcy Court entered orders (i) approving the relief requested
         in the Joint Administration Motion [D.I. 36], the HIPAA Motion [D.I. 38], the Claims Agent
         Retention Application [D.I. 39], the Insurance Motion [D.I. 41], the Taxes Motion [D.I. 42], the
         Lien Claimant Motion [D.I. 46] and the Refund Motion [D.I. 41] on a final basis, and
         (ii) approving the relief requested in the Utilities Motion [D.I. 40], the Cash Management Motion
         [D.I. 43], the Critical Vendor Motion [D.I. 45], the Wages Motion [D.I. 51], and the DIP Motion
         [D.I. 47] on an interim basis.

                  On May 28, 2019, the Bankruptcy Court entered orders approving, on a final basis, the
         relief requested in the Utilities Motion [D.I. 143], the Cash Management Motion [D.I. 166], the
         Critical Vendor Motion [D.I. 167], and the Wages Motion [D.I. 176].

                  On June 21, 2019, the Bankruptcy Court entered an order approving, on a final basis, the
         relief requested in the DIP Motion [D.I. 278]. On November 4, 2019, the DIP Repayment Event
         (as defined in the DIP Order) occurred, and on November 5, 2019, the Bankruptcy Court entered
         the Order Approving Stipulation Supplementing the Final Order (I) Authorizing the Debtors to
         Obtain Postpetition Financing, (II) Authorizing the Use of Cash Collateral, (III) Granting Liens
         and Providing Superpriority Administrative Expense Status, (IV) Granting Adequate Protection,
         (V) Modifying the Automatic Stay, and (VI) Granting Related Relief [D.I. 686].



25437081.10

                                                        24
                      Case 19-10998-BLS         Doc 719       Filed 11/15/19   Page 30 of 69



                (c)     Retention of Professional Advisors

                 Pursuant to orders entered on May 29, 2019, the Bankruptcy Court authorized the
         Debtors to retain and employ (i) Akin Gump Strauss Hauer & Feld LLP [D.I, 172] and Young
         Conaway Stargatt & Taylor, LLP as their bankruptcy co-counsel [D.I. 173]; (ii) Berkeley
         Research Group, LLC, as financial advisors [D.I. 174]; (iii) Houlihan Lokey Capital, Inc.
         (“Houlihan”) as investment banker [D.I. 177]; and (iv) Prime Clerk LLC as administrative
         advisor [D.I. 171]. The Bankruptcy Court also authorized the Debtors to retain and employ
         certain professionals utilized by the Debtors in the ordinary course of business prior to the
         Petition Date [D.I. 170].

                 Pursuant to orders entered on July 9, 2019, the Bankruptcy Court authorized the
         Committee to retain and employ (i) Greenberg Traurig, LLP as their lead bankruptcy counsel
         [D.I. 385]; (ii) Bayard, P.A. as their co-counsel [D.I. 377]; and (iii) Alvarez & Marsal as their
         financial advisor [D.I. 376].

                 On May 15, 2019, the Court entered the Order Directing the Appointment of a Patient
         Care Ombudsman [D.I. 100], and the U.S. Trustee appointed Jerry Seelig as the Patient Care
         Ombudsman [D.I. 120]. Subsequently, the Bankruptcy Court authorized the retention of Seelig
         + Cussigh HCO LLC [D.I. 287], Perkins Coie LLP [D.I. 288], and Morris James LLP [D.I. 375]
         as advisors or counsel to the Patient Care Ombudsman.

                 On November 12, 2019, the Debtors filed the Debtors’ Motion for Entry of an Order
         Authorizing the Debtors to (I) Employ and Retain Seelig + Cussigh HCO LLC to Provide
         Medical Record Disposition Services, Effective as of October 3, 2019, and (II) Dispose of
         Remaining Patient Records in the Debtors’ Possession [D.I. 707], which is scheduled to be heard
         at the hearing on December 3, 2019.

                (d)     The Sales

                        i.      The Bidding Procedures
                 As set forth in the First Day Declaration, the Debtors’ paramount goal in the Chapter 11
         Cases was to maximize the value of the Estates for the benefit of the Debtors’ creditor
         constituencies and other stakeholders through the sale of substantially all of the Assets. On June
         6, 2019, the Debtors filed a motion seeking entry of an order (i)(a) approving bidding procedures
         relating to the sale of a portion or substantially all of the Assets, (b) scheduling an auction for,
         and a hearing to approve, the sale of the Assets, (c) approving the form and manner of notices for
         the sale, auction and sale hearing, (ii) establishing procedures for selection of one or more
         stalking horse purchasers, and (iii) (x) approving the sale of the Assets free and clear of liens,
         claims, interests and encumbrances, and (y) authorizing the assumption and assignment of
         executory contracts and unexpired leases.

                 On June 26, 2019, the Bankruptcy Court entered the Bidding Procedures Order
         establishing, among other things, August 1, 2019, at 5:00 p.m. (ET) as the bid deadline, August
         6, 2019, at 10:00 a.m. (CT) as the auction date, and August 13, 2019, as the date of the hearing to
         approve the Sales.

25437081.10

                                                         25
                     Case 19-10998-BLS         Doc 719       Filed 11/15/19   Page 31 of 69



                        ii.    The Sales Process
                 The Debtors and their professionals marketed the Assets to potential purchasers in
         accordance with the Bidding Procedures Order. Prior to the Petition Date, in March 2019, the
         Debtors engaged Houlihan as their investment banker for the purpose of assisting the Debtors
         with an analysis of strategic alternatives, including the sale of the Assets. Houlihan spent
         considerable time investigating market receptivity to a potential out-of-court sale, contacting
         approximately 65 potential strategic and financial candidates. Of these entities, approximately
         32 executed confidentiality agreements and received confidential information memorandums,
         with those parties who expressed continued interest in receiving access to a virtual data room and
         the opportunity to meet with the Debtors’ management to conduct additional due diligence.
         After the Petition Date, Houlihan continued the marketing and sale process in accordance with
         the terms of the Bidding Procedures, including by continuing to reach out to potential strategic
         and financial buyers and having advanced discussions with numerous potential buyers. During
         the postpetition period, Houlihan received inbound inquiries and referrals from an additional
         twenty-six (26) potential bidders, twenty-five (25) of whom executed non-disclosure agreements
         with the Debtors. Thus, over the course of the Debtors’ marketing and sale process, Houlihan
         was in contact with ninety-one (91) potential bidders, and fifty-seven (57) of those bidders
         signed non-disclosure agreements with the Debtors.

                 The Debtors commenced negotiations with various parties seeking to consummate a
         transaction that maximized the value of the Debtors’ businesses in the timeframe required under
         the milestones in the DIP Credit Agreement. Following the Debtors’ receipt of indications of
         interest from several potential buyers, the Debtors began to engage in advanced discussions
         regarding a potential sale transaction for some or all of the Assets with such parties. The bids
         submitted by those parties also included assets of certain non-Debtor affiliates of the Debtors.

                 In accordance with the Bidding Procedures Order, after significant discussions with, and
         further due diligence by, those parties that had submitted offers, the Debtors entered into two
         separate stalking horse purchase agreements for the sale of certain of the Assets with PAM
         Squared, LLC and LifeCare 2.0 LLC. The respective stalking horse agreements and protections
         were subsequently approved by the Bankruptcy Court [D.I. 414 & 443].

                 An auction was held on August 6, 2019. On August 8, 2019, the Debtors filed the Notice
         of (I) Successful Bidders with Respect to the Debtors’ Assets, (II) Supplemental Designated
         Contracts, and (III) Supplemental Designated Contract Objection Deadline [D.I. 479], which
         provided that three purchasers, PAM Squared, LLC, LifeCare 2.0, LLC, and Select Medical
         Corporation, were the successful bidders for certain of the Assets. The total amount of cash
         consideration achieved through the Sales was approximately $34.5 million, plus the $5 million
         PAM Note, the satisfaction of approximately $4 million worth of postpetition accounts
         receivable, $2 million of stub-rent claims, and $11 million of cure obligations. The Debtors’
         accounts receivable and equity interests in LifeCare Home Health Acquisition, LLC were not
         sold in connection with the Sales.

                On August 19, 2019, the Bankruptcy Court entered Orders approving the PAM Sale and
         the Select Sale [D.I. 519 & 520], and on August 21, 2019, the Bankruptcy Court entered an
         Order approving the LifeCare 2.0 Sale [D.I. 528].

25437081.10

                                                        26
                      Case 19-10998-BLS        Doc 719       Filed 11/15/19   Page 32 of 69



                 Subsequently, the Debtors filed the Debtors’ Motion to Supplement the Sale Order
         Authorizing the Sale of Certain Corporate Assets to PAM Squared, LLC [D.I. 598], which sought
         to sell certain information technology and revenue cycle management assets to PAM Squared,
         LLC. While this sale did not provide for the payment of any cash consideration to the Debtors, it
         did provide for the assumption of substantial ongoing liabilities, preventing potential
         Administrative Claims from accruing against the Estates. On September 26, 2019, the
         Bankruptcy Court entered the order supplementing PAM Sale [D.I. 614].

                The LifeCare 2.0 Sale, the Select Sale, and the PAM Sale closed on September 30, 2019.

                In addition, on November 7, 2019, the Debtors filed the Debtors’ Motion for an Order
         Approving the Sale of Equity Interests of LifeCare Home Health Acquisition, LLC and Granting
         Related Relief [D.I. 698], seeking to sell Debtor LifeCare Holdings LLC’s equity interests of
         LifeCare Home Health Acquisition, LLC, free and clear of all liens, claims and encumbrances to
         White Oak Healthcare Finance LLC for a total purchase price of $350,000, which is scheduled to
         be heard by the Court on November 25, 2019.

                (e)     Schedules and Bar Dates

                 On July 2, 2019, the Debtors filed the Schedules. Among other things, the Schedules set
         forth the Claims of known or putative creditors against the Debtors as of the Petition Date, based
         upon the Debtors’ books and records.

                On [December 3], 2019, the Bankruptcy Court entered the Solicitation Procedures and
         Bar Date Order that, among other things, established the General Bar Date and the Initial
         Administrative Claim Bar Date as [January 6], 2020 at 5:00 p.m. (prevailing Eastern Time). As
         described in detail below, the Plan contemplates the establishment of a Final Administrative
         Claim Bar Date and Professional Fee Bar Date pursuant to the Confirmation Order.

                 The projected recoveries set forth in the Plan are based on certain assumptions, including
         the Debtors’ estimates of the Claims that will eventually be Allowed in various Classes. There is
         no guarantee that the ultimate amount of each of such categories of Claims will correspond to the
         Debtors’ estimates. The Debtors or the Liquidating Trustee, as applicable, and their
         professionals will investigate Claims filed against the Debtors to determine the validity of such
         Claims. The Debtors or the Liquidating Trustee, as applicable, may file objections to Claims that
         are filed in improper amounts or classifications, or are otherwise subject to objection under the
         Bankruptcy Code or other applicable law.

                (f)     The Wind-down of the Estates

                 Following the Sales and satisfaction of the Debtors’ obligations under the DIP Credit
         Agreement, the Debtors are focused principally on efficiently winding down their businesses,
         preserving Cash held in the Estates, and monetizing their remaining Assets, the most substantial
         of which is the Debtors’ outstanding accounts receivable. In addition to the accounts receivable,
         the remaining Assets include, among other things, Cash, certain deposits, prepayments, credits
         and refunds, insurance policies or rights to proceeds thereof, LifeCare Holding LLC’s equity
         interests in LifeCare Home Health Acquisition LLC, and certain Causes of Action. To motivate

25437081.10

                                                        27
                     Case 19-10998-BLS         Doc 719       Filed 11/15/19   Page 33 of 69



         and preserve essential non-insider personnel that are vital to the Debtors’ efforts to achieve the
         highest rate of recovery on the collection of their accounts receivable and maximize the value of
         their other remaining Assets, the Debtors filed the Debtors’ Motion for Entry of an Order
         Approving the Debtors’ Incentive Plans Related to Accounts Receivable Collections and Cost
         Reporting [D.I. 697], which as approved by the Bankruptcy Court on [__], 2019 [D.I. __].

                 This combined Disclosure Statement and Plan provides for the Assets, to the extent not
         already liquidated, to be liquidated over time and the proceeds thereof to be distributed to
         Holders of Allowed Claims in accordance with the terms of the Plan and the treatment of
         Allowed Claims described more fully herein. The Liquidating Trustee will effect such
         liquidation and distributions. The Debtors will be dissolved as soon as practicable after the
         Effective Date.

                                          ARTICLE IV
                              CONFIRMATION AND VOTING PROCEDURES

         4.1     Confirmation Procedure. The Solicitation Procedures and Bar Date Order, among
         other things, conditionally approves the combined Disclosure Statement and Plan for solicitation
         purposes only and authorizes the Debtors to solicit votes to accept or reject the Plan. The
         Confirmation Hearing has been scheduled for January 14, 2020 at 10:00 a.m. (prevailing Eastern
         Time) at the Bankruptcy Court, 824 North Market Street, 6th Floor, Courtroom 1, Wilmington,
         Delaware 19801 to consider (a) final approval of the Disclosure Statement as providing adequate
         information pursuant to Bankruptcy Code section 1125 and (b) confirmation of the Plan pursuant
         to Bankruptcy Code section 1129. The Confirmation Hearing may be adjourned from time to
         time by the Debtors without further notice, except for an announcement of the adjourned date
         made at the Confirmation Hearing or by filing a notice with the Bankruptcy Court.

         4.2     Procedure for Objections. Any objection to final approval of the combined Disclosure
         Statement and Plan as providing adequate information pursuant to Bankruptcy Code section
         1125 or confirmation of the Plan must be made in writing and filed with the Bankruptcy Court
         and served on (a) counsel to the Debtors, (i) Akin Gump Strauss Hauer & Feld LLP, 2001 K
         Street, N.W., Washington, DC 20006, Attn: Scott L. Alberino, Esq. (salberino@akingump.com)
         and Kevin Eide, Esq. (keide@akingump.com) and 2300 N. Field Street, Suite 1800, Dallas, TX
         75201, Attn: Sarah Link Schultz, Esq. (sschultz@akingump.com) and (ii) Young Conaway
         Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington, DE 19801, Attn:
         M. Blake Cleary, Esq. (mbcleary@ycst.com), Jaime L. Chapman, Esq. (jchapman@ycst.com),
         and Joseph M. Mulvihill, Esq. (jmulvihill@ycst.com); (b) the U.S. Trustee, 844 King Street,
         Suite 2207, Wilmington, DE, 19801, Attn:                   Benjamin A. Hackman, Esq.
         (Benjamin.A.Hackman@usdoj.gov); (c) counsel to the lender under the Debtors’ postpetition
         debtor-in-possession financing facility, King & Spalding LLP, 1185 Avenue of the Americas,
         New York, NY 10036, Attn: Arthur Steinberg, Esq. (asteinberg@kslaw.com) and Terry D.
         Novetsky, Esq. (tnovetsky@kslaw.com); (d) counsel to certain lenders under the Debtors’
         prepetition priming term loan facility, Ropes & Gray LLP, 1211 Avenue of the Americas, New
         York, NY 10036, Attn: Matthew M. Roose, Esq. (matthew.roose@ropesgray.com); (e) counsel
         to the administrative agent under the Debtors’ prepetition priming term loan facility,
         (i) Thompson Hine LLP, 335 Madison Avenue, 12th Floor, New York, NY 10017, Attn: John H.
         Bae, Esq. (john.bae@thompsonhine.com) and (ii) Potter Anderson & Corroon LLP, 1313 N.
25437081.10

                                                        28
                      Case 19-10998-BLS          Doc 719        Filed 11/15/19   Page 34 of 69



         Market Street, 6th Floor, Wilmington, DE 19801, Attn: Jeremy W. Ryan, Esq.
         (jryan@potteranderson.com); (f) counsel to the co-agents under the Debtors’ prepetition second
         priority term loan facility, Shearman & Sterling LLP, 599 Lexington Avenue, New York, NY
         10022, Attn: Ned S. Schodek, Esq. (ned.schodek@shearman.com) and Jordan Wishnew, Esq.
         (jordan.wishnew@shearman.com); and (g) counsel to the Committee, (i) Greenberg Traurig
         LLP, 77 West Wacker Drive, Suite 3100, Chicago, IL 60601, Attn: Nancy A. Peterman, Esq.
         (petermann@gtlaw.com) and David D. Cleary, Esq. (clearyd@gtlaw.com) and (ii) Bayard, P.A.,
         600 North King Street, Suite 400, Wilmington, DE 19801, Attn: Justin R. Alberto, Esq.
         (jalberto@bayardlaw.com) and Erin R. Fay, Esq. (efay@bayardlaw.com) (collectively, the
         “Objection Recipients”); in each case, by no later than [January 3], 2020 at 4:00 p.m. (prevailing
         Eastern Time). Unless an objection is timely filed and served, it may not be considered by the
         Bankruptcy Court at the Confirmation Hearing.

         4.3     Requirements for Confirmation. The Bankruptcy Court will confirm the Plan only if it
         meets all the applicable requirements of Bankruptcy Code section 1129. Among other
         requirements, the Plan (i) must be accepted by all Impaired Classes of Claims or Interests or, if
         rejected by an Impaired Class, the Plan must not “discriminate unfairly” against, and be “fair and
         equitable” with respect to, such Class; and (ii) must be feasible. The Bankruptcy Court must also
         find that: (i) the Plan has classified Claims and Interests in a permissible manner; (ii) the Plan
         complies with the technical requirements of chapter 11 of the Bankruptcy Code; and (iii) the
         Plan has been proposed in good faith.

         4.4    Classification of Claims and Interests

                Bankruptcy Code section 1123 provides that a plan must classify the claims and interests
         of a debtor’s creditors and equity interest holders. In accordance with Bankruptcy Code section
         1123, the Plan divides Claims and Interests into Classes and sets forth the treatment for each
         Class (other than those claims which pursuant to Bankruptcy Code section 1123(a)(1) need not
         be and have not been classified). The Debtors also are required, under Bankruptcy Code section
         1122, to classify Claims and Interests into Classes that contain Claims or Interests that are
         substantially similar to the other Claims or Interests in such Class.

                 The Bankruptcy Code also requires that a plan provide the same treatment for each claim
         or interest of a particular class unless the claim holder or interest holder agrees to a less favorable
         treatment of its claim or interest. The Debtors believe that the Plan complies with such standard.
         If the Bankruptcy Court finds otherwise, however, it could deny confirmation of the Plan if the
         Holders of Claims or Interests affected do not consent to the treatment afforded them under the
         Plan.

                 A Claim or Interest is placed in a particular Class only to the extent that the Claim or
         Interest falls within the description of that Class and is classified in other Classes to the extent
         that any portion of the Claim or Interest falls within the description of such other Classes. A
         Claim also is placed in a particular Class for the purpose of receiving distributions pursuant to
         the Plan only to the extent that such Claim is an Allowed Claim in that Class and such Claim has
         not been paid, released, or otherwise settled prior to the Effective Date.



25437081.10

                                                           29
                      Case 19-10998-BLS        Doc 719        Filed 11/15/19   Page 35 of 69



                The Debtors believe that the Plan has classified all Claims and Interests in compliance
         with the provisions of Bankruptcy Code section 1122 and applicable case law. It is possible that
         a Holder of a Claim or Interest may challenge the Debtors’ classification of Claims or Interests
         and that the Bankruptcy Court may find that a different classification is required for the Plan to
         be confirmed. If such a situation develops, the Debtors intend, in accordance with the terms of
         the Plan, to make such permissible modifications to the Plan as may be necessary to permit its
         confirmation. Any such reclassification could adversely affect Holders of Claims by changing
         the composition of one or more Classes and the vote required of such Class or Classes for
         approval of the Plan.

              EXCEPT AS SET FORTH IN THE PLAN, UNLESS SUCH MODIFICATION OF
         CLASSIFICATION MATERIALLY ADVERSELY AFFECTS THE TREATMENT OF A
         HOLDER OF A CLAIM AND REQUIRES RE-SOLICITATION, ACCEPTANCE OF
         THE PLAN BY ANY HOLDER OF A CLAIM PURSUANT TO THIS SOLICITATION
         WILL BE DEEMED TO BE A CONSENT TO THE PLAN’S TREATMENT OF SUCH
         HOLDER OF A CLAIM REGARDLESS OF THE CLASS AS TO WHICH SUCH
         HOLDER ULTIMATELY IS DEEMED TO BE A MEMBER.

                 The amount of any Impaired Claim that ultimately is Allowed by the Bankruptcy Court
         may vary from any estimated Allowed amount of such Claim and, accordingly, the total Claims
         that are ultimately Allowed by the Bankruptcy Court with respect to each Impaired Class of
         Claims may also vary from any estimates contained herein with respect to the aggregate Claims
         in any Impaired Class. Thus, the actual recovery ultimately received by a particular Holder of an
         Allowed Claim may be adversely or favorably affected by the aggregate amount of Claims
         Allowed in the applicable Class. Additionally, any changes to any of the assumptions underlying
         the estimated Allowed amounts could result in material adjustments to recovery estimates
         provided herein or the actual Distribution received by Creditors. The projected recoveries are
         based on information available to the Debtors as of the date hereof and reflect the Debtors’ views
         as of the date hereof only.

                The classification of Claims and Interests and the nature of distributions to members of
         each Class are summarized herein. The Debtors believe that the consideration, if any, provided
         under the Plan to Holders of Claims reflects an appropriate resolution of their Claims taking into
         account the differing nature and priority (including applicable contractual subordination) of such
         Claims and Interests. The Bankruptcy Court must find, however, that a number of statutory tests
         are met before it may confirm the Plan. Many of these tests are designed to protect the interests
         of Holders of Claims or Interests who are not entitled to vote on the Plan, or do not vote to
         accept the Plan, but who will be bound by the provisions of the Plan if it is confirmed by the
         Bankruptcy Court.

         4.5    Impaired Claims or Interests

                 Pursuant to the provisions of the Bankruptcy Code, only classes of claims or interests that
         are “impaired” (as defined in Bankruptcy Code section 1124) under a plan may vote to accept or
         reject such plan. Generally, a claim or interest is impaired under a plan if the holder’s legal,
         equitable, or contractual rights are changed under such plan. In addition, if the Holders of claims
         or interests in an impaired class do not receive or retain any property under a plan on account of
25437081.10

                                                         30
                      Case 19-10998-BLS         Doc 719       Filed 11/15/19   Page 36 of 69



         such claims or interests, such impaired class is deemed to have rejected such plan under
         Bankruptcy Code section 1126(g) and, therefore, such Holders are not entitled to vote on such
         plan.

                 Under the Plan, Holders of Claims in Classes 3 and 4 are Impaired and are entitled to
         vote on the Plan. Under the Plan, Holders of Claims or Interests in Classes 5 through 7 are
         Impaired and will not receive or retain any property under the Plan on account of such Claims or
         Interests and, therefore, are not entitled to vote on the Plan and deemed to reject the Plan. Under
         the Plan, Holders of Claims in Classes 1 and 2 are Unimpaired and, therefore, not entitled to vote
         on the Plan and are deemed to accept the Plan.

              ACCORDINGLY, A BALLOT FOR ACCEPTANCE OR REJECTION OF THE
         PLAN IS BEING PROVIDED ONLY TO HOLDERS OF CLAIMS IN CLASSES 3 AND
         4.

         4.6    Confirmation Without Necessary Acceptances; Cramdown

                 In the event that any impaired class of claims or interests does not accept a plan, a debtor
         nevertheless may move for confirmation of the plan. A plan may be confirmed, even if it is not
         accepted by all impaired classes, if the plan has been accepted by at least one impaired class of
         claims, and the plan meets the “cramdown” requirements set forth in Bankruptcy Code section
         1129(b). Bankruptcy Code section 1129(b) requires that a court find that a plan (a) “does not
         discriminate unfairly” and (b) is “fair and equitable,” with respect to each non-accepting
         impaired class of claims or interests. Here, because Holders of Claims and Interests in Classes 5
         through 7 are deemed to reject the Plan, the Debtors will seek confirmation of the Plan from the
         Bankruptcy Court by satisfying the “cramdown” requirements set forth in Bankruptcy Code
         section 1129(b). The Debtors believe that such requirements are satisfied, as no Holder of a
         Claim or Interest junior to those in Classes 5 through 7 is entitled to receive any property under
         the Plan.

                 A plan does not “discriminate unfairly” if (a) the legal rights of a nonaccepting class are
         treated in a manner that is consistent with the treatment of other classes whose legal rights are
         similar to those of the nonaccepting class and (b) no class receives payments in excess of that
         which it is legally entitled to receive for its claims or interests. The Debtors believe that, under
         the Plan, all Impaired Classes of Claims or Interests are treated in a manner that is consistent
         with the treatment of other Classes of Claims or Interests that are similarly situated, if any, and
         no Class of Claims or Interests will receive payments or property with an aggregate value greater
         than the aggregate value of the Allowed Claims or Allowed Interests in such Class.
         Accordingly, the Debtors believe that the Plan does not discriminate unfairly as to any Impaired
         Class of Claims or Interests.

                The Bankruptcy Code provides a nonexclusive definition of the phrase “fair and
         equitable.” To determine whether a plan is “fair and equitable,” the Bankruptcy Code establishes
         “cramdown” tests for secured creditors, unsecured creditors and equity holders, as follows:

                (a)    Secured Creditors. Either (i) each impaired secured creditor retains its liens
                securing its secured claim and receives on account of its secured claim deferred Cash

25437081.10

                                                         31
                      Case 19-10998-BLS         Doc 719       Filed 11/15/19   Page 37 of 69



                payments having a present value equal to the amount of its allowed secured claim, (ii)
                each impaired secured creditor realizes the “indubitable equivalent” of its allowed
                secured claim or (iii) the property securing the claim is sold free and clear of liens with
                such liens to attach to the proceeds of the sale and the treatment of such liens on proceeds
                to be as provided in clause (i) or (ii) above.

                (b)     Unsecured Creditors. Either (i) each impaired unsecured creditor receives or
                retains under the plan property of a value equal to the amount of its allowed claim or (ii)
                the Holders of Claims and interests that are junior to the claims of the dissenting class
                will not receive any property under the plan.

                (c)    Interests. Either (i) each holder of an equity interest will receive or retain under
                the plan property of a value equal to the greatest of the fixed liquidation preference to
                which such holder is entitled, the fixed redemption price to which such holder is entitled
                or the value of the interest or (ii) the holder of an interest that is junior to the
                nonaccepting class will not receive or retain any property under the plan.

         As discussed above, the Debtors believe that the distributions provided under the Plan satisfy the
         absolute priority rule, where required.

         4.7    Feasibility

                 Bankruptcy Code section 1129(a)(11) requires that confirmation of a plan not be likely to
         be followed by the liquidation, or the need for further financial reorganization, of the Debtors or
         any successor to the Debtors (unless such liquidation or reorganization is proposed in the Plan).
         Inasmuch as the Assets have been, or will be, liquidated and the Plan provides for the
         Distribution of all of the Cash proceeds of the Assets to Holders of Claims that are Allowed in
         accordance with the Plan, for purposes of this test, the Debtors have analyzed the ability of the
         Liquidating Trustee to meet its obligations under the Plan. Based on the Debtors’ analysis, the
         Liquidating Trustee will have sufficient assets to accomplish its tasks under the Plan. Therefore,
         the Debtors believe that the liquidation pursuant to the Plan will meet the feasibility requirements
         of the Bankruptcy Code.

         4.8    Best Interests Test and Liquidation Analysis

                 Even if a plan is accepted by the Holders of each class of claims and interests, the
         Bankruptcy Code requires the Bankruptcy Court to determine that such plan is in the best
         interests of all Holders of claims or interests that are impaired by that plan and that have not
         accepted the plan. The “best interests” test, as set forth in Bankruptcy Code section 1129(a)(7),
         requires a court to find either that all members of an impaired class of claims or interests have
         accepted the plan or that the plan will provide a member who has not accepted the plan with a
         recovery of property of a value, as of the effective date of the plan, that is not less than the
         amount that such holder would recover if the debtor were liquidated under chapter 7 of the
         Bankruptcy Code.

                 To calculate the probable distribution to Holders of each impaired class of claims and
         interests if the debtor was liquidated under chapter 7, a court must first determine the aggregate
         dollar amount that would be generated from a debtor’s assets if its chapter 11 cases were
25437081.10

                                                         32
                      Case 19-10998-BLS         Doc 719       Filed 11/15/19   Page 38 of 69



         converted to cases under chapter 7 of the Bankruptcy Code. To determine if a plan is in the best
         interests of each impaired class, the present value of the distributions from the proceeds of a
         liquidation of the debtor’s unencumbered assets and properties, after subtracting the amounts
         attributable to the costs, expenses and administrative claims associated with a chapter 7
         liquidation, must be compared with the value offered to such impaired classes under the plan. If
         the hypothetical liquidation distribution to Holders of claims or interests in any impaired class is
         greater than the distributions to be received by such parties under the plan, then such plan is not
         in the best interests of the Holders of claims or interests in such impaired class.

                 Because the Plan is a liquidating plan, the “liquidation value” in the hypothetical chapter
         7 liquidation analysis for purposes of the “best interests” test is substantially similar to the
         estimates of the results of the chapter 11 liquidation contemplated by the Plan. However, the
         Debtors believe that in a chapter 7 liquidation, there would be additional costs and expenses that
         the Estates would incur as a result of liquidating the Estates in a chapter 7 case.

                 The costs of liquidation under chapter 7 of the Bankruptcy Code would include the
         compensation of a trustee, as well as the costs of counsel and other professionals retained by the
         trustee. The Debtors believe such amount would exceed the amount of expenses that would be
         incurred in implementing the Plan and winding up the affairs of the Debtors. Conversion also
         would likely delay the liquidation process and ultimate distribution of the Assets. The Estates
         would also be obligated to pay all unpaid expenses incurred by the Debtors during the Chapter
         11 Cases (such as compensation for professionals) that are allowed in the chapter 7 cases.

                 Accordingly, the Debtors believe that Holders of Allowed Claims would receive less than
         anticipated under the Plan if the Chapter 11 Cases were converted to chapter 7 cases, and
         therefore, the classification and treatment of Claims and Interests in the Plan complies with
         Bankruptcy Code section 1129(a)(7).

         4.9    Acceptance of the Plan

                The rules and procedures governing eligibility to vote on the Plan, solicitation of votes,
         and submission of ballots are set forth in the Solicitation Procedures and Bar Date Order.

                 For the Plan to be accepted by an Impaired Class of Claims, a majority in number and
         two-thirds in dollar amount of the Claims voting in such Class must vote to accept the Plan. At
         least one Voting Class, excluding the votes of insiders, must actually vote to accept the Plan.

         IF YOU ARE ENTITLED TO VOTE ON THE PLAN, YOU ARE URGED TO
         COMPLETE, DATE, SIGN, AND PROMPTLY MAIL THE BALLOT YOU RECEIVE.
         PLEASE BE SURE TO COMPLETE ALL BALLOT ITEMS PROPERLY AND
         LEGIBLY. IF YOU ARE A HOLDER OF A CLAIM ENTITLED TO VOTE ON THE
         PLAN AND YOU DID NOT RECEIVE A BALLOT, YOU RECEIVED A DAMAGED
         BALLOT, OR YOU LOST YOUR BALLOT, OR IF YOU HAVE ANY QUESTIONS
         CONCERNING THE PLAN OR PROCEDURES FOR VOTING ON THE PLAN,
         PLEASE CONTACT THE SOLICITATION AND CLAIMS AGENT AT HOSPITAL
         ACQUISITION CLAIMS PROCESSING CENTER, C/O PRIME CLERK LLC, 850
         THIRD   AVENUE,    SUITE   412, BROOKLYN,   NY   11232, OR   AT
25437081.10

                                                         33
                      Case 19-10998-BLS         Doc 719       Filed 11/15/19   Page 39 of 69



         LIFECAREINFO@PRIMECLERK.COM.      THE SOLICITATION AND CLAIMS
         AGENT IS NOT AUTHORIZED TO, AND WILL NOT, PROVIDE LEGAL ADVICE.

         HOLDERS OF CLAIMS IN CLASSES 3 AND 4 WHO DO NOT WISH TO PROVIDE
         THE RELEASES SET FORTH IN SECTION 14.1(c) HEREIN MUST AFFIRMATIVELY
         INDICATE SO BY CHECKING THE “OPT-OUT” BOX ON THEIR BALLOT.

         PLEASE BE ADVISED THAT ALL HOLDERS OF CLAIMS IN CLASSES 3 AND 4
         THAT (I) VOTE TO ACCEPT THE PLAN; OR (II) VOTE TO REJECT THE PLAN,
         BUT DO NOT AFFIRMATIVELY MAKE THE OPT-OUT ELECTION ON THEIR
         BALLOT SHALL BE DEEMED TO HAVE CONSENTED TO THE RELEASES SET
         FORTH IN SECTION 14.1(c) HEREIN.
                                       ARTICLE V
                 CERTAIN RISK FACTORS TO BE CONSIDERED PRIOR TO VOTING

         THE PLAN AND ITS IMPLEMENTATION ARE SUBJECT TO CERTAIN RISKS,
         INCLUDING, BUT NOT LIMITED TO, THE RISK FACTORS SET FORTH BELOW.
         HOLDERS OF CLAIMS WHO ARE ENTITLED TO VOTE ON THE PLAN SHOULD READ
         AND CAREFULLY CONSIDER THE RISK FACTORS, AS WELL AS THE OTHER
         INFORMATION SET FORTH IN THE PLAN AND THE DOCUMENTS DELIVERED
         TOGETHER HEREWITH OR REFERRED TO OR INCORPORATED BY REFERENCE
         HEREIN, BEFORE DECIDING WHETHER TO VOTE TO ACCEPT OR REJECT THE
         PLAN.    THESE FACTORS SHOULD NOT, HOWEVER, BE REGARDED AS
         CONSTITUTING THE ONLY RISKS INVOLVED IN CONNECTION WITH THE PLAN
         AND ITS IMPLEMENTATION.

         5.1    The Plan May Not Be Accepted

                 The Debtors can make no assurances that the requisite acceptances to the Plan will be
         received, and the Debtors may need to obtain acceptances to an alternative plan of liquidation for
         the Debtors, or otherwise, that may not have the support of the Creditors and/or may be required
         to liquidate the Estates under chapter 7 of the Bankruptcy Code. There can be no assurance that
         the terms of any such alternative restructuring arrangement or plan would be similar to or as
         favorable to Creditors as those proposed in the Plan.

         5.2    The Plan May Not Be Confirmed

                Even if the Debtors receive the requisite acceptances, there is no assurance that the
         Bankruptcy Court, which may exercise substantial discretion as a court of equity, will confirm
         the Plan. Even if the Bankruptcy Court determined that the combined Disclosure Statement and
         Plan and the balloting procedures and results were appropriate, the Bankruptcy Court could still
         decline to confirm the Plan if it finds that any of the statutory requirements for confirmation had
         not been met. Moreover, there can be no assurance that modifications to the combined
         Disclosure Statement and Plan will not be required for Confirmation or that such modifications
         would not necessitate the re-solicitation of votes. If the Plan is not confirmed, it is unclear what


25437081.10

                                                         34
                      Case 19-10998-BLS        Doc 719        Filed 11/15/19   Page 40 of 69



         distributions Holders of Claims or Interests ultimately would receive with respect to their Claims
         or Interests in a subsequent plan of liquidation.

                  If the Plan is not confirmed, the Plan will need to be revised and it is unclear whether a
         chapter 11 reorganization or liquidation of the Debtors’ assets could be implemented and what
         distribution the Holders of Allowed Claims would receive. If an alternative could not be agreed
         to, it is possible that the Debtors would have to liquidate their remaining assets in chapter 7, in
         which case it is likely that the Holders of Allowed Claims would receive substantially less
         favorable treatment than they would receive under the Plan. There can be no assurance that the
         terms of any such alternative would be similar to or as favorable to the Debtors’ creditors as
         those proposed in the Plan.

         5.3    Distributions to Holders of Allowed Claims under the Plan May Be Inconsistent
         with Projections

                 Projected Distributions are based upon good faith estimates of the total amount of Claims
         ultimately Allowed and the funds available for Distribution. There can be no assurance that the
         estimated Claim amounts set forth in the Plan are correct. These estimated amounts are based on
         certain assumptions with respect to a variety of factors. Both the actual amount of Allowed
         Claims in a particular Class and the funds available for distribution to such Class may differ from
         the Debtors’ estimates. If the total amount of Allowed Claims in a Class is higher than the
         Debtors’ estimates, or the funds available for distribution to such Class are lower than the
         Debtors’ estimates, the percentage recovery to Holders of Allowed Claims in such Class will be
         less than projected.

         5.4    Objections to Classification of Claims

                 Bankruptcy Code section 1122 requires that the Plan classify Claims and Interests. The
         Bankruptcy Code also provides that the Plan may place a Claim or Interest in a particular Class
         only if such Claim or Interest is substantially similar to the other Claims or Interests of such
         Class. The Debtors believe that all Claims and Interests have been appropriately classified in the
         Plan. To the extent that the Bankruptcy Court finds that a different classification is required for
         the Plan to be confirmed, the Debtors would seek to (i) modify the Plan to provide for whatever
         classification might be required for Confirmation and (ii) use the acceptances received from any
         Holder of Claims pursuant to this solicitation for the purpose of obtaining the approval of the
         Class or Classes of which such Holder ultimately is deemed to be a member. Any such
         reclassification of Claims, although subject to the notice and hearing requirements of the
         Bankruptcy Code, could adversely affect the Class in which such Holder was initially a member,
         or any other Class under the Plan, by changing the composition of such Class and the vote
         required for approval of the Plan. There can be no assurance that the Bankruptcy Court, after
         finding that a classification was inappropriate and requiring a reclassification, would approve the
         Plan based upon such reclassification. Except to the extent that modification of classification in
         the Plan requires re-solicitation, the Debtors will, in accordance with the Bankruptcy Code and
         the Bankruptcy Rules, seek a determination by the Bankruptcy Court that acceptance of the Plan
         by any Holder of Claims pursuant to this solicitation will constitute a consent to the Plan’s
         treatment of such Holder, regardless of the Class as to which such Holder is ultimately deemed
         to be a member. The Debtors believe that under the Bankruptcy Rules, they would be required
25437081.10

                                                         35
                      Case 19-10998-BLS        Doc 719        Filed 11/15/19   Page 41 of 69



         to resolicit votes for or against the Plan only when a modification adversely affects the treatment
         of the Claim or Interest of any Holder.

                 The Bankruptcy Code also requires that the Plan provide the same treatment for each
         Claim or Interest of a particular Class unless the Holder of a particular Claim or Interest agrees
         to a less favorable treatment of its Claim or Interest. The Debtors believe that the Plan complies
         with the requirement of equal treatment. To the extent that the Bankruptcy Court finds that the
         Plan does not satisfy such requirement, the Bankruptcy Court could deny confirmation of the
         Plan. Issues or disputes relating to classification and/or treatment could result in a delay in the
         confirmation and consummation of the Plan and could increase the risk that the Plan will not be
         consummated.

         5.5    Failure to Consummate the Plan

                 The Plan provides for certain conditions that must be satisfied (or waived) prior to the
         Confirmation Date and for certain other conditions that must be satisfied (or waived) prior to the
         Effective Date. As of the date of the Plan, there can be no assurance that any or all of the
         conditions in the Plan will be satisfied (or waived). Accordingly, there can be no assurance that
         the Plan will be confirmed by the Bankruptcy Court. Further, if the Plan is confirmed, there can
         be no assurance that the Plan will be consummated.

         5.6    Plan Releases May Not Be Approved

                 There can be no assurance that the releases, as provided in Article XIV of the Plan, will
         be granted. Failure of the Bankruptcy Court to grant such relief may result in a plan of
         liquidation that differs from the Plan or the Plan not being confirmed.

         5.7   The Total Amount of 503(b)(9) Claims and Initial Administrative Claims May
         Exceed the Caps

                 As set forth in Section 13.1(f), the total amount of Allowed 503(b)(9) Claims shall be no
         greater than $[______], and the total amount of Allowed Initial Administrative Claims shall be
         no greater than $[_______]. If the total amount of Allowed 503(b)(9) Claims is higher than
         $[_____], or the total amount of Allowed Initial Administrative Claims is higher than $[______],
         the Debtors may not be able to satisfy the conditions for this Plan to become effective.

         5.8    Reductions to Estimated Creditor Recoveries

                The Allowed amount of Claims in any Class could be greater than projected, which, in
         turn, could cause the amount of distributions to creditors in such Class to be reduced
         substantially. The amount of cash realized from the liquidation of the Debtors’ remaining assets
         could be less than anticipated, which could cause the amount of distributions to creditors to be
         reduced substantially.

         5.9    Certain Tax Considerations

                There are a number of material income tax considerations, risks, and uncertainties
         associated with the Plan.
25437081.10

                                                         36
                      Case 19-10998-BLS         Doc 719       Filed 11/15/19   Page 42 of 69



              THE U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ARE
         COMPLEX. NOTHING HEREIN SHALL CONSTITUTE TAX ADVICE. THE TAX
         CONSEQUENCES ARE IN MANY CASES UNCERTAIN AND MAY VARY
         DEPENDING ON A HOLDER’S PARTICULAR CIRCUMSTANCES. ACCORDINGLY,
         HOLDERS ARE URGED TO CONSULT THEIR OWN TAX ADVISORS ABOUT THE
         UNITED STATES FEDERAL, STATE AND LOCAL, AND APPLICABLE FOREIGN
         INCOME AND OTHER TAX CONSEQUENCES OF THE PLAN.

                                           ARTICLE VI
                                 TREATMENT OF UNCLASSIFIED CLAIMS

         6.1     Administrative Claims. Except as otherwise set forth in this Article VI, or as soon as
         practicable after the Final Administrative Claim Bar Date, each Holder of an Allowed
         Administrative Claim shall receive in full and final satisfaction, settlement, and release of and in
         exchange for such Allowed Administrative Claim: (i) Cash equal to the amount of such Allowed
         Administrative Claim; or (ii) such other treatment as to which the Debtors or the Liquidating
         Trustee, as applicable, and the Holder of such Allowed Administrative Claim shall have agreed
         upon in writing.

                (a)     Final Administrative Claim Bar Date. Holders of Administrative Claims, other
                than Professional Fee Claims, accruing after the date of entry of the Solicitation
                Procedures and Bar Date Order through and including the Effective Date (“Final
                Administrative Claims”) shall file with the Claims Agent and serve on the Liquidating
                Trustee requests for payment, in writing, together with supporting documents,
                substantially complying with the Bankruptcy Code, the Bankruptcy Rules and the Local
                Rules, so as to actually be received on or before the Final Administrative Claim Bar Date.
                The Effective Date Notice shall set forth the Final Administrative Claim Bar Date and
                shall constitute notice of such Bar Date. Absent further Court order, any Final
                Administrative Claim not filed by the Final Administrative Claim Bar Date shall be
                deemed waived and the Holder of such Final Administrative Claim shall be forever
                barred from receiving payment on account thereof.

                (b)     Objections by the Liquidating Trustee. Objections to requests for payment of
                Administrative Claims, other than requests for payment of Professional Fee Claims, must
                be Filed and served on the requesting party by the Claims Objection Deadline.

                (c)      Professional Fee Claims. All applications for allowance and payment of
                Professional Fee Claims shall be Filed on or before the Professional Fee Claims Bar
                Date. If an application for a Professional Fee Claim is not Filed by the Professional Fee
                Claims Bar Date, such Professional Fee Claim shall be deemed waived and the Holder of
                such Claim shall be forever barred from receiving payment on account thereof. The
                Effective Date Notice shall set forth the Professional Fee Claims Bar Date and shall
                constitute notice of such Bar Date. Objections to any Professional Fee Claims must be
                Filed and served on the Liquidating Trustee and the requesting party by no later than
                twenty-one (21) days after service of the applicable final application for allowance and
                payment of Professional Fee Claims. Allowed Professional Fee Claims shall be paid in
                full, in Cash, in such amounts as are Allowed by the Bankruptcy Court upon the earlier of
25437081.10

                                                         37
                      Case 19-10998-BLS        Doc 719        Filed 11/15/19   Page 43 of 69



                (i) the Effective Date or (ii) the date upon which an order relating to any such Allowed
                Professional Fee Claim is entered, and in each case, as soon as reasonably practicable.

                (d)     U.S. Trustee Fees. All fees payable on or before the Effective Date, pursuant to
                United States Code title 28 section 1930, shall be paid by the Debtors on or before the
                Effective Date. Notwithstanding anything to the contrary in the Plan, the U.S. Trustee
                shall not be required to file a request for Administrative Claims.

         6.2     DIP Credit Agreement Claims. All DIP Credit Agreement have been paid or otherwise
         satisfied in full.

         6.3     Priority Tax Claims. Within the time period provided in Article X of the Plan, each
         Holder of an Allowed Priority Tax Claim shall receive in full and final satisfaction, settlement,
         and release of and in exchange for such Allowed Priority Tax Claim: (i) Cash equal to the
         amount of such Allowed Priority Tax Claim; or (ii) such other treatment as to which the Debtors
         or the Liquidating Trustee, as applicable, and the Holder of such Allowed Priority Tax Claim
         shall have agreed upon in writing.

                                        ARTICLE VII
                        TREATMENT OF CLASSIFIED CLAIMS AND INTERESTS

                Unless the Holder of an Allowed Claim and the Debtors or the Liquidating Trustee, as
         applicable, agree to a different treatment, each Holder of an Allowed Claim shall receive the
         following Distributions in accordance with Article X of the Plan:

         7.1    Class 1: Priority Non-Tax Claims. Each Holder of an Allowed Priority Non-Tax
         Claim shall receive in full and final satisfaction, settlement, and release of and in exchange for
         such Allowed Class 1 Claim: (A) Cash equal to the amount of such Allowed Priority Non-Tax
         Claim; or (B) such other treatment which the Debtors or the Liquidating Trustee, as applicable,
         and the Holder of such Allowed Priority Non-Tax Claim have agreed upon in writing.

         7.2    Class 2: Other Secured Claims. Each Holder of an Allowed Other Secured Claim shall
         receive in full and final satisfaction, settlement, and release of and in exchange for such Allowed
         Class 2 Claim: (A) return of the collateral securing such Allowed Other Secured Claim; or
         (B) Cash equal to the amount of such Allowed Other Secured Claim; or (C) such other treatment
         which the Debtors or the Liquidating Trustee, as applicable, and the Holder of such Allowed
         Other Secured Claim have agreed upon in writing.

         7.3     Class 3: Prepetition Priming Term Loan Claims. Each Holder of an Allowed
         Prepetition Priming Term Loan Claim shall receive, in full and final satisfaction, settlement, and
         release of and in exchange for such Allowed Class 3 Claim, such Holder’s pro rata share of the
         Distribution Proceeds remaining after payment in full of the Unclassified Claims, Priority Non-
         Tax Claims, and Other Secured Claims until the Prepetition Priming Term Loan Claims are paid
         in full. On the Effective Date, the Prepetition Priming Term Loan Claims shall be Allowed in
         the aggregate principal amount of not less than $[●], plus any accrued but unpaid interest, fees,
         and other expenses and amounts arising under or in connection with the Prepetition Priming
         Term Loan Agreement.

25437081.10

                                                         38
                      Case 19-10998-BLS        Doc 719        Filed 11/15/19   Page 44 of 69



         7.4     Class 4: Prepetition Second Term Facility Claims. Each Holder of an Allowed
         Prepetition Second Term Facility Claim shall receive, in full and final satisfaction, settlement,
         and release of and in exchange for such Allowed Class 4 Claim, such Holder’s pro rata share of
         the Distribution Proceeds remaining after payment in full of the Unclassified Claims, Priority
         Non-Tax Claims, Other Secured Claims, and Prepetition Priming Term Loan Claims until the
         Prepetition Second Term Facility Claims are paid in full. On the Effective Date, the Prepetition
         Second Term Facility Claims shall be Allowed in the aggregate principal amount of amount of
         not less than $140,947,579, plus any accrued but unpaid interest, fees, and other expenses and
         amounts arising under or in connection with the Prepetition Second Term Facility Agreement.

         7.5     Class 5: General Unsecured Claims. Holders of General Unsecured Claims are not
         entitled to receive any Distribution or retain any property under the Plan on account of such
         Claims.

         7.6    Class 6: Intercompany Claims. Holders of Intercompany Claims shall receive no
         Distribution on account of their Intercompany Claims.

         7.7     Class 7: Interests. On the Effective Date, all Interests shall be extinguished as of the
         Effective Date, and owners thereof shall receive no Distribution on account of such Interests.

         7.8     Reservation of Rights Regarding Claims and Interests. Except as otherwise explicitly
         provided in the Plan, nothing shall affect the Debtors’ rights and defenses, both legal and
         equitable, with respect to any Claims or Interests, including, but not limited to, all rights with
         respect to legal and equitable defenses to alleged rights of setoff or recoupment.

                                         ARTICLE VIII
                              ACCEPTANCE OR REJECTION OF THE PLAN

         8.1     Class Entitled to Vote. Because Claims in Classes 3 and 4 are Impaired and Holders
         thereof will receive or retain property or an interest in property under the Plan, only a Holder of
         Claims in Classes 3 and 4 shall be entitled to vote to accept or reject the Plan.

         8.2     Acceptance by Impaired Classes of Claims or Interests. In accordance with
         Bankruptcy Code section 1126(c), and except as provided in Bankruptcy Code section 1126(e),
         an Impaired Class of Claims shall have accepted the Plan if the Plan is accepted by the Holders
         of at least two-thirds (2/3) in dollar amount and more than one-half (1/2) in number of the
         Allowed Claims in such Class that have timely and properly voted to accept or reject the Plan.
         In accordance with Bankruptcy Code section 1126(d) and except as provided in Bankruptcy
         Code section 1126(e), an Impaired Class of Interests shall have accepted the Plan if such Plan is
         accepted by Holders of at least two-thirds (2/3) in amount of the Allowed Interests in such Class
         that have timely and properly voted to accept or reject the Plan.

         8.3     Presumed Acceptance by Unimpaired Classes. Because Claims in Classes 1 and 2 are
         Unimpaired pursuant to Bankruptcy Code section 1126(f), Holders of Claims in Classes 1 and 2
         are deemed to have accepted the Plan and, therefore, such Holders of Claims are not entitled to
         vote to accept or reject the Plan.


25437081.10

                                                         39
                     Case 19-10998-BLS         Doc 719       Filed 11/15/19   Page 45 of 69



         8.4     Presumed Rejections by Impaired Classes. Because Holders of Claims or Interests in
         Classes 5, 6 and 7 are not entitled to receive or retain any property under the Plan, pursuant to
         Bankruptcy Code section 1126(g), such Holders of Claims or Interests are presumed to have
         rejected the Plan and are not entitled to vote to accept or reject the Plan.

         8.5     Confirmation Pursuant to Bankruptcy Code Section 1129(b). To the extent that any
         Impaired Class rejects the Plan or is deemed to have rejected the Plan, the Debtors reserve the
         right to request confirmation of the Plan, as it may be modified from time to time, under
         Bankruptcy Code section 1129(b). The Debtors reserve the right to alter, amend, modify,
         revoke, or withdraw the Plan, the documents submitted in support thereof or any schedule or
         exhibit, including to amend or modify it to satisfy the requirements of Bankruptcy Code section
         1129(b), if necessary.

         8.6     Controversy Concerning Impairment. If a controversy arises as to whether any Claim
         or Interest is Impaired under the Plan, the Bankruptcy Court shall, after notice and a hearing,
         determine such controversy on or before the Confirmation Date.

         8.7     Elimination of Vacant Classes. Any Class of Claims or Interests that does not contain,
         as of the date of the commencement of the Confirmation Hearing, a Holder of an Allowed Claim
         or Interest, or a Holder of a Claim temporarily allowed under Bankruptcy Rule 3018, shall be
         deemed deleted from the Plan for all purposes, including for purposes of determining acceptance
         of the Plan by such Class under Bankruptcy Code section 1129(a)(8).

                                     ARTICLE IX
                 IMPLEMENTATION OF THE PLAN AND THE LIQUIDATING TRUST

         9.1    Implementation of the Plan. The Plan will be implemented by, among other things, the
         continued existence of certain of the Debtors solely for purposes of monetizing existing accounts
         receivable and only to the extent determined necessary under applicable law, the establishment
         of the Liquidating Trust, the transfer to the Liquidating Trust of the Liquidating Trust Assets,
         including, without limitation, all Cash and Causes of Action, and the making of Distributions by
         the Liquidating Trust in accordance with the Plan and Liquidating Trust Agreement.

         9.2     Substantive Consolidation. The Debtors analyzed, inter alia, the Debtors’ books and
         records, intercompany accounting practices, corporate structure, shared staff and services,
         financial reporting, and cash management practices. Because the Debtors’ businesses were
         operated as one consolidated enterprise, the Plan contemplates entry of an Order substantively
         consolidating the Estates and the Chapter 11 Cases as set forth below. Absent the substantive
         consolidation proposed under the Plan, the process of winding down the Estates and
         administering Distributions would be more time consuming and costly. As such, given the
         limited amount of funds available for distribution and the expense involved in winding down the
         Estates and administering Distributions, recoveries will be maximized by consolidating the
         Assets and liabilities of the Debtors as provided herein.

                (a)     Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
                pursuant to Bankruptcy Code sections 105(a) and 1123(a)(5)(C), effective as of the
                Effective Date, of the substantive consolidation of the Estates of the Debtors for the

25437081.10

                                                        40
                   Case 19-10998-BLS         Doc 719        Filed 11/15/19   Page 46 of 69



              purposes of confirming and consummating the Plan, including, but not limited to, voting,
              Confirmation and Distributions.

              (b)      On and after the Effective Date, (i) all Assets and liabilities of the Debtors shall
              be treated as though they were pooled, (ii) each Claim filed or to be filed against any
              Debtor, as to which two or more Debtors are co-liable as a legal or contractual matter,
              shall be deemed filed as a single Claim against, and a single obligation of, the Debtors,
              (iii) all Claims held by a Debtor against any other Debtor shall be cancelled or
              extinguished, (iv) no Distributions shall be made under the Plan on account of any Claim
              held by a Debtor against any other Debtor, (v) all Interests shall be cancelled, (vi) no
              Distributions shall be made under the Plan on account of any Interest held by a Debtor in
              any other Debtor, (vii) all guarantees of any Debtors of the obligations of any other
              Debtor shall be eliminated so that any Claim against any Debtor and any Claim based
              upon a guarantee thereof executed by any other Debtor shall be treated as one Claim
              against the substantively-consolidated Debtors, and (viii) any joint or several liability of
              any of the Debtors shall be one obligation of the substantively consolidated Debtors and
              any Claims based upon such joint or several liability shall be treated as one Claim against
              the substantively-consolidated Debtors.

              (c)     The substantive consolidation of the Debtors under the Plan shall not (other than
              for purposes related to funding Distributions under the Plan) affect (i) the legal and
              organizational structure of the Debtors, (ii) executory contracts or unexpired leases that
              were entered into during the Chapter 11 Cases or that have been or will be assumed or
              rejected, (iii) any agreements entered into by the Liquidating Trust on or after the
              Effective Date, (iv) the Debtors’ or the Liquidating Trust’s ability to subordinate or
              otherwise challenge Claims on an entity-by-entity basis, (v) any Retained Causes of
              Action or defenses thereto, which in each case shall survive entry of the Confirmation
              Order as if there had been no substantive consolidation of the Estates of the Debtors, and
              (vi) distributions to the Debtors or the Liquidating Trust from any insurance policies or
              the proceeds thereof. Notwithstanding the substantive consolidation called for herein,
              each and every Debtor shall remain responsible for the payment of U.S. Trustee Fees
              until its particular case is closed (pursuant to this Plan or otherwise), dismissed or
              converted.

              (d)     This combined Disclosure Statement and Plan shall serve as, and shall be deemed
              to be, a motion for entry of an Order of the Bankruptcy Court approving the substantive
              consolidation of the Estates and Chapter 11 Cases. If no objection to the Plan is timely
              filed and served by any Holder of an Impaired Claim affected by the Plan as provided
              herein on or before the Voting Deadline or such other date as may be established by the
              Bankruptcy Court, the Plan, including the substantive consolidation of the Estates and
              Chapter 11 Cases, may be approved by the Bankruptcy Court as part of the Confirmation
              Order. If any such objections are timely filed and served, the Plan and the objections
              thereto shall be considered by the Bankruptcy Court at the Confirmation Hearing.

              (e)     Nothing in this Section 9.2 shall augment or increase the property that constitutes
              collateral or any offset or similar right securing any Claim or otherwise increase the
              secured portion of any Claim under Bankruptcy Code section 506(a).
25437081.10

                                                       41
                      Case 19-10998-BLS        Doc 719        Filed 11/15/19   Page 47 of 69



                (f)     If the Bankruptcy Court determines that the deemed substantive consolidation of
                any given Debtors is not appropriate, then the Debtors may request that the Bankruptcy
                Court otherwise confirm the Plan and approve the treatment of and Distributions to the
                different Classes under the Plan on an adjusted, Debtor-by-Debtor basis. Furthermore,
                the Debtors reserve their rights: (i) to seek confirmation of the Plan without
                implementing deemed consolidation of any given Debtor, and, in the Debtors’ reasonable
                discretion, to request that the Bankruptcy Court approve the treatment of and
                Distributions to any given Class under the Plan on an adjusted, Debtor-by-Debtor basis;
                and (ii) to seek deemed consolidation of all Debtors whether or not all Impaired Classes
                entitled to vote on the Plane vote to accept the Plan.

         9.3     Debtors’ Members, Managers, and Officers. As of the Effective Date, any manager or
         officer of a Debtor shall be deemed to have been terminated automatically without the need for
         any action or approval and without the need for any company filings, and shall have no
         continuing obligations to the Debtors following the occurrence of the Effective Date. From and
         after the Effective Date, the Liquidating Trust shall be deemed to be the sole member of each
         Debtor and the Liquidating Trustee shall be deemed to be the sole officer and manager of each
         Debtor (and all limited liability company agreements and other organic documents are deemed
         amended by this combined Disclosure Statement and Plan to permit and authorize such
         admission and appointment), and the Liquidating Trustee shall serve in such capacity through the
         earlier of the date the applicable Debtor is dissolved in accordance with this combined
         Disclosure Statement and Plan and the date that such Liquidating Trustee resigns, is terminated,
         or is otherwise unable to serve, provided that any successor Liquidating Trustee shall serve in
         such capacities after the effective date of such appointment as the Liquidating Trustee.

         9.4     Wind-Up and Dissolution of the Debtors. From and after the Effective Date, the
         Debtors shall continue in existence pursuant to the terms of this combined Disclosure Statement
         and Plan. The Liquidating Trustee is authorized and empowered to effect the dissolution of any
         of the Debtors as soon as practicable after the Effective Date without the need for any company
         action or approval, and neither the Debtors nor the Liquidating Trustee nor any Beneficiary shall
         be required to pay any taxes or fees to cause such dissolution. On the Effective Date or as soon
         thereafter as is reasonably practicable, the Liquidating Trustee shall wind-up the affairs of the
         Debtors and file final tax returns for the Debtors. All company governance activities of a Debtor
         shall be exercised by the Liquidating Trustee and the Liquidating Trustee shall be authorized and
         empowered to take or cause to be taken all company actions necessary or appropriate to
         implement and consummate the Plan. The Liquidating Trust shall bear the cost and expense of
         the wind-up of the affairs of the Debtors and the cost and expense of the preparation and filing of
         the final tax returns for the Debtors.

         9.5     Creation and Governance of the Liquidating Trust. On the Effective Date, the
         Debtors and the Liquidating Trustee shall execute the Liquidating Trust Agreement and shall
         take all steps necessary to establish the Liquidating Trust in accordance with the Plan and the
         beneficial interests therein, which shall be for the benefit of the Beneficiaries. Additionally, on
         the Effective Date the Debtors shall irrevocably transfer and shall be deemed to have irrevocably
         transferred to the Liquidating Trust all of their rights, title, and interest in and to all of the
         Liquidating Trust Assets, and in accordance with Bankruptcy Code section 1141, except as
         specifically provided in the Plan or the Confirmation Order, the Liquidating Trust Assets shall
25437081.10

                                                         42
                      Case 19-10998-BLS         Doc 719       Filed 11/15/19   Page 48 of 69



         automatically vest in the Liquidating Trust free and clear of all Claims, Liens, encumbrances, or
         interests subject only to the Liquidating Trust Interests and the Liquidating Trust Expenses, as
         provided for in the Plan and the Liquidating Trust Agreement, and Claims required to be paid by
         the Liquidating Trust pursuant to the Plan with priority over General Unsecured Claims,
         including, without limitation, Administrative Claims and Professional Fee Claims; and such
         transfer shall be exempt from any stamp, real estate transfer, other transfer, mortgage reporting,
         sales, use, or other similar tax. The Liquidating Trustee shall be the exclusive trustee of the
         Liquidating Trust Assets for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3), as
         well as the representative of the Estates appointed pursuant to Bankruptcy Code section
         1123(b)(3)(B). The Liquidating Trust shall be governed by the Liquidating Trust Agreement and
         administered by the Liquidating Trustee. The powers, rights, and responsibilities of the
         Liquidating Trustee shall be specified in the Liquidating Trust Agreement and shall include the
         authority and responsibility to, among other things, take the actions set forth in Section 9 of this
         Plan. The Liquidating Trust shall hold and distribute the Liquidating Trust Assets in accordance
         with the provisions of the Plan and the Liquidating Trust Agreement. Other rights and duties of
         the Liquidating Trustee and the Beneficiaries shall be as set forth in the Liquidating Trust
         Agreement. For the avoidance of doubt, after the Effective Date, the Debtors and the Estates
         shall have no interest in the Liquidating Trust Assets, the transfer of the Liquidating Trust Assets
         to the Liquidating Trust is absolute, and the Liquidating Trust Assets shall not be held or deemed
         to be held in trust by the Liquidating Trustee on behalf of any of the Debtors or the Estates.

         9.6     Purpose of the Liquidating Trust. The Liquidating Trust shall be established for the
         purpose of: pursuing or liquidating the Liquidating Trust Assets; reconciling and objecting to
         Claims, as provided for in the Plan; and making Distributions to the Beneficiaries, all in
         accordance with the provisions of Treasury Regulation section 301.7701-4(d), with no objective
         to continue or engage in the conduct of a trade or business.

         9.7     Liquidating Trustee and Liquidating Trust Agreement. The Liquidating Trust
         Agreement, which shall be in form and substance satisfactory to the Prepetition Term Agents, in
         consultation with the Committee, generally will provide for, among other things: (i) the payment
         of the Liquidating Trust Expenses; (ii) the payment of other reasonable expenses of the
         Liquidating Trust; (iii) the retention of counsel, accountants, financial advisors, or other
         professionals and the payment of their reasonable compensation; (iv) the investment of Cash by
         the Liquidating Trustee within certain limitations, including those specified in the Plan; (v) the
         orderly liquidation of the Liquidating Trust Assets; (vi) litigation of any Retained Causes of
         Action, which may include the prosecution, settlement, abandonment, or dismissal of any such
         Causes of Action; (vii) the prosecution and resolution of objections to Claims; and (viii) the
         establishment of such Disputed Claim Reserves as the Liquidating Trustee deems reasonable and
         appropriate.

                The Liquidating Trustee, on behalf of the Liquidating Trust, may employ, without further
         order of the Bankruptcy Court, professionals (including those previously retained by the
         Debtors) to assist in carrying out the Liquidating Trustee’s duties hereunder and may compensate
         and reimburse the reasonable expenses of these professionals without further Order of the
         Bankruptcy Court from the Liquidating Trust Assets in accordance with the Plan and the
         Liquidating Trust Agreement.

25437081.10

                                                         43
                      Case 19-10998-BLS         Doc 719        Filed 11/15/19   Page 49 of 69



                The Liquidating Trust Agreement provides that the Liquidating Trustee shall be
         indemnified by and receive reimbursement from the Liquidating Trust Assets against and from
         any and all loss, liability, expense (including reasonable attorneys’ fees), or damage which the
         Liquidating Trustee incurs or sustains, in good faith and without willful misconduct, gross
         negligence, or fraud, acting as Liquidating Trustee under or in connection with the Liquidating
         Trust Agreement.

                 On and after the Effective Date, the Liquidating Trustee shall have the power and
         responsibility to do all acts contemplated by the Plan to be done by the Liquidating Trustee and
         all other acts that may be necessary or appropriate in connection with the disposition of the
         Liquidating Trust Assets and the distribution of the proceeds thereof, as contemplated by the
         Plan and in accordance with the Liquidating Trust Agreement. In all circumstances, the
         Liquidating Trustee shall act in its reasonable discretion in the best interests of the Beneficiaries
         pursuant to the terms of the Plan and the Liquidating Trust Agreement.

         9.8     Compensation and Duties of Liquidating Trustee. The salient terms of the
         Liquidating Trustee’s employment, including the Liquidating Trustee’s duties and compensation,
         shall be set forth in the Liquidating Trust Agreement. The Liquidating Trustee shall be entitled
         to reasonable compensation, in an amount satisfactory to the Prepetition Term Agents, consistent
         with that of similar functionaries in similar types of bankruptcy cases. The Liquidating Trustee
         shall also be reimbursed for all documented, actual, reasonable, and necessary out-of-pocket
         expenses incurred in the performance of his or her duties under the Liquidating Trust Agreement.

         9.9    United States Federal Income Tax Treatment of the Liquidating Trust

                 (a)    Grantor Trust. It is intended that the Liquidating Trust qualify as a grantor trust
         for federal income tax purposes, and that the Beneficiaries are treated as grantors of such trust.
         As described more fully in the Plan and the Disclosure Statement, the transfer of the Liquidating
         Trust Assets should be treated for federal income tax purposes as a transfer to the Beneficiaries,
         followed by a deemed transfer from such Beneficiaries to the Liquidating Trust, provided,
         however, that the Liquidating Trust Assets will be subject to any post-Effective Date obligations
         incurred by the Liquidating Trust relating to the pursuit of Liquidating Trust Assets.
         Accordingly, the Beneficiaries should be treated for United States federal income tax purposes as
         the grantors and owners of their respective share of the Liquidating Trust Assets. The foregoing
         treatment should also apply, to the extent permitted by applicable law, for state and local income
         tax purposes. Subject to Article V of the Plan, as a grantor trust, all items of income, gain, loss,
         deduction and credit will be included in the income of the Beneficiaries as if such items had been
         recognized directly by the Beneficiaries in the proportions in which they own beneficial interests
         in the Liquidating Trust.

                 (b)     Reporting. The Liquidating Trustee shall comply with all tax reporting
         requirements and, in connection therewith, the Liquidating Trustee may require Beneficiaries to
         provide certain tax information as a condition to receipt of Distributions, including, without
         limitation, filing returns for the Liquidating Trust as a grantor trust pursuant to Treasury
         Regulation § 1.671-4(a). Under the guidelines set forth in Revenue Procedure 94-95, 1994-2
         C.B. 684 and Treasury Regulation § 1.671-4(a), the Liquidating Trustee will file returns for the
         Liquidating Trust as a grantor trust.
25437081.10

                                                          44
                      Case 19-10998-BLS        Doc 719        Filed 11/15/19   Page 50 of 69



                 (c)     Valuation. Except to the extent definitive guidance from the IRS or a court of
         competent jurisdiction (including the issuance of applicable Treasury Regulations or the receipt
         by the Liquidating Trustee of a private letter ruling if the Liquidating Trustee so requests one)
         indicates that such valuation is not necessary to maintain the treatment of the Liquidating Trust
         as a liquidating trust for purposes of the Internal Revenue Code and applicable Treasury
         Regulations, as soon as reasonably practicable after the Liquidating Trust Assets are transferred
         to the Liquidating Trust, the Liquidating Trustee shall make a good faith valuation of the
         Liquidating Trust Assets. Such valuation shall be made available from time to time to all parties
         to the Liquidating Trust Agreement and to all Beneficiaries, to the extent relevant to such parties
         for tax purposes, and shall be used consistently by such parties for all United States federal
         income tax purposes.

                 (d)     Tax Returns. In accordance with the provisions of section 6012(b)(3) of the
         Internal Revenue Code, as amended, the Liquidating Trustee shall cause to be prepared, at the
         cost and expense of the Liquidating Trust, the income tax returns (federal, state and local) that
         the Debtors are required to file (to the extent such returns have not already been filed by the
         Effective Date). The Liquidating Trustee shall timely file each such tax return with the
         appropriate taxing authority and shall pay out of the Liquidating Trust Assets all taxes due with
         respect to the period covered by each such tax return.

                  (e)    Disputed Ownership Fund Election. The Plan permits the Liquidating Trustee to
         establish Disputed Claim Reserves. The Liquidating Trustee may, at the Liquidating Trustee’s
         sole discretion, file a tax election to treat any such Disputed Claim Reserve as a Disputed
         Ownership Fund as described in Treasury Regulation § 1.468B-9 or other taxable entity rather
         than as a part of the Liquidating Trust for federal income tax purposes. If such election is made,
         the Liquidating Trust shall comply with all tax reporting and tax compliance requirements
         applicable to the Disputed Ownership Fund or other taxable entity, including, but not limited to,
         the filing of separate income tax returns for the Disputed Ownership Fund or other taxable entity
         and the payment of any federal, state or local income tax due.

                 (f)    Attribution of Income. Subject to definitive guidance from the IRS or a court of
         competent jurisdiction to the contrary (including the issuance of applicable Treasury
         Regulations, the receipt by the Liquidating Trustee of a private letter ruling if the Liquidating
         Trustee so requests one, or the receipt of an adverse determination by the IRS upon audit if not
         contested by the Liquidating Trustee), attribution of Liquidating Trust taxable income or loss
         shall be by reference to the manner in which any economic gain or loss would be borne
         immediately after a hypothetical liquidating distribution of the remaining Liquidating Trust
         Assets. The tax book value of the Liquidating Trust Assets for purpose of this paragraph shall
         equal their fair market value on the date the Liquidating Trust Assets are transferred to the
         Liquidating Trust, adjusted in accordance with tax accounting principles prescribed by the
         Internal Revenue Code, the applicable Treasury Regulations, and other applicable administrative
         and judicial authorities and pronouncements.

                 (g)    Current Basis. All income of the Liquidating Trust will be subject to tax on a
         current basis.



25437081.10

                                                         45
                      Case 19-10998-BLS         Doc 719       Filed 11/15/19   Page 51 of 69



                 (h)     Tax Identification Numbers.        The Liquidating Trustee may require any
         Beneficiary to furnish to the Liquidating Trustee its Employer or Taxpayer Identification
         Number as assigned by the Internal Revenue Service or otherwise certify to the Liquidating
         Trustee’s satisfaction that Distributions to the Beneficiary are exempt from backup withholding.
         The Liquidating Trustee may condition any Distribution to any Beneficiary upon receipt of such
         identification number. If after reasonable inquiry, any Beneficiary fails to provide such
         identification number to the Liquidating Trustee, the Liquidating Trustee shall deem such
         Beneficiary’s Claim as Disallowed and no Distribution shall be made on account of such
         Beneficiary’s Claim.

                 (i)    Annual Statements. The Liquidating Trustee shall annually (for tax years in
         which Distributions from the Liquidating Trust are made) send to each Beneficiary a separate
         statement setting forth the Beneficiary’s share of items of income, gain, loss, deduction or credit
         and all such holders shall report such items on their federal income tax returns.

                 (j)    Notices. The Liquidating Trustee shall distribute such notices to the Beneficiaries
         as the Liquidating Trustee determines are necessary or desirable.

                (k)      Expedited Determination. The Liquidating Trustee may request an expedited
         determination of taxes of the Debtors or of the Liquidating Trust under Bankruptcy Code section
         505(b) for all tax returns filed for, or on behalf of, the Debtors and the Liquidating Trust for all
         taxable periods through the dissolution of the Liquidating Trust.

         9.10 Abandonment, Disposal, and Destruction of Records. Except with respect to patient
         records, which shall be disposed of in accordance with the Order Authorizing the Debtors to
         (I) Employ and Retain Seelig+Cussigh HCO LLC to Provide Medical Record Disposition
         Services Effective as of October 3, 2019, and (II) Dispose of Remaining Patient Records in the
         Debtors’ Possession [D.I. ___], the Liquidating Trustee shall be authorized pursuant to
         Bankruptcy Code section 554, in its sole discretion, without any further notice to any party or
         action, order or approval of the Bankruptcy Court, to abandon, dispose of, or destroy in any
         commercially reasonable manner all originals and/or copies of any documents, books and
         records, including any electronic records, of the Debtors that are transferred to the Liquidating
         Trust and which the Liquidating Trustee reasonably concludes are burdensome or of
         inconsequential value and benefit to the Liquidating Trust.

         9.11 Distributions by Liquidating Trustee. Following the transfer of the Liquidating Trust
         Assets to the Liquidating Trust, the Liquidating Trustee shall make continuing efforts to liquidate
         all Liquidating Trust Assets in accordance with the Plan and the Liquidating Trust Agreement,
         provided that the timing of all Distributions made by the Liquidating Trustee to Beneficiaries
         shall be at the discretion of the Liquidating Trustee, and, provided, further, that Distributions to
         Beneficiaries may only be made after the Final Administrative Claim Bar Date.

         9.12 Cash Investments. Funds in the Liquidating Trust shall be invested in demand-and-time
         deposits in banks or other savings institutions, or in other temporary, liquid investments, such as
         Treasury bills, consistent with the liquidity needs of the Liquidating Trust as determined by the
         Liquidating Trustee, in accordance with Bankruptcy Code section 345, unless the Bankruptcy
         Court otherwise requires; provided, however, that such investments are investments permitted to

25437081.10

                                                         46
                      Case 19-10998-BLS          Doc 719       Filed 11/15/19    Page 52 of 69



         be made by a “liquidating trust” within the meaning of Treasury Regulation section 301.7701-
         4(d), as reflected therein, or under applicable IRS guidelines, rulings or other controlling
         authorities.

         9.13 Dissolution of the Liquidating Trust. The Liquidating Trustee shall be discharged and
         the Liquidating Trust shall be terminated, at such time as: (a) (i) all Disputed Claims have been
         resolved; (ii) all of the Liquidating Trust Assets have been liquidated; (iii) all duties and
         obligations of the Liquidating Trustee under the Liquidating Trust Agreement have been
         fulfilled; (iv) all Distributions required under the Plan and the Liquidating Trust Agreement have
         been made; and (v) the Chapter 11 Cases have been closed, OR (b) as otherwise provided in the
         Liquidating Trust Agreement. Upon dissolution of the Liquidating Trust, any remaining
         Liquidating Trust Assets may be transferred by the Liquidating Trustee to a charitable
         organization(s).

         9.14 Control Provisions. To the extent there is any inconsistency between the combined
         Disclosure Statement and Plan as it relates to the Liquidating Trust and the Liquidating Trust
         Agreement, the terms of the combined Disclosure Statement and Plan shall control. Nothing in
         this combined Disclosure Statement and Plan shall modify or be deemed to modify in any regard
         any term or provision of the DIP Order related to the Prepetition Priming Term Loan Claims or
         the Prepetition Second Term Facility Claims.

         9.15 Limitation of Liability; Indemnification. The Liquidating Trustee and all of its
         respective designees, employees, agents, representatives or professionals shall not be liable for
         the act or omission of any other member, designees, agent or representative of the Liquidating
         Trustee, nor shall they be liable for any act or omission taken or omitted to be taken in their
         respective capacities, other than acts or omission resulting from willful misconduct, gross
         negligence, or fraud. The Liquidating Trustee shall be entitled to enjoy all of the rights, powers,
         immunities and privileges applicable to a chapter 7 trustee. The Liquidating Trustee may, in
         connection with the performance of its functions, consult with attorneys, accountants, financial
         advisors and agents approved of by the Prepetition Term Agents (or, after the Effective Date, the
         Term Lender Representative(s), if any), which consultation may act as a defense for any act
         taken, omitted to be taken, or suffered to be done in accordance with advice or opinions rendered
         by such persons. Notwithstanding such authority, the Liquidating Trustee shall not be under any
         obligation to consult with attorneys, accountants, financial advisors or agents, and their
         determination not to do so shall not result in the imposition of liability, unless such determination
         is based on willful misconduct, gross negligence or fraud. The Liquidating Trust shall indemnify
         and hold harmless the Liquidating Trustee and its designees and professionals, and all duly
         designated agents and representatives thereof (in their capacity as such), from and against and in
         respect of all liabilities, losses, damages, claims, costs and expenses, including, but not limited to
         attorneys’ fees and costs arising out of or due to such actions or omissions, or consequences of
         their actions or omissions with respect or related to the performance of their duties or the
         implementation or administration of the Plan; provided, however, that no such indemnification
         will be made to such persons for such actions or omissions as a result of willful misconduct,
         gross negligence or fraud.

         9.16 Company Action. All matters expressly provided for under this Plan that would
         otherwise require approval of the members or managers of one or more of the Debtors, including
25437081.10

                                                          47
                      Case 19-10998-BLS         Doc 719       Filed 11/15/19   Page 53 of 69



         but not limited to, the dissolution or merger of any of the Debtors, shall be deemed to be in effect
         from and after the Effective Date pursuant to the applicable law of the states in which the
         Debtors are organized without any requirement of action by the members or managers of the
         Debtors.

         9.17 Avoidance Actions. Except as otherwise provided in this Plan, as of the Effective Date,
         the Debtors, together with any successor or successors in interest and assigns, including, without
         limitation, the Liquidating Trustee, and any other person or entity that claims or might claim
         through, on behalf of, or for the benefit of any of the foregoing, shall be deemed to have
         preserved all Avoidance Actions, other than, if a Trigger Event has not occurred, Preference
         Actions, and in all instances shall be deemed to have preserved the right to pursue any
         Preference Actions solely for purposes of defending, setting off and recouping against any
         asserted Claims.

                                            ARTICLE X
                                PROVISIONS GOVERNING DISTRIBUTIONS

         10.1   Distributions for Allowed Claims

                 Except as otherwise provided herein or as ordered by the Bankruptcy Court, all
         Distributions to Beneficiaries as of the applicable distribution date shall be made on or as soon as
         practicable after the applicable distribution date. Distributions on account of Claims that first
         become Allowed Claims after the applicable distribution date shall be made pursuant to the terms
         of this Plan and on the day selected by the Liquidating Trustee.

                 The Liquidating Trustee may accelerate any Distribution date with respect to
         Distributions other than the initial distribution date if the facts and circumstances so warrant and
         to the extent not inconsistent with the Plan.

                Distributions made as soon as reasonably practicable after the Effective Date or such
         other date set forth herein shall be deemed to have been made on such date.

         10.2 Interest of Claims. Expect to the extent provided in Bankruptcy Code section 506(b),
         the Plan, or the Confirmation Order, post-petition interest shall not accrue or be paid on Claims,
         and no Holder of an Allowed Claim shall be entitled to interest accruing on any Claim from and
         after the Petition Date.

         10.3 Distributions by Liquidating Trustee as Disbursement Agent. From and after the
         Effective Date, the Liquidating Trustee shall serve as the Disbursement Agent under the Plan
         with respect to Distributions to Holders of Allowed Claims (provided that the Liquidating
         Trustee may hire professionals or consultants to assist with making disbursements or to act as the
         Disbursement Agent). The Liquidating Trustee shall cause to be made all Distributions required
         to be made to such Holders of Allowed Claims pursuant to the Plan and the Liquidating Trust
         Agreement. The Liquidating Trustee shall not be required to give any bond or surety or other
         security for the performance of the Liquidating Trustee’s duties as Disbursement Agent unless
         otherwise ordered by the Bankruptcy Court.


25437081.10

                                                         48
                      Case 19-10998-BLS         Doc 719       Filed 11/15/19   Page 54 of 69



         10.4 Waterfall. The Liquidating Trustee shall cause the proceeds of the Assets, net of the
         Liquidating Trust Expenses and amounts payable pursuant to Section 16.7 of this combined
         Disclosure Statement and Plan, to be distributed to Holders of Allowed Claims as follows (to the
         extent that such Claims have not been paid on or prior to the Effective Date):

                (a)     first, to satisfy all Allowed Administrative Claims;

                (b)    second, to satisfy all Allowed Other Secured Claims and Allowed Priority Tax
                Claims;

                (c)     third, to satisfy the Allowed Priority Non-Tax Claims;

                (d)     fourth, to satisfy the Prepetition Priming Term Loan Claims; and

                (e)     fifth, to satisfy the Prepetition Second Term Facility Claims.

         10.5 Means of Cash Payment. Cash payments under the Plan shall be made, net of any
         applicable withholding taxes at the option, and in the sole discretion, of the Liquidating Trustee,
         by wire, check, or such other method as the Liquidating Trustee deems appropriate under the
         circumstances provided, however, that all payments made to the Prepetition Term Agents, the
         Prepetition Priming Term Loan Lenders or the Prepetition Second Term Facility Lenders shall be
         made by wire transfer, unless otherwise agreed to in writing by the recipients of such payments.
         Cash payments to foreign creditors may be made, at the option, and in the sole discretion, of the
         Liquidating Trustee, in such funds and by such means as are necessary or customary in a
         particular foreign jurisdiction. Pursuant to Section 10.8 of the Plan, cash payments in the form
         of checks issued by the Liquidating Trustee shall be null and void if not cashed within ninety
         (90) days of the date of the issuance thereof and deemed undeliverable Distributions. Following
         the expiration of ninety (90) days after issuance of such null and void checks, in accordance with
         Section 10.14 of the Plan, amounts in respect of these undeliverable Distributions shall be
         become unrestricted Liquidating Trust Assets redistributed to the Beneficiaries after reserving as
         necessary for payment of Liquidating Trust Expenses. Such Holder shall be deemed to have
         forfeited its right to any reserved and future Distributions from the Liquidating Trust and any
         Liquidating Trust Interests held by such Holder shall be deemed cancelled, and the Claims of
         such Holder shall be forever barred.

                For purposes of effectuating Distributions under the Plan, any Claim denominated in
         foreign currency shall be converted to U.S. Dollars pursuant to the applicable published
         exchange rate in effect on the Petition Date.

         10.6 Fractional Distributions. Notwithstanding anything in the Plan to the contrary, no
         payment of fractional cents shall be made pursuant to the Plan. Whenever any payment of a
         fraction of a cent under the Plan would otherwise be required, the actual Distribution made shall
         reflect a rounding of such fraction to the nearest whole penny (up or down), with half cents or
         more being rounded up and fractions less than half of a cent being rounded down.

         10.7 De Minimis Distributions. Notwithstanding anything to the contrary contained in the
         Plan, the Liquidating Trustee shall not be required to distribute, and shall not distribute, Cash or
         other property to the Holder of any Allowed Claim if the amount of Cash or other property to be
25437081.10

                                                         49
                      Case 19-10998-BLS        Doc 719        Filed 11/15/19   Page 55 of 69



         distributed on account of such Claim is less than $100. Any Holder of an Allowed Claim on
         account of which the amount of Cash or other property to be distributed is less than $100 shall be
         forever barred from asserting such Claim against Liquidating Trust Assets.

         10.8 Delivery of Distributions; Unclaimed Distributions. All Distributions to Holders of
         Allowed Claims not made by wire transfer shall be made at the address of such Holder as set
         forth in the claims register maintained in the Chapter 11 Cases (subject to any transfer
         effectuated pursuant to Bankruptcy Rule 3001(e) or, after the Effective Date, a change of address
         notification provided by a Holder in a manner reasonably acceptable to the Liquidating Trustee)
         or, in the absence of a Filed proof of Claim, the Schedules, or with respect to the Prepetition
         Priming Term Loan Claims and the Prepetition Second Term Facility Claims, as forth in the
         register maintained by the Prepetition Term Agents on the Effective Date. The responsibility to
         provide the Liquidating Trustee a current address of a Holder of Claims shall always be the
         responsibility of such Holder and at no time shall the Liquidating Trustee have any obligation to
         determine a Holder’s current address. Nothing contained in the Plan shall require the
         Liquidating Trustee to attempt to locate any Holder of an Allowed Claim. Amounts in respect of
         undeliverable Distributions made by the Liquidating Trustee shall be held in trust on behalf of
         the Holder of the Claim to which they are payable by the Liquidating Trust until the earlier of the
         date that such undeliverable Distributions are claimed by such Holder and the date ninety (90)
         days after the date the undeliverable Distributions were made. Following the expiration of
         ninety (90) days after the date the undeliverable Distributions were made, the amounts in respect
         of undeliverable Distributions shall be become unrestricted Liquidating Trust Assets
         redistributed to the Beneficiaries after reserving as necessary for payment of Liquidating Trust
         Expenses. Such Holder shall be deemed to have forfeited its right to any reserved and future
         Distributions from the Liquidating Trust and any Liquidating Trust Interests held by such Holder
         shall be deemed cancelled, and the Claims of such Holder shall be forever barred.

         10.9 Application of Distribution Record Date. At the close of business on the Distribution
         Record Date, the Debtors’ claims registers shall be closed, and there shall be no further changes
         in the record Holders of Claims or Interests. Except in limited instances as may be provided in
         the Liquidating Trust Agreement, and as may be provided to the extent of applicable law,
         beneficial interests in the Liquidating Trust shall be non-transferable except upon death of the
         interest holder or by operation of law. Except as provided herein, the Liquidating Trustee and
         the Liquidating Trustee’s respective agents, successors, and assigns shall have no obligation to
         recognize any transfer of any Claim or Interest occurring after the Distribution Record Date and
         shall be entitled instead to recognize and deal for all purposes hereunder with only those record
         Holders stated on the claims registers as of the close of business on the Distribution Record Date
         irrespective of the number of Distributions to be made under the Plan to such Entities or the date
         of such Distributions.

         10.10 Withholding, Payment and Reporting Requirements With Respect to Distributions.
         All Distributions under the Plan shall, to the extent applicable, comply with all tax withholding,
         payment, and reporting requirements imposed by any federal, state, provincial, local, or foreign
         taxing authority, and all Distributions shall be subject to any such withholding, payment, and
         reporting requirements. The Liquidating Trustee shall be authorized to take any and all actions
         that may be necessary or appropriate to comply with such withholding, payment, and reporting
         requirements. The Liquidating Trustee may require, in the Liquidating Trustee’s sole and
25437081.10

                                                         50
                      Case 19-10998-BLS        Doc 719        Filed 11/15/19   Page 56 of 69



         absolute discretion and as a condition to the receipt of any Distribution, that the Holder of an
         Allowed Claim complete and return to the Liquidating Trust the appropriate Form W-8 or Form
         W-9, as applicable, to each Holder. Notwithstanding any other provision of the Plan, (a) each
         Holder of an Allowed Claim that is to receive a Distribution pursuant to the Plan shall have sole
         and exclusive responsibility for the satisfaction and payment of any tax obligations imposed by
         any governmental unit, including income, withholding, and other tax obligations, on account of
         such Distribution, and including, in the case of any Holder of a Disputed Claim that has become
         an Allowed Claim, any tax obligation that would be imposed upon the Liquidating Trust in
         connection with such Distribution, and (b) no Distribution shall be made to or on behalf of such
         Holder pursuant to the Plan unless and until such Holder has made arrangements reasonably
         satisfactory to the Liquidating Trustee for the payment and satisfaction of such withholding tax
         obligations or such tax obligation that would be imposed upon the Liquidating Trust in
         connection with such Distribution.

         10.11 Setoffs. The Liquidating Trust may, but shall not be required to, set off against any
         Claim or any Allowed Claim (other than the Allowed Prepetition Priming Term Loan Claims and
         the Allowed Prepetition Second Term Facility Claims), and the payments or other Distributions
         to be made pursuant to the Plan in respect of such Claim, claims of any nature whatsoever that
         the Debtors or the Liquidating Trust may have against the Holder of such Claim; provided,
         however, that neither the failure to do so nor the allowance of any Claim hereunder shall
         constitute a waiver or release by the Liquidating Trust of any such claim that it may have against
         such Holder.

         10.12 No Distribution in Excess of Allowed Amounts. Notwithstanding anything to the
         contrary herein, no Holder of an Allowed Claim shall receive in respect of such Claim any
         Distribution of a value as of the Effective Date in excess of the Allowed amount of such Claim.

         10.13 Allocation of Distributions. The Liquidating Trustee may, in the Liquidating Trustee’s
         sole discretion, make Distributions jointly to any Holder of a Claim and any other Entity who has
         asserted, or whom the Liquidating Trustee has determined to have, an interest in such Claim;
         provided, however, that the Liquidating Trust shall provide notice of such Distribution to any
         Holder of a Claim or other Entity that has asserted an interest in such Claim.

         10.14 Forfeiture of Distributions. If the Holder of a Claim fails to cash a check payable to it
         within the time period set forth in Section 10.4, fails to claim an undeliverable Distribution
         within the time limit set forth in Section 10.8, or fails to complete and return to the Liquidating
         Trust the appropriate Form W-8 or Form W-9 within one hundred twenty (120) days of the
         request by the Liquidating Trust for the completion and return to it of the appropriate form
         pursuant to Section 10.10, then such Holder shall be deemed to have forfeited its right to any
         reserved and future Distributions from the Liquidating Trust and any Liquidating Trust Interests
         held by such Holder shall be deemed cancelled, and the Claims of such Holder shall be forever
         barred. The forfeited Distributions shall become unrestricted Liquidating Trust Assets and shall
         be redistributed to the Beneficiaries after reserving as necessary for payment of Liquidating
         Trust Expenses and otherwise in compliance with the Plan and the Liquidating Trust Agreement.
         In the event the Liquidating Trustee determines, after consulting with the Prepetition Term
         Agents (as applicable), that any such amounts are too small in total to redistribute cost-
         effectively to the Beneficiaries, the Liquidating Trustee may instead donate them to a charitable
25437081.10

                                                         51
                      Case 19-10998-BLS        Doc 719        Filed 11/15/19   Page 57 of 69



         organization(s) free of any restrictions thereon, notwithstanding any federal or state escheat laws
         to the contrary.

                                      ARTICLE XI
              PROVISIONS FOR CLAIMS OBJECTIONS AND ESTIMATION OF CLAIMS

         11.1 Claims Administration Responsibility. Except as otherwise specifically provided in
         the Plan and the Liquidating Trust Agreement, after the Effective Date, the Liquidating Trustee
         shall have the sole authority (a) to file, withdraw, or litigate to judgment objections to Claims,
         (b) to settle, compromise, or Allow any Claim or Disputed Claim without any further notice to or
         action, order, or approval by the Bankruptcy Court, (c) to amend the Schedules in accordance
         with the Bankruptcy Code, and (d) to administer and adjust the Claims Register to reflect any
         such settlements or compromises without any further notice to or action, order, or approval by
         the Bankruptcy Court. Any agreement entered into by the Liquidating Trustee (acting in
         accordance with the terms of the Liquidating Trust Agreement) with respect to the Allowance of
         any Claim shall be conclusive evidence and a final determination of the Allowance of such
         Claim.

         11.2 Claims Objections. All objections to Claims shall be Filed by the Liquidating Trustee
         on or before the Claim Objection Deadline, which date may be extended by the Bankruptcy
         Court upon a motion filed by the Liquidating Trustee on or before the Claim Objection Deadline
         with notice only to those parties entitled to notice in the Chapter 11 Cases pursuant to
         Bankruptcy Rule 2002 as of the filing of such motion. If a timely objection has not been Filed to
         a proof of Claim or the Schedules have not been amended with respect to a Claim that was
         scheduled by the Debtors but was not set forth in the Schedules by the Debtors as contingent,
         unliquidated, and/or disputed, then the Claim to which the proof of Claim or the Claim set forth
         in the Schedules relates will be treated as an Allowed Claim.

         11.3 Estimation of Contingent or Unliquidated Claims. Except as specifically provided for
         in the Liquidating Trust Agreement, the Liquidating Trustee may, at any time, in consultation
         with the Term Lender Representative(s), if any, request that the Bankruptcy Court estimate any
         contingent or unliquidated Claim pursuant to Bankruptcy Code section 502(c), regardless of
         whether the Debtors have previously objected to such Claim or whether the Bankruptcy Court
         has ruled on any such objection, and the Bankruptcy Court shall retain jurisdiction to estimate
         any Claim at any time during litigation concerning any objection to any Claim, including during
         the pendency of any appeal relating to any such objection. In the event the Bankruptcy Court so
         estimates any contingent or unliquidated Claim, that estimated amount shall constitute the
         Allowed amount of such Claim. All of the aforementioned Claims objection, estimation, and
         resolution procedures are cumulative and are not necessarily exclusive of one another.

         11.4 Distributions on Account of Disputed Claims. Distributions may be made on account
         of an undisputed portion of a Disputed Claim. The Liquidating Trustee shall, on the applicable
         distribution date, make Distributions on account of any Disputed Claim (or portion thereof) that
         has become an Allowed Claim. Such Distributions shall be based upon the Distributions that
         would have been made to the Holder of such Claim under the Plan if such Claim had been an
         Allowed Claim on the Effective Date in the amount ultimately Allowed.


25437081.10

                                                         52
                      Case 19-10998-BLS         Doc 719       Filed 11/15/19   Page 58 of 69



         11.5 Amendments to Claims. On or after the Effective Date, a Claim may not be filed or
         amended to increase liability or to assert new liabilities without the prior authorization of the
         Bankruptcy Court or the Liquidating Trustee, in consultation with the Term Lender
         Representative(s), if any, and any such new or amended Claim filed without prior authorization
         shall be deemed Disallowed in full without any further action.

         11.6 Claims Paid and Payable by Third Parties. A Claim shall be Disallowed without an
         Objection thereto having to be filed and without any further notice to or action, order, or
         approval of the Bankruptcy Court, to the extent that the Holder of such Claim receives payment
         in full on account of such Claim from a party that is not the Debtors, the Liquidating Trust, or the
         Liquidating Trustee. Distributions under the Plan shall be made on account of any Allowed
         Claim that is payable pursuant to one of the Insurance Contract(s) solely up to the amount of the
         portion of such Allowed Claim that is (i) within the self-insured retention under such Insurance
         Contract(s) and/or (ii) in excess of any aggregate limits under such Insurance Contract(s). No
         Entity shall have any other recourse against the Debtors, the Estates, the Liquidating Trust, or
         any of their respective properties or assets on account of a self-insured retention under an
         Insurance Contract; provided, however, that, except as otherwise required under the applicable
         Insurance Contracts and applicable non-bankruptcy law, an Insurer shall not be obligated to pay
         amounts within any self-insured retention or other self-insured layer.

         11.7 Adjustment to Claims Without Objection. Any Claim that has been paid or otherwise
         satisfied may be designated on the Claims Register as such at the direction of the Liquidating
         Trustee by the Filing of a Notice of Satisfaction by the Liquidating Trustee, and without any
         further notice to or action, order, or approval of the Bankruptcy Court.

                                               ARTICLE XII
                                          EXECUTORY CONTRACTS

         12.1 Executory Contracts Deemed Rejected. On the Effective Date, all Executory Contracts
         will be deemed rejected as of the Effective Date in accordance with, and subject to, the
         provisions and requirements of Bankruptcy Code sections 365 and 1123, except to the extent:
         (a) the Debtors previously have assumed, assumed and assigned or rejected such Executory
         Contract, or (b) prior to the Effective Date, the Debtors have Filed a motion to assume, assume
         and assign, or reject an Executory Contract on which the Bankruptcy Court has not ruled. Entry
         of the Confirmation Order by the Bankruptcy Court shall constitute approval of all rejections of
         Executory Contracts pursuant to this Article and Bankruptcy Code sections 365(a) and 1123.

         12.2 Asset Purchase Agreements and Provider Agreements. To the extent executory, any
         asset purchase agreement, transition service agreements, and any other documents related to the
         Sales, and any and all provider agreements shall be assumed.

                                        ARTICLE XIII
                         CONFIRMATION AND CONSUMMATION OF THE PLAN

         13.1 Conditions Precedent to the Effective Date. Each of the following is a condition
         precedent to the occurrence of the Effective Date:


25437081.10

                                                         53
                     Case 19-10998-BLS         Doc 719       Filed 11/15/19   Page 59 of 69



                (a)     the Confirmation Order shall have become a Final Order in full force and effect
                with no stay thereof then in effect, and shall be in form and substance satisfactory to the
                Prepetition Term Agents;

                (b)    the DIP Order is in full force and effect and there are no events of default existing
                and continuing thereunder;

                (c)    all actions, documents, and agreements necessary to implement this combined
                Disclosure Statement and Plan, including, without limitation, all actions, documents, and
                agreements necessary to implement any transactions contemplated under this combined
                Disclosure Statement and Plan, including the Liquidating Trust Agreement, shall have
                been effectuated or executed;

                (d)     the absence of any pending or threatened government action or any law that has
                the effect of or actually does prevent Consummation of any transaction contemplated
                under this combined Disclosure Statement and Plan;

                (e)     the Liquidating Trust shall have been established and the Liquidating Trust Assets
                shall have been transferred to and vested in the Liquidating Trust free and clear of all
                Claims and Interests, except as specifically provided in the Plan and the Liquidating Trust
                Agreement;

                (f)    the total amount of Allowed 503(b)(9) Claims shall be no greater than $[_____],
                and the total amount of Allowed Initial Administrative Claims shall be no greater than
                $[_____];

                (g)    the Plan Supplement, including the Liquidating Trust Agreement, is in form and
                substance satisfactory to the Prepetition Term Agents; and

                (h)    the payment in full of the reasonable fees and expenses of the Prepetition Priming
                Term Loan Advisors and the Prepetition Second Term Facility Advisors that are due and
                owing under the DIP Order; and

                (i)    the Disputed Claim Reserve and Liquidating Trust Operating Reserve shall have
                been established and funded in accordance with the terms of this combined Disclosure
                Statement and Plan.

         13.2 Notice of Effective Date. On or before five (5) Business Days after the Effective
         Date, the Liquidating Trustee shall mail or cause to be mailed to all Holders of Claims a
         notice that informs such Entities of (a) the occurrence of the Effective Date, (b) notice of
         the Final Administrative Claim Bar Date and Professional Fee Claim Bar Date, and
         (c) such other matters as the Liquidating Trustee deems appropriate or as may be ordered
         by the Bankruptcy Court.

         13.3 Waiver of Conditions Precedent to the Effective Date. The Debtors may at any time,
         without notice or authorization of the Bankruptcy Court, but with the prior consent of the
         Prepetition Term Agents, waive in writing any or all of the conditions precedent to the Effective
         Date set forth in this Article, whereupon the Effective Date shall occur without further action by
25437081.10

                                                        54
                      Case 19-10998-BLS          Doc 719       Filed 11/15/19    Page 60 of 69



         any Entity, provided, however, that (i) the condition specified in section 13.1(a) may not be
         waived, and (ii) the condition specified in section 13.1(f) may not be waived without the consent
         of the Committee. The Debtors reserve the right to assert that any appeal from the Confirmation
         Order shall be moot after the Effective Date of the Plan.

         13.4 Effect of Non-Occurrence of Effective Date. If each of the conditions specified in this
         Article have not been satisfied or waived in the manner provided herein within ninety (90)
         calendar days after the Confirmation Date (or such later date as may be agreed to by the Debtors
         and the Prepetition Term Agents), then: (i) the Confirmation Order shall be vacated and of no
         further force or effect; (ii) no Distributions under the Plan shall be made; (iii) the Debtors and all
         Holders of Claims against or Interests in the Debtors shall be restored to the status quo as of the
         day immediately preceding the Confirmation Date as though the Confirmation Date had never
         occurred; and (iv) all of the Debtors’ obligations with respect to Claims and Interests shall
         remain unaffected by the Plan and nothing contained herein shall be deemed to constitute a
         waiver or release of any Claims by or against the Debtors or any other Entity or to prejudice in
         any manner the rights of the Debtors or any Entity in any further proceedings involving the
         Debtors, and the Plan shall be deemed withdrawn. Upon such occurrence, the Debtors shall File
         a written notification with the Bankruptcy Court and serve it upon such parties as the Bankruptcy
         Court may direct.

                                              ARTICLE XIV
                                        EFFECTS OF CONFIRMATION

         14.1   Exculpation, Releases, and Injunctions

                 Nothing contained in Section 14.1 of the Plan shall prohibit the Holder of a Claim
         from litigating its right to seek to have such Claim declared an Allowed Claim and paid in
         accordance with the Distribution provisions of the Plan, or enjoin or prohibit the
         enforcement by the Holder of such Claim of any of the obligations of the Liquidating
         Trustee under the Plan. The exculpations, releases, and injunctions provided for in Section
         14.1 of the Plan shall be effective upon the Effective Date.

                (a)    Exculpation and Limitation of Liability. Notwithstanding any other
                provision of the Plan, the Exculpated Parties shall not have or incur any liability to,
                or be subject to any right of action by, any Holder of a Claim or an Interest, or any
                other party in interest, or any of their respective agents, employees, representatives,
                financial advisors, attorneys, or agents acting in such capacity, or Affiliates, or any
                of their successors or assigns, for any act or omission relating to, in any way, or
                arising from (i) the Chapter 11 Cases, (ii) formulating, negotiating or implementing
                the combined Disclosure Statement and Plan or any contract, instrument, release or
                other agreement or document created or entered into in connection with the
                combined Disclosure Statement and Plan; (iii) the Sales; (iv) any other postpetition
                act taken or omitted to be taken in connection with or in contemplation of the
                restructuring, sale or liquidation of the Debtors; (v) the solicitation of acceptances of
                the Plan, the pursuit of confirmation of the Plan, the Confirmation of the Plan, the
                Consummation of the Plan or (vi) the administration of the Plan or the property to
                be distributed under the Plan, except for their gross negligence or willful
25437081.10

                                                          55
                   Case 19-10998-BLS       Doc 719       Filed 11/15/19   Page 61 of 69



              misconduct as determined by a Final Order, and in all respects shall be entitled to
              reasonably rely upon the advice of counsel with respect to their duties and
              responsibilities under the Plan. This exculpation shall be in addition to, and not in
              limitation of, all other releases, indemnities, exculpations and any other applicable
              law or rules protecting the Exculpated Parties from liability. The Confirmation
              Order shall serve as a permanent injunction against any Entity seeking to enforce
              any claim or cause of action against the Exculpated Parties that has been exculpated
              pursuant to Section 14.1(a) of the Plan.

              (b)     Releases by the Debtors. Except as otherwise expressly provided in the Plan
              or the Confirmation Order, on the Effective Date, for good and valuable
              consideration, each of the Debtors, on their own behalf and as a representative of
              their respective Estates, to the fullest extent permitted under applicable law, shall,
              and shall be deemed to, completely and forever release, waive, void, extinguish and
              discharge unconditionally, each and all of the Released Parties of and from any and
              all Claims, Causes of Action, interests, obligations, suits, judgments, damages, debts,
              rights, remedies, set offs, and liabilities of any nature whatsoever, whether
              liquidated or unliquidated, fixed or Contingent, matured or unmatured, known or
              unknown, foreseen or unforeseen, then existing or thereafter arising, in law, equity,
              tort, contract, or otherwise, that are or may be based in whole or part on any act,
              omission, transaction, event, occurrence, or other circumstance, whether direct or
              derivative, taking place or existing on or prior to the Effective Date (including prior
              to the Petition Date) in connection with or related to any of the Debtors or their
              operations, their respective Assets, the Estates, or the Chapter 11 Cases, that may be
              asserted by or on behalf of any of the Debtors or their respective Estates, against
              any of the Released Parties.

              (c)     Consensual Third-Party Releases by Holders of Claims and Interests. As of
              the Effective Date, for good and valuable consideration, the adequacy of which is
              hereby confirmed, the Releasing Parties shall be deemed to forever release, waive
              and discharge the Released Parties of all claims, obligations, suits, judgments,
              damages, demands, debts, rights, remedies, causes of action and liabilities of any
              nature whatsoever in connection with or related to the Debtors, the Chapter 11
              Cases, or the combined Disclosure Statement and Plan, whether liquidated or
              unliquidated, fixed or contingent, matured or unmatured, known or unknown,
              foreseen or unforeseen, then existing or hereafter arising, in law, equity, or
              otherwise that are or may be based in whole or in part upon any act, omission,
              transaction, event, or other occurrence taking place or existing on or prior to the
              Effective Date (other than the rights of Holders of Allowed Claims to enforce the
              obligations under the Confirmation Order and the Plan); provided, however, that
              nothing in this section shall operate as a release, waiver or discharge of any causes
              of action or liabilities unknown to such Entity as of the Petition Date arising out of
              gross negligence, willful misconduct, fraud, or criminal acts of any such Released
              Party as determined by a Final Order.

              (d)   Non-Discharge of the Debtors; Injunction. In accordance with Bankruptcy
              Code section 1141(d)(3), the Plan does not discharge the Debtors. Bankruptcy Code
25437081.10

                                                    56
                     Case 19-10998-BLS        Doc 719       Filed 11/15/19   Page 62 of 69



                section 1141(c) nevertheless provides, among other things, that the property dealt
                with by the Plan is free and clear of all Claims and Interests against the Debtors. As
                such, no Entity holding a Claim against the Debtors may receive any payment from,
                or seek recourse against, any assets that are to be distributed under the Plan other
                than assets required to be distributed to that Entity under the Plan. All parties are
                precluded from asserting against any property to be distributed under the Plan any
                Claims, rights, Causes of Action, liabilities, or Interests based upon any act,
                omission, transaction, or other activity that occurred before the Effective Date
                except as expressly provided in the Plan or the Confirmation Order.

                Except as otherwise expressly provided for in the Plan or in obligations issued
                pursuant to the Plan, all Entities are permanently enjoined, on and after the
                Effective Date, on account of any Claim or Interest, from:

                       (1)    commencing or continuing in any manner any action or other
                              proceeding of any kind against any of the Estates, the Liquidating
                              Trust, their successors and assigns, and any of their assets and
                              properties;

                       (2)     enforcing, attaching, collecting or recovering by any manner or
                               means any judgment, award, decree or order against any Estate,
                               the Liquidating Trust, their successors and assigns, and any of
                               their assets and properties;

                       (3)     creating, perfecting or enforcing any encumbrance of any kind
                               against any Estate, the Liquidating Trust, their successors and
                               assigns, and any of their assets and properties;

                       (4)     asserting any right of setoff or subrogation of any kind against
                               any obligation due from any Estate, the Liquidating Trust or their
                               successors and assigns, or against any of their assets and
                               properties, except to the extent a right to setoff or subrogation is
                               asserted with respect to a timely filed proof of Claim; or

                       (5)     commencing or continuing in any manner any action or other
                               proceeding of any kind in respect of any Claim or Interest or
                               Cause of Action released under Article XIV of the Plan.

                Any Entity injured by any willful violation of such injunction may seek actual
                damages and, in appropriate circumstances, may seek punitive damages from the
                willful violator.

         14.2 Term of Bankruptcy Injunction or Stays. All injunctions or stays provided for in the
         Chapter 11 Cases under Bankruptcy Code sections 105 or 362, or otherwise, and in existence on
         the Confirmation Date, shall remain in full force and effect until the closing of the Chapter 11
         Cases.


25437081.10

                                                       57
                     Case 19-10998-BLS         Doc 719       Filed 11/15/19   Page 63 of 69



                                             ARTICLE XV
                                      RETENTION OF JURISDICTION

         15.1 Exclusive Jurisdiction of Bankruptcy Court. Pursuant to Bankruptcy Code sections
         105(a) and 1142, and notwithstanding entry of the Confirmation Order and the occurrence of the
         Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction over all matters arising
         out of, and related to, the Chapter 11 Cases and the Plan to the fullest extent permitted by law,
         including, among other things, jurisdiction to:

                (a)     allow, disallow, determine, subordinate, liquidate, classify, estimate or establish
                the priority or secured or unsecured status of any Claim or Interest (whether filed before
                or after the Effective Date and whether or not Contingent, Disputed or unliquidated or for
                contribution, indemnification or reimbursement), including the compromise, settlement
                and resolution of any request for payment of any Claims or Interests, the resolution of
                any Objections to the allowance or priority of Claims or Interests and to hear and
                determine any other issue presented hereby or arising hereunder, including during the
                pendency of any appeal relating to any Objection to such Claim or Interest to the extent
                permitted under applicable law;

                (b)    grant or deny any applications for allowance of compensation or reimbursement
                of expenses authorized pursuant to the Bankruptcy Code or the Plan, for periods ending
                on or before the Effective Date;

                (c)    hear and determine any and all adversary proceedings, motions, applications, and
                contested or litigated matters, including, but not limited to, all Causes of Action, and
                consider and act upon the compromise and settlement of any Claim or Interest, or Cause
                of Action;

                (d)     determine and resolve any matters related to the assumption, assumption and
                assignment or rejection of any Executory Contract to which the Debtors are a party or
                with respect to which the Debtors may be liable, and to hear, determine and, if necessary,
                liquidate any Claims arising therefrom;

                (e)    ensure that all Distributions to Holders of Allowed Claims under the Plan and the
                performance of the provisions of the Plan are accomplished as provided herein and
                resolve any issues relating to Distributions to Holders of Allowed Claims pursuant to the
                provisions of the Plan;

                (f)    construe, take any action and issue such orders, prior to and following the
                Confirmation Date and consistent with Bankruptcy Code section 1142, as may be
                necessary for the enforcement, implementation, execution and Consummation of the Plan
                and all contracts, instruments, releases, other agreements or documents created in
                connection with the Plan, including, without limitation, the Disclosure Statement and the
                Confirmation Order, for the maintenance of the integrity of the Plan in accordance with
                Bankruptcy Code sections 524 and 1141 following the occurrence of the Effective Date;

                (g)    determine and resolve any cases, controversies, suits or disputes that may arise in
                connection with the Consummation, interpretation, implementation or enforcement of the
25437081.10

                                                        58
                    Case 19-10998-BLS       Doc 719        Filed 11/15/19   Page 64 of 69



              Plan (and all exhibits and schedules to the Plan) or the Confirmation Order, including the
              releases and injunction provisions set forth in and contemplated by the Plan or the
              Confirmation Order, or any entity’s rights arising under or obligations incurred in
              connection therewith;

              (h)     modify the combined Disclosure Statement and Plan or the Confirmation Order
              before or after the Effective Date, pursuant to Bankruptcy Code section 1127, as well as
              any contract, instrument, release, or other agreement or document created in connection
              with the Plan, the Disclosure Statement or the Confirmation Order, or remedy any defect
              or omission or reconcile any inconsistency in any Bankruptcy Court order, the Plan, the
              Disclosure Statement, the Confirmation Order or any contract, instrument, release, or
              other agreement or document created in connection with the combined Disclosure
              Statement and Plan or the Confirmation Order, in such manner as may be necessary or
              appropriate to consummate the Plan, to the extent authorized by the Bankruptcy Code and
              the Plan;

              (i)   issue injunctions, enter and implement other orders or take such other actions as
              may be necessary or appropriate to restrain interference by any entity with
              Consummation, implementation or enforcement of the Plan or the Confirmation Order;

              (j)    enter and implement such orders as are necessary or appropriate if the
              Confirmation Order is for any reason modified, stayed, reversed, revoked or vacated;

              (k)     determine any other matters that may arise in connection with or relating to the
              Plan, the Disclosure Statement, the Confirmation Order or any contract, instrument,
              release, or other agreement or document created in connection with the combined
              Disclosure Statement and Plan or the Confirmation Order;

              (l)    determine such other matters and for such other purposes as may be provided in
              the Confirmation Order;

              (m)    hear and determine matters concerning state, local and federal taxes in accordance
              with Bankruptcy Code sections 346, 505 and 1146;

              (n)   enforce all orders, judgments, injunctions, releases, exculpations,
              indemnifications and rulings entered in connection with the Chapter 11 Cases;

              (o)    determine and resolve controversies related to the Estates, the Debtors, or the
              Liquidating Trust from and after the Effective Date;

              (p)    hear and determine any other matter relating to the combined Disclosure
              Statement and Plan; and

              (q)    enter a final decree closing any or all the Chapter 11 Cases.




25437081.10

                                                      59
                      Case 19-10998-BLS         Doc 719        Filed 11/15/19   Page 65 of 69



                                             ARTICLE XVI
                                       MISCELLANEOUS PROVISIONS

         16.1 Modification of the Plan. The Debtors, with the prior written consent of the Prepetition
         Term Agents, may alter, amend, or modify the Plan or any exhibits or schedules hereto under
         Bankruptcy Code section 1127(a) at any time prior to or after the Confirmation Date but prior to
         the substantial Consummation of the Plan, provided, however, that any such alteration,
         amendment or modification does not materially and adversely affect the treatment of Holders of
         Claims or Interests under the Plan. Any Holder of a Claim that has accepted the Plan shall be
         deemed to have accepted the Plan, as altered, amended, or modified, if the proposed alteration,
         amendment, or modification does not materially and adversely change the treatment of the Claim
         of such Holder.

         16.2 Revocation, Withdrawal, or Non-Confirmation of the Plan. The Debtors reserve the
         right to revoke or withdraw the Plan prior to the Confirmation Hearing with the prior written
         consent of the Prepetition Term Agents. If the Plan is revoked or withdrawn prior to the
         Confirmation Hearing, or if the Plan is not confirmed by the Bankruptcy Court, then:

                (a)     the Plan shall be null and void in all respects, and

                (b)     nothing contained in the combined Disclosure Statement and Plan shall
                (i) constitute a waiver or release of any Claims by or against, or any Interests in, the
                Debtors or any other Entity, (ii) prejudice in any manner the rights of the Debtors or any
                other Entity, or (iii) constitute an admission of any sort by the Debtors or any other
                Entity.

         16.3 Binding Effect. Except as otherwise provided in Bankruptcy Code section 1141(d)(3)
         and subject to the occurrence of the Effective Date, on and after the Confirmation Date, the
         provisions of the Plan shall bind any Holder of a Claim against, or Interest in, the Debtors and
         such Holder’s respective successors and assigns, whether or not the Claim or Interest of such
         Holder is Impaired under the Plan and whether or not such Holder has accepted the Plan.

         16.4 Subordination Rights. The classification and manner of satisfying all Claims and the
         respective Distributions and treatments hereunder take into account and/or conform to the
         relative priority and rights of the Claims in each Class in connection with the contractual, legal
         and equitable subordination rights relating thereto, whether arising under contract, general
         principles of equitable subordination, Bankruptcy Code section 510(b) Code or otherwise. All
         subordination rights that a Holder of a Claim may have with respect to any Distribution to be
         made under the Plan shall be implemented through the Plan, and all actions by such Holder of a
         Claim related to the enforcement of such subordination rights shall be enjoined permanently.
         The provisions of any contractual or structural subordination of Claims shall remain enforceable
         by the Liquidating Trustee on behalf of the Estates after the occurrence of the Effective Date.
         Without limitation hereunder, the Liquidating Trustee, on behalf of the Estates, may likewise
         enforce any right of the Debtors or the Estates to equitably or otherwise subordinate Claims
         under Bankruptcy Code section 510, which rights are deemed transferred to, remain and are
         preserved in the Liquidating Trust, except as otherwise expressly set forth herein or as expressly
         provided in a Final Order of the Bankruptcy Court in the Chapter 11 Cases.

25437081.10

                                                          60
                      Case 19-10998-BLS         Doc 719       Filed 11/15/19   Page 66 of 69



         16.5 Severability of Plan Provisions. If, prior to Confirmation, any term or provision of the
         Plan is held by the Bankruptcy Court to be invalid, void or unenforceable, the Bankruptcy Court,
         at the request of the Debtors, shall have the power to alter and interpret such term or provision to
         make it valid or enforceable to the maximum extent practicable, consistent with the original
         purpose of the term or provision held to be invalid, void or unenforceable, and such term or
         provision shall then be applicable as altered or interpreted. Notwithstanding any such holding,
         alteration or interpretation, the remainder of the terms and provisions of the Plan shall remain in
         full force and effect and shall in no way be affected, impaired or invalidated by such holding,
         alteration or interpretation. The Confirmation Order shall constitute a judicial determination and
         shall provide that each term and provision of the Plan, as it may be altered or interpreted in
         accordance with the foregoing, is valid and enforceable pursuant to its terms.

         16.6 Payment of Statutory Fees; Filing of Quarterly Reports. All fees payable pursuant to
         United States Code title 28 section 1930, as determined by the Bankruptcy Court at the
         Confirmation Hearing, shall be paid on or before the Effective Date. All such fees that arise
         after the Effective Date shall be paid by the Liquidating Trust. The Liquidating Trust shall have
         the obligation to pay quarterly fees to the Office of the United States Trustee pursuant to United
         States Code title 28 section 1930 for each and every Debtor until its particular case is closed
         (pursuant to Section 11.19 of the Plan or otherwise), dismissed or converted. Notwithstanding
         anything to the contrary in the Plan, the U.S. Trustee shall not be required to file any proofs of
         Claim with respect to quarterly fees payable pursuant to United State Code title 28 section 1930.

         16.7 Prepetition Term Agents’ Fees and Expenses. The Debtors or the Liquidating Trustee,
         as applicable, shall pay on the Effective Date all then-outstanding unpaid fees and expenses
         incurred on or before the Effective Date by the Prepetition Priming Term Loan Advisors and the
         Prepetition Second Term Facility Advisors, and any other unpaid fees and expenses of the
         Prepetition Term Agents. Any such costs and expenses that are attorneys’ fees and expenses
         shall be submitted to the Debtors in the form of summary invoices consistent with the terms of
         the DIP Order. In addition, the Liquidating Trust shall continue to pay when due and payable in
         the ordinary course, the fees and expenses of the Prepetition Term Agents and their respective
         advisors, including the Prepetition Priming Term Loan Advisors and the Prepetition Second
         Term Facility Advisors, related to implementation, consummation, or defense of this combined
         Disclosure Statement and Plan and the Liquidating Trust as well as any indemnification claims
         of the Prepetition Term Agents under the Prepetition Priming Term Loan Agreement and the
         Prepetition Second Term Facility Agreement; provided, however, that, on the Effective Date, the
         Prepetition Term Agents shall be deemed to be released from all of their duties and obligations
         under the Prepetition Priming Term Loan Agreement and the Prepetition Second Term Facility
         Agreement and may thereafter, but shall have no obligation to, enforce the provisions of this
         combined Disclosure Statement and Plan and the Liquidating Trust Agreement.

         16.8 Dissolution of the Committee. The Committee shall dissolve on the Effective Date and
         the members of such Committee shall be released and discharged from all further rights and
         duties arising from or related to the Chapter 11 Cases, except with respect to, and to the extent of
         any applications for Professional Fee Claims or expense reimbursements for members of such
         Committee. The Committee and its retained Professionals may also participate in any appeal
         pending as of the Effective Date or filed thereafter, the outcome of which could affect the
         treatment of prepetition unsecured creditors (including Holders of Allowed Priority Claims and
25437081.10

                                                         61
                      Case 19-10998-BLS         Doc 719        Filed 11/15/19   Page 67 of 69



         503(b)(9) Claims), including, but not limited to, any cases, controversies, suits or disputes arising
         in connection with the Consummation, interpretation, implementation or enforcement of the Plan
         or the Confirmation Order that could affect the treatment of prepetition unsecured creditors. The
         Professionals retained by the Committee shall not be entitled to assert any Administrative Claims
         nor shall they have an Allowed Administrative Claims for any services rendered or expenses
         incurred after the Effective Date except in respect of the preparation and prosecution of or any
         objection to any Filed fee application and participation in any appeals.

         16.9 Exemption from Section 1146. Pursuant to Bankruptcy Code section 1146(a), under the
         Plan, (i) the issuance, distribution, transfer or exchange of any debt, equity security or other
         interest in the Debtors; or (ii) the making, delivery or recording of any deed or other instrument
         of transfer under, in furtherance of, or in connection with, the Plan, including any deeds, bills of
         sale, assignments or other instrument of transfer executed in connection with any transaction
         arising out of, contemplated by, or in any way related to the Plan, shall not be taxed under any
         law imposing a stamp tax or similar tax. To the extent that the Debtors or Liquidating Trustee
         elect to sell any property prior to or after the Confirmation Date, such sales of property will be
         exempt from any transfer taxes in accordance with Bankruptcy Code section 1146(c). All
         subsequent issuances, transfers or exchanges of securities, or the making or delivery of any
         instrument of transfer by the Debtors in the Chapter 11 Cases shall be deemed to be or have been
         done in furtherance of the Plan.

         16.10 Closing of Chapter 11 Cases; Caption Change. As of the Effective Date, the
         Liquidating Trustee may submit separate orders to the Bankruptcy Court under certification of
         counsel closing the Chapter 11 Cases of all of the Debtors except for Debtor Hospital
         Acquisition LLC and changing the caption of the Chapter 11 Cases accordingly. Nothing in the
         Plan shall authorize the closing of any case nunc pro tunc to a date that precedes the date any
         such order is entered. Any request for nunc pro tunc relief shall be made on motion served on
         the United States Trustee, and the Bankruptcy Court shall rule on such request after notice and a
         hearing. Upon the Filing of a motion to close the Chapter 11 Case of Hospital Acquisition LLC,
         the Liquidating Trustee shall file a final report with respect to all of the Chapter 11 Cases
         pursuant to Local Rule 3022-1(c).

         16.11 Filing of Additional Documents. On or before the Effective Date of the Plan, the
         Debtors may issue, execute, deliver, and File with the Bankruptcy Court or record any
         agreements and other documents, and take any action as may be necessary or appropriate to
         effectuate, consummate and further evidence the terms and conditions of the Plan, in each case,
         in consultation with the Prepetition Term Agents.

         16.12 Insurance. Confirmation of the Plan and the occurrence of the Effective Date shall have
         no effect on insurance policies of the Debtors in which the Debtors are or were insured parties.
         Each insurance company is prohibited from, and the Confirmation Order shall include an
         injunction against, denying, refusing, altering, or delaying coverage on any basis regarding or
         related to the Chapter 11 Cases, the Plan or any provision within the Plan, including the
         treatment or means of liquidation set out within the Plan for insured Claims.




25437081.10

                                                          62
                      Case 19-10998-BLS         Doc 719        Filed 11/15/19   Page 68 of 69



         16.13 Successors and Assigns. The rights, benefits and obligations of any Entity named or
         referred to in the Plan shall be binding on, and shall inure to the benefit of, any heir, executor,
         administrator, successor, or assign of such Entity.

         16.14 Governing Law. Except to the extent that the Bankruptcy Code or Bankruptcy Rules or
         other federal laws is applicable, and subject to the provisions of any contract, instrument, release,
         or other agreement or document entered into in connection with the Plan, the construction,
         implementation and enforcement of the Plan and all rights and obligations arising under the Plan
         shall be governed by, and construed and enforced in accordance with, the laws of the State of
         Delaware, without giving effect to conflicts of law principles which would apply the law of a
         jurisdiction other than the State of Delaware or the United States of America.

         16.15 Exhibits and Schedules. All exhibits and schedules annexed hereto, and all documents
         submitted in support hereof, are incorporated into and are a part of the Plan as if set forth in full
         herein. Holders of Claims and Interests may obtain copies of the Filed exhibits and schedules
         upon written request to the Debtors. Upon their Filing, the exhibits and schedules may be
         inspected in the Office of the Clerk of the Bankruptcy Court or its designee during normal
         business hours. The documents contained in the exhibits and schedules shall be approved by the
         Bankruptcy Court pursuant to the Confirmation Order. To the extent any exhibit or schedule
         annexed hereto is inconsistent with the Plan, the contents of the Plan shall control.

         16.16 Computation of Time. In computing any period of time prescribed or allowed by the
         Plan, the provisions of Bankruptcy Rule 9006(a) shall apply.

         16.17 Reservation of Rights. The Filing of the combined Disclosure Statement and Plan, any
         statement or provision contained in the combined Disclosure Statement and Plan, or the taking of
         any action by the Debtors with respect to the Plan shall not be, and, except for the allowance of
         the Prepetition Priming Term Loan Claims and the Prepetition Second Term Facility Claims
         provided for in this combined Disclosure Statement and Plan, shall not be deemed to be, an
         admission or waiver of any rights of the Debtors with respect to the Holders of Claims and
         Interests.




25437081.10

                                                          63
                    Case 19-10998-BLS      Doc 719    Filed 11/15/19   Page 69 of 69



         Dated: __________________, 2019



                                                     Hospital Acquisition LLC, et al.


                                                     Name:
                                                     Title:




25437081.10

                                                 64
